Exhibit 10.4


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.





















WAREHOUSE CREDIT AGREEMENT




dated as of May 11, 2020,
among
GS Investment I, LLC,
as Borrower


THE LENDERS FROM TIME TO TIME PARTY HERETO,




and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent






































--------------------------------------------------------------------------------



Table of Contents
Page


ARTICLE I
DEFINITIONS............................................................................................................
1
SECTION 1.01
Definitions....................................................................................................
1
SECTION 1.02 Other Definitional
Provisions.....................................................................
40


ARTICLE II THE
CREDITS.........................................................................................................
43
SECTION 2.01
Advances....................................................................................................
43
SECTION 2.02
Commitments..............................................................................................
45
SECTION 2.03 Mandatory Principal
Payments................................................................... 45
SECTION 2.04
Releases......................................................................................................
45
SECTION 2.05 Recording
Loans.........................................................................................
48
SECTION 2.06 Interest;
Fees...............................................................................................
48
SECTION 2.07 Increased
Costs...........................................................................................
49
SECTION 2.08
Taxes...........................................................................................................
50
SECTION 2.09 Costs Related to Advance or Prepayment
Failures..................................... 54
SECTION 2.10 Designation of Different Lending
Office.................................................... 55
SECTION 2.11
[Reserved]...................................................................................................
55
SECTION 2.12 Illegality; Substituted Interest
Rates........................................................... 55


ARTICLE III COLLECTIONS, PAYMENTS AND
DISTRIBUTIONS..................................... 57
SECTION 3.01 Obligor Payments; Netting of Seller and Servicer Purchases; Account
Deposits and
Transfers................................................................................
57
SECTION 3.02
Distributions...............................................................................................
58
SECTION 3.03 Payments
Generally....................................................................................
62
SECTION 3.04 Establishment and Maintenance of
Accounts............................................. 63
SECTION 3.05 Distribution Reporting; Lender Access to
Information.............................. 63


ARTICLE IV REPRESENTATIONS AND
WARRANTIES...................................................... 64
SECTION 4.01 Representations and Warranties of the
Borrower....................................... 64
SECTION 4.02 No
Waiver...................................................................................................
72


ARTICLE V
CONDITIONS.........................................................................................................
73
SECTION 5.01 Conditions to the Initial
Advance............................................................... 73
SECTION 5.02 Conditions to Each Advance and
Release.................................................. 75


ARTICLE VI
COVENANTS........................................................................................................
77
SECTION 6.01 Affirmative
Covenants...............................................................................
77
SECTION 6.02 Negative
Covenants....................................................................................
84
SECTION 6.03 Hedging
Covenant......................................................................................
86


ARTICLE VII EVENTS OF
DEFAULT......................................................................................
87
SECTION 7.01 Events of
Default........................................................................................
87
SECTION 7.02
Remedies....................................................................................................
89
i

--------------------------------------------------------------------------------





Table of Contents
Page


SECTION 7.03 Class B Lender Purchase
Option................................................................ 90


ARTICLE VIII AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS........... 91
SECTION 8.01
Agents.........................................................................................................
91
SECTION 8.02
[RESERVED].............................................................................................
94
SECTION 8.03 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions .94
SECTION 8.04 Limitation on Claims Against Conduit
Lenders......................................... 95
SECTION 8.05
ERISA.........................................................................................................
95


ARTICLE IX CONVEYANCE, PERFECTION AND RELATED COVENANTS.................... 97
SECTION 9.01 Security Interest
Grant................................................................................
97
SECTION 9.02 UCC
Filings................................................................................................
98
SECTION 9.03 Additional Collateral
Covenants................................................................ 99
SECTION 9.04 Administrative Agent
Covenant................................................................. 99
SECTION 9.05 Further
Assurances...................................................................................
100


ARTICLE X MISCELLANEOUS
PROVISIONS......................................................................
100
SECTION 10.01 Amendments; Supplements; Modifications;
Waivers............................ 100
SECTION 10.02 Confidentiality;
Publicity........................................................................
101
SECTION 10.03 Binding on Successors and
Assigns........................................................ 104
SECTION 10.04 Termination;
Survival.............................................................................
106
SECTION 10.05 Transaction Documents; Entire
Agreement............................................ 106
SECTION 10.06 Payment of Costs and Expenses;
Indemnification.................................. 106
SECTION 10.07
Notices.....................................................................................................
108
SECTION 10.08 Severability of
Provisions.......................................................................
109
SECTION 10.09 Tax
Characterization...............................................................................
109
SECTION 10.10 Full Recourse to
Borrower......................................................................
109
SECTION 10.11 Governing
Law.......................................................................................
109
SECTION 10.12 Submission to
Jurisdiction......................................................................
110
SECTION 10.13 Waiver of Jury
Trial................................................................................
110
SECTION 10.14 Counterparts; Electronic
Delivery.......................................................... 110
SECTION 10.15 Nonpetition
Covenants............................................................................
111




















ii

--------------------------------------------------------------------------------







Table of Contents
Page
SCHEDULES AND EXHIBITS


Schedule I Conduit Lender; Committed Lender; Commitment; Related Group
Schedule II Class A Advance Rate, Class B Advance Rate, Charged-off Loan
Trigger
Schedule III Data File Fields
Schedule IV Eligible Participations Criteria
Schedule V Excess Concentration Calculation
Schedule VI Portfolio Report
Schedule VII Origination Partners and Selling Bank Partners
Schedule VIII Separateness Covenants
Schedule IX Underwriting Policy as of the Closing Date


Exhibit A Form of Advance Notice
Exhibit B Form of Assignment and Assumption Agreement
Exhibit C Form of Borrowing Base Certificate
Exhibit D Reserved
Exhibit E Form of Financials Compliance Certificate
Exhibit F Form of Release Notice
Exhibit G Form of Borrower’s Monthly Settlement Certificate
Exhibit H-1 Form of U.S. Tax Compliance Certificate
Exhibit H-2 Form of U.S. Tax Compliance Certificate
Exhibit H-3 Form of U.S. Tax Compliance Certificate
Exhibit H-4 Form of U.S. Tax Compliance Certificate
Exhibit I Form of Release Letter




iii

--------------------------------------------------------------------------------



Table of Contents
Page


Exhibit J Form of Notice of Withdrawal






iv


--------------------------------------------------------------------------------



WAREHOUSE CREDIT AGREEMENT


This WAREHOUSE CREDIT AGREEMENT, dated as of May 11, 2020 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), is made by and among GS Investment I,
LLC, a Georgia limited liability company, as borrower (the “Borrower”), the
LENDERS (as defined in Article I), and JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower is a Georgia limited liability company that is a wholly
owned subsidiary of GS Depositor I, LLC, a Georgia limited liability company
(the “Seller”);


WHEREAS, the Seller may from time to time, pursuant to the terms of the Master
Participation Agreement, purchase participations in certain consumer loans
originated through the GreenSky® Program by an Origination Partner (or otherwise
acquired by an Origination Partner from a Selling Bank Partner);


WHEREAS, the Borrower may from time to time purchase the Participations from the
Seller pursuant to the terms of the Master Purchase Agreement and the Borrower
may from time to time request Advances from the Lenders on the terms and
conditions of this Agreement to fund its purchases of the Participations;


WHEREAS, simultaneously herewith, the Borrower has granted to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in the
Participations acquired by the Borrower from Seller and all other property of
the Borrower; and


WHEREAS, the Administrative Agent has been appointed by the Lenders to
administer the facility arising hereunder, make certain payments and
distributions hereunder, and to perform such other duties in the manner and
pursuant to the terms herein set forth;


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble hereto) shall have the meanings specified below:


“0% Interest Loan” means a Receivable that has an annual interest rate of 0%
throughout the entire term of such Receivable.


1

--------------------------------------------------------------------------------



“Account Bank” means Regions Bank or any successor financial institution at
which the Collection Account or Reserve Account is held.


“Account Control Agreement” means an Account Control Agreement, to be entered
into after the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and the
Account Bank.


“Activity Date” means a date that is either an Advance Date or a Release Date.
“Administrative Agent” has the meaning set forth in the introduction hereto, or
any successors or assigns in such capacity.


“Advance” means a Class A Loan and/or a Class B Loan made available to the
Borrower pursuant to Section 2.01.


“Advance Date” has the meaning set forth in Section 2.01(b).


“Advance Notice” means a notice by the Borrower of a requested Advance
substantially in the form of Exhibit A or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.


“Affected Party” means the Administrative Agent or any Lender, as applicable.
[*****]
“Affiliate” of any Person means any Person who directly or indirectly controls,
is controlled by, or is under direct or indirect common control with such
Person. For purposes of this definition, the term “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling”, “controlled
by” and “under common control with” have meanings correlative to the foregoing.


“Agent” means the Administrative Agent.


“Aggregate Commitments” means, at any time, the sum of the Class A Commitments
then in effect and the Class B Commitments then in effect.


“Aggregate Loan Principal Balance” means, at any time, collectively, the Class A
Aggregate Loan Principal Balance and the Class B Aggregate Loan Principal
Balance.


“Aggregate Managed Pool Receivable Balance” means, as of any date of
determination with respect to all Managed Pool Receivables, the sum of the
Managed Pool Receivable Balances of such Managed Pool Receivables as of such
date.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the NYFRB Rate in effect on such day plus ½ of 1% and (b) the LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 0.25%; provided that for the
purpose of this definition, the LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not
2

--------------------------------------------------------------------------------



available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the


NYFRB Rate or the LIBO Rate shall be effective from and including the effective
date of such change in the NYFRB Rate or the LIBO Rate, respectively. For the
avoidance of doubt, if the Alternate Base Rate as determined pursuant to the
foregoing would be less than 0.00%, such rate shall be deemed to be 0.00% for
purposes of this Agreement.


“Amortization Event” means the occurrence of any one of the following events as
of any date of determination (and, in the case of each of clause (a) through (d)
below, receipt by the Borrower of written notice from the Administrative Agent
that, as a result of the occurrence of the applicable event, an Amortization
Event exists):


(a) an Excess Spread Trigger;
(b) [*****];
(c) a Charged-off Loan Trigger;
(d) [*****];
(e)  a Change of Control by the Servicer;
(f) the Obligations have not been paid in full by the end of the Revolving
Period;


(g) if revolving loans with an outstanding principal balance in excess of
$25,000,000 are outstanding under the Senior Credit Agreement and any Advances
are outstanding under this Agreement, the First Lien Net Leverage Ratio (as such
term is defined in the Senior Credit Agreement as in effect on the Closing Date)
is greater than 3.50 to 1.00 measured as of the fiscal quarter most recently
ended;


(h) GreenSky Parent and its Subsidiaries shall, on a consolidated basis, at any
time have Unrestricted Cash in an amount less than $[*****]; provided that if
GreenSky or its Subsidiaries enters into a Comparable Agreement with more
restrictive financial covenants than those set forth in either of clause (g) or
(h) above, then such affected clause(s) shall be replaced by such more
restrictive financial covenants contained in such Comparable Agreement;


(i) the Borrower shall fail to comply with the covenant set forth in Section
6.01(p); or
(j) an “Event of Default” (as such term is defined in the Senior Credit
Agreement) shall have occurred and be continuing under the Senior Credit
Agreement.   “Amortization Rate” has the meaning assigned to such term in the
Fee Letter.
“AML-BSA Laws” means, collectively, (i) the Bank Secrecy Act of 1970, as
supplemented by the USA Patriot Act, and any rules and regulations promulgated
thereunder; (ii) the Office of Foreign Assets Control's ("OFAC") rules and
regulations regarding the blocking of assets and the prohibition of transactions
involving Persons or countries designated by OFAC;


3

--------------------------------------------------------------------------------



and (iii) any other applicable laws relating to customer identification,
anti-money laundering or preventing the financing of terrorism and other forms
of illegal activity, each as amended.


“Annual Interest Rate” means, in respect of any Receivable, the per annum
interest rate set forth in the Receivable Documents pertaining thereto.


“Applicable Advance Percentage” means, at any time, as applicable, the ratio of
(i) the Class A Commitments of each Class A Lender in the Class A Lender Group
at such time to the Class A Maximum Financing Amount or (ii) Class B Commitments
of each Class B Lender in the Class B Lender Group at such time to the Class B
Maximum Financing Amount.


“Assignment and Assumption Agreement” means either (a) an assignment and
assumption agreement substantially in the form of Exhibit B, or (b) any
assignment documentation that has been approved by the Administrative Agent,
which approval shall not be unreasonably withheld.


“AUP Letter” means an agreed-upon procedures letter provided by a nationally
recognized accounting firm or other independent provider reasonably selected by
the Administrative Agent (and, if no Event of Default has occurred and is
continuing, approved by the Borrower), setting forth the results of a compliance
engagement conducted within the scope reasonably specified by the Administrative
Agent with respect to the Servicer, Borrower, and the Collateral.


“Authorized Officer” means, with respect to the Borrower or other GreenSky Group
Member, the president, the chief executive officer, the chief financial officer,
the secretary or the treasurer of the Borrower or other GreenSky Group Member,
as applicable, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the president, the chief executive officer,
the chief financial officer, the treasurer or the controller of GreenSky, or any
other officer having substantially the same authority and responsibility, and in
all cases such person shall be listed on an incumbency certificate delivered to
the Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent.


“Available Funds” means, with respect to any Settlement Date, all amounts on
deposit in the Collection Account as of such date.


[*****]


“Backup Servicer” means Systems and Services Technologies, Inc. (“SST”), in its
capacity as backup servicer pursuant to the Backup Servicing Agreement, and each
successor backup servicer.


“Backup Servicing Agreement” means, the Backup Servicing Agreement dated as of
May 29, 2013, among Servicer and the Backup Servicer (together with an
acknowledgment reasonably satisfactory to the Administrative Agent to be
obtained after the Closing Date confirming the rights of the Borrower to engage
the Backup Servicer as the successor Servicer upon the Borrower’s acquisition of
title to the related Receivables after the occurrence and
4

--------------------------------------------------------------------------------



during the continuance of an Event of Default), as the same may be amended or
modified from time to time.
[*****]


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank Drawn Rate” has the meaning assigned to such term in the Fee Letter.


“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq., and all rules and
regulations promulgated thereunder.


“Bankruptcy Participation” means any Participation with respect to which all or
a portion of the related Receivable has been charged-off in accordance with the
Collections Policy.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.


“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
5

--------------------------------------------------------------------------------



changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion and in consultation with the Borrower may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective


6

--------------------------------------------------------------------------------



event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Administrative Agent or the Majority
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such notice by the Majority Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.12 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.12.


“Borrower” has the meaning given to it in the introduction hereto, together with
its permitted successors and assigns.


“Borrower Contract Rights” means all of Borrower’s rights, remedies, powers,
privileges and claims in, to or under any Borrower Contract, including, without
limitation, its rights, powers, and privileges (if any) to (i) exercise remedies
and otherwise enforce such Borrower Contract against any counterparty thereto or
against any property subject thereto; (ii) give or withhold any and all
consents, requests, notices, directions, approvals, extensions or waivers under
or with respect to any such Borrower Contract and otherwise exercise voting or
consensual rights thereunder, (iii) compel or secure the performance and
observance by any counterparty or any other obligor thereunder or other related
party with obligations arising in connection therewith, (iv) transmit notices of
default or termination thereunder, and (v) institute legal or administrative
actions or proceedings to compel or secure performance by any counterparty.


“Borrower Contracts” means each Transaction Document to which the Borrower is a
party, each Receivable Document with respect to any Purchased Participation
regarding which the Borrower has rights, and each other contract or agreement of
any type or nature whatsoever to which Borrower is a party or under which
Borrower has any rights, claims or interests of any nature (whether arising
pursuant to the terms of any such contract or agreement or otherwise available
to the Borrower at law or in equity).


“Borrower Organizational Documents” means (i) the Certificate of Formation of
the Borrower filed with the Secretary of State of the State of Georgia dated on
or about March 11, 2020 and (ii) the Amended and Restated Limited Liability
Company Agreement dated on or about the Closing Date.


“Borrower Records” means all Data Files with respect to the Purchased
Participations, all servicing files with respect to the Purchased
Participations, all Receivable Document Packages under which the Borrower has
rights with respect to the Purchased Participations, and all other records,
information, data, records, and reports of any type or nature whatsoever that
belong to the Borrower or in which the Borrower has any rights or interests,


7

--------------------------------------------------------------------------------



whether any of the foregoing is maintained by the Borrower, Seller, Servicer,
Custodian, any of their respective Affiliates, or any other Person.


“Borrower’s Designated Account” means any bank account in the name of the Seller
or any other Person that has been identified in a written notice by the Borrower
to the Administrative Agent.


“Borrower’s Monthly Settlement Certificate” means a certificate completed and
executed by an Authorized Officer of the Borrower substantially in the form of
Exhibit G.


“Borrowing Base Certificate” means the certificate from the Servicer, executed
and delivered by the Servicer, setting forth the calculation of the Class A
Borrowing Base and Class B Borrowing Base, substantially in the form of Exhibit
C, and certifying as to the accuracy of such calculations and the information
set forth in the related Data File attached thereto.


“Borrowing Base Deficiency” means a Class A Borrowing Base Deficiency or a Class
B Borrowing Base Deficiency.


“Business Day” means any (i) day other than a Saturday, a Sunday or other day on
which commercial banks located in the states of Georgia or New York are, or the
fixed income trading market in New York is, authorized or obligated to be
closed, and (ii) if the applicable Business Day relates to the determination of
LIBO Rate or any successor rate thereto, a day which is a day described in the
foregoing clause (i) and that is also a day open for trading by and between
banks in the London interbank eurodollar market or any other related market
relating to such successor rate.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, any obligations relating to a lease that would have been
accounted for as an operating lease prior to August 1, 2019 shall not be
accounted for as Indebtedness relating to lease obligations pursuant to GAAP
after August 1, 2019.


“Change of Control” means:


(a)a “Change of Control”, as such term is defined in the Senior Credit Agreement
shall occur; or


(b)GreenSky, or a direct or indirect wholly-owned Domestic Subsidiary of
GreenSky, no longer owns or controls 100% of the Equity Interests in the Seller;
or


(c)Seller no longer owns or controls 100% of the Equity Interests in the
Borrower; or
(d)the Borrower merges or consolidates with, or sells all or substantially all
of its assets to, any other Person.


“Charged-off Loan Trigger” has the meaning given to it in Schedule II hereto.
8

--------------------------------------------------------------------------------





“Charged-Off Participation” means a Participation with respect to which the
related Receivable (a) is 90 days or more contractually past due at month end
(cycle 4), or (b) has been otherwise charged-off or discharged under the
charge-off policy set forth in and forming part of the Collections Policy.


“Class A Advance Rate” has the meaning set forth on Schedule II.


“Class A Aggregate Loan Principal Balance” means, at any time, the aggregate
outstanding Principal Amount of all Class A Loans.


“Class A Borrower Obligations” means all present and future indebtedness and
other liabilities and obligations (howsoever created or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Borrower to the Class A Lenders arising under this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby,
including the repayment of the Class A Aggregate Loan Principal Balance and the
payment of Class A Senior Monthly Interest Amount, Class A Monthly Interest
Amount, Class A Monthly Principal Payment Amount, Class A Used Fee, Class A
Unused Fee, Upfront Fee and all other amounts due or to become due from the
Borrower to the Class A Lenders under this Agreement and the other Transaction
Documents (whether in respect of fees, expenses, indemnifications, breakage
costs, increased costs or otherwise), interest, fees and other obligations that
accrue after the commencement of any Insolvency Proceeding with respect to the
Borrower, Seller, Servicer or GreenSky (in each case whether or not allowed as a
claim in such proceeding).


“Class A Borrowing Base” means, at any time, an amount equal to (i) cash held in
the Collection Account, plus (ii) cash actually on deposit in the Reserve
Account on such date plus (iii) the product of (A) the Class A Advance Rate at
such time, multiplied by (B) the Net Eligible Pool Balance, minus (iv) any
unallocated collections of principal on deposit in the Collection Account at
such time.


“Class A Borrowing Base Deficiency” means, at any time, the remainder (if
positive) of (i) the Class A Aggregate Loan Principal Balance at such time,
minus (ii) the Class A Borrowing Base at such time.


“Class A Carryover Monthly Interest Amount” means the difference between (i) the
Class A Monthly Interest Amount and (ii) the Class A Senior Monthly Interest
Amount.


“Class A Commitments” means the sum of the Commitments of all Committed Lenders
that are Class A Lenders. As of the Closing Date, the aggregate amount of the
Class A Commitments of the Class A Committed Lenders is $300,000,000.


“Class A Committed Lender” means each Committed Lender that is identified on
Schedule I hereto as a member of a Class A Lender Group, together with its
respective successors and permitted assigns.


9

--------------------------------------------------------------------------------



“Class A Conduit Lender” means each Conduit Lender that is identified on
Schedule I hereto as a member of a Class A Lender Group, together with its
respective successors and permitted assigns.


“Class A Interest Rate” has the meaning assigned to such term in the Fee Letter.


“Class A Lender” means each Conduit Lender and Committed Lender that is
identified on Schedule I hereto as a member of a Class A Lender Group, together
with its respective successors and permitted assigns.


“Class A Lender Group” means a group consisting of the Conduit Lenders and
Committed Lenders listed together as party of a “Related Group” on Schedule I
hereto or any Assignment and Assumption Agreement.


“Class A Loan” means an Advance funded by a Class A Lender hereunder.


“Class A Maximum Financing Amount” means (i) the aggregate amount of
Class A Commitments and (ii) the Uncommitted Class A Facility.


“Class A Monthly Interest Amount” means, with respect to each Interest Period,
an amount equal to the product of (i) the Class A Interest Rate, (ii) the daily
average Class A Aggregate Loan Principal Balance during the related Interest
Period, and (iii) a fraction, the numerator of which is equal to (x) the actual
number of days during the related Interest Period and the denominator of which
is equal to (y) 360.


“Class A Monthly Principal Payment Amount” means, with respect to each
Settlement Date, (i) during the Revolving Period, an amount (if any) required to
be repaid on the Class A Loans so that, after giving effect thereto, no Class A
Borrowing Base Deficiency would exist or (ii) during any other period, the Class
A Aggregate Loan Principal Balance.


“Class A Senior Monthly Interest Amount” means, with respect to each Interest
Period, an amount equal to the product of (i) the sum of the CP Rate and the
Class A Used Fee,
(ii) the daily average Class A Aggregate Loan Principal Balance during the
related Interest
Period, and (iii) a fraction, the numerator of which is equal to (x) the actual
number of days during the related Interest Period and the denominator of which
is equal to (y) 360.


“Class A Unused Fee” has the meaning set forth in the Fee Letter.
“Class A Used Fee” has the meaning set forth in the Fee Letter.
“Class B Advance Rate” has the meaning set forth on Schedule II.
“Class B Aggregate Loan Principal Balance” means, at any time, the aggregate
outstanding Principal Amount of all Class B Loans.


“Class B Borrower Obligations” means all present and future indebtedness and
other liabilities and obligations (howsoever created or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Borrower to the Class B Lenders arising


10

--------------------------------------------------------------------------------



under this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, including the repayment of the Class B Aggregate
Loan Principal Balance and the payment of Class B Senior Monthly Interest
Amount, Class B Monthly Interest Amount, Class B Monthly Principal Payment
Amount, Upfront Fee and all other amounts due or to become due from the Borrower
to the Class B Lenders under this Agreement and the other Transaction Documents
(whether in respect of fees, expenses, indemnifications, breakage costs,
increased costs or otherwise), interest, fees and other obligations that accrue
after the commencement of any bankruptcy, insolvency or similar proceeding with
respect to Borrower, Seller, Servicer or GreenSky (in each case whether or not
allowed as a claim in such proceeding).


“Class B Borrowing Base” means, at any time, an amount equal to (i) cash held in
the Collection Account, plus (ii) cash actually on deposit in the Reserve
Account on such date, plus (iii) the product of (A) the Class B Advance Rate and
(B) the Net Eligible Pool Balance on such date, minus (iv) any unallocated
collections of principal on deposit in the Collection Account at such time,
minus (v) the Class A Aggregate Loan Principal Balance at such time.


“Class B Borrowing Base Deficiency” means, at any time, the remainder (if
positive) of (i) the Class B Aggregate Loan Principal Balance at such time,
minus (ii) the Class B Borrowing Base at such time.


“Class B Carryover Monthly Interest Amount” means the difference between (i) the
Class B Monthly Interest Amount and (ii) the Class B Senior Monthly Interest
Amount.


“Class B Commitments” means the sum of the Commitments of all Committed Lenders
that are Class B Lenders, which Commitments shall in no event exceed 15% of the
Class A Commitments then in effect. As of the Closing Date, the aggregate amount
of the Class B Commitments of the Committed Lenders is $0.


“Class B Interest Rate” has the meaning assigned to such term in the Fee Letter.


“Class B Lender” means each Committed Lender that is identified on Schedule I
hereto as a member of a “Class B Lender Group,” together with its respective
successors and permitted assigns.


“Class B Lender Group” means a group consisting of the Class B Lenders listed
together as party of a “Related Group” on Schedule I hereto or any Assignment
and Assumption Agreement.


“Class B Loan” means a Loan funded by a Class B Lender hereunder.


“Class B Maximum Financing Amount” means the aggregate amount of Class B
Commitments.


“Class B Monthly Interest Amount” means, with respect to each Interest Period,
an amount equal to the product of (i) the Class B Interest Rate, (ii) the daily
average Class B Aggregate Loan Principal Balance during the related Interest
Period, and (iii) a fraction, the
11

--------------------------------------------------------------------------------





numerator of which is equal to (x) the actual number of days during the related
Interest Period and the denominator of which is equal to (y) 360.


“Class B Monthly Principal Payment Amount” means, with respect to each
Settlement Date, (i) during the Revolving Period, an amount (if any) required to
be repaid on the Class B Loans so that, after giving effect thereto, no Class B
Borrowing Base Deficiency would exist, or (ii) during any other period, the
Class B Aggregate Loan Principal Balance.


“Class B Purchase Option Amount” means the outstanding principal amount of the
Class A Loans, all accrued interest and Class A Unused Fees, and all other
amounts due or to become due from the Borrower to the Class A Lenders (or to the
Administrative Agent, if the Administrative Agent is an Affiliate of a Class A
Lender) under this Agreement and any other Transaction Document (whether in
respect of fees, expenses, indemnifications, breakage costs, increased costs or
otherwise), all interest, fees and other obligations that accrue after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
Borrower or Servicer (in each case whether or not allowed as a claim in such
proceeding), including, but not limited to, the amount of all liabilities
(without duplication) that the Borrower has incurred or is expected to incur in
the nature of indemnification obligations of the Borrower hereunder (including
amounts due and owing or expected to be due and owing under Sections 2.07, 2.08
and 10.06) which have resulted or could result in loss, cost, damage or expense
(including reasonable attorneys’ fees and legal expenses) to the Class A
Lenders.


“Class B Purchase Option Exercise Date” has the meaning set forth in Section


7.03(a).
“Class B Purchase Right” has the meaning set forth in Section 7.03(a).


“Class B Senior Monthly Interest Amount” means, with respect to each Interest
Period, an amount equal to the product of (i) a rate agreed to by the Borrower
and the Class B Lenders in a separate fee letter, which rate has been approved
by the Administrative Agent in writing in its reasonable discretion, (ii) the
daily average Class B Aggregate Loan Principal Balance during the related
Interest Period, and (iii) a fraction, the numerator of which is equal to
(x) the actual number of days during the related Interest Period and the
denominator of which is equal to (y) 360.


“Class Percentage” means, for any Class on any date of determination, the
percentage equivalent of (i) the Class A Aggregate Loan Principal Balance or
Class B Aggregate Loan Principal Balance on such date, as applicable, divided by
(ii) the Aggregate Loan Principal Balance on such date, in each case, before
giving effect to any payments or distributions of principal in respect of the
Loans on such date.


“Closing Date” means May 11, 2020.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning ascribed to it in Section 9.01.
“Collection Account” has the meaning ascribed to it in Section 3.04(a).
12

--------------------------------------------------------------------------------





“Collection Agent” means any Person to whom the Servicer delegates servicing and
collection activities for any Purchased Participations or the related
Receivables pursuant to and subject to the terms and conditions of the Servicing
Agreement.


“Collection Period” means (i) initially, the period commencing on the date of
the initial Advance and ending at the close of business on the last day of the
immediately succeeding calendar month in which the initial Advance is made and
(ii) thereafter, each calendar month.


“Collections” means, with respect to any Purchased Participation, all cash
collections and other cash proceeds of such Purchased Participation received by
the Borrower, Servicer, any Collection Agent, or any attorney, sub-servicer,
agent or designee of any of them, from or on behalf of the applicable Obligor in
payment of any amounts owed in respect of such Purchased Participation and the
related Receivable, including all Scheduled Payments (whether received in whole
or in part, whether related to a current, future or prior date, and whether paid
voluntarily by the applicable Obligor or received by the Borrower, Servicer, any
Collection Agent, or any attorney, sub-servicer, agent or designee of any of
them through any Enforcement Action), all payments with respect to fees or other
charges, all partial or full prepayments, all applicable Liquidation Proceeds,
and any amounts received by the Borrower, Servicer, any Collection Agent, or any
attorney, sub-servicer, agent or designee of any of them upon the sale or
exchange of such Purchased Participation or related Receivable.


“Collections Policy” means the Collections and Recovery Policy – COMP, version
Effective Date as of 04/01/2020, as delivered to the Administrative Agent prior
to the Closing Date and in effect on the Closing Date, as may be amended from
time to time [*****].


“Commercial Paper” shall mean the commercial paper notes or other debt
securities issued from time to time by means of which a Conduit Lender (directly
or indirectly) obtains financing.


“Commitment” of any Committed Lender means the Dollar amount set forth on
Schedule I hereto or, in the case of a Committed Lender that becomes a party to
this Agreement pursuant to an Assignment and Assumption Agreement, the amount
set forth therein as such Committed Lender’s “Commitment”, in each case as such
amount may be (i) reduced or increased by any Assignment and Assumption
Agreement entered into by such Committed Lender and the other parties thereto in
accordance with the terms hereof and (ii) reduced pursuant to Section 2.04(a).


“Commitment Termination Date” means the earliest to occur of (i) the date that
is 364 days after the date hereof, (ii) the date that the Administrative Agent
declares a Commitment Termination Date following the occurrence of any
Amortization Event, or of any Event of Default pursuant to Section 7.02, and
(iii) the date the Aggregate Commitments are reduced to zero pursuant to Section
2.02.


“Committed Lender” means, as to any Lender Group, each Person listed on Schedule
I as a “Committed Lender” for such Lender Group, together with its respective
successors and permitted assigns.


13

--------------------------------------------------------------------------------



“Comparable Agreement” means, with respect to GreenSky and its Subsidiaries, any
agreement of GreenSky or any its Subsidiaries for the benefit of any third party
in connection with any bankruptcy-remote financing secured by loans, Receivables
or Participations.


“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2)if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”


“Conduit Lender” means, as to any Lender Group, each Person listed on Schedule I
as a “Conduit Lender” for such Lender Group, together with its respective
successors and permitted assigns.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consumer Information” means nonpublic information relating to Obligors,
Guarantors or applicants for Receivables, including without limitation, names,
addresses, telephone numbers, e-mail addresses, credit information, account
numbers, social security numbers, Receivable balances or other Receivable
information, and lists derived therefrom and any other information required to
be kept confidential by the Requirements.


“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


“CP Rate” means, with respect to any Interest Period (or portion thereof), the
per annum rate calculated to yield the “weighted average cost” (as defined
below) for such Interest


14

--------------------------------------------------------------------------------



Period (or portion thereof) in respect to Commercial Paper issued by such
Conduit Lender; provided, however, that if any component of such rate is a
discount rate, in calculating the CP Rate for such Interest Period (or portion
thereof), the rate resulting from converting such discount rate to an interest
bearing equivalent rate per annum shall be used in calculating such component.
As used in this definition, “weighted average cost” for any Interest Period (or
portion thereof) means the sum (without duplication) of (i) the actual interest
accrued during such Interest Period (or portion thereof) on outstanding
Commercial Paper issued by such Conduit Lender (excluding any Commercial Paper
issued to and held by JPM or any affiliate thereof, other than such Commercial
Paper held as part of the market making activities of Conduit Lender’s
Commercial Paper dealer), (ii) the commissions of placement agents and dealers
in respect of such Commercial Paper, (iii) any note issuance costs attributable
to such Commercial Paper not constituting dealer fees or commissions, expressed
as an annualized percentage of the aggregate principal component thereof, (iv)
the actual interest accrued during such Interest Period (or portion thereof) on
other borrowings by such Conduit Lender, including to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market, which
may include loans from Conduit Lender or its affiliates (such interest rate not
to exceed, on any day, the Federal Funds Effective Rate in effect on such day
plus 0.50%), and (v) incremental carrying costs incurred with respect to
Commercial Paper maturing on dates other than those on which corresponding funds
are received by such Conduit Lender, minus any accrual of income net of expenses
received from investment of collections received under all receivable purchase
facilities funded substantially with Commercial Paper.


“Custodian” means (i) initially, the Servicer pursuant to the Servicing
Agreement,(ii) the Backup Servicer pursuant to the Backup Servicing Agreement or
(iii) any successor Custodian selected by the Borrower with the prior written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed); provided, that any such consent by the Administrative
Agent shall be subject to (A) such successor Custodian becoming party to a
custodial agreement in form and substance acceptable to the Administrative Agent
in its sole discretion; and (B) the transfer (at the sole cost of the Borrower)
of all Receivables Documents for all Purchased Participations and any related
Receivables Records then held by the Custodian that is resigning or being
terminated from such Custodian to the successor Custodian.


“Data File” means an electronic file, in a computer readable format reasonably
satisfactory to the Administrative Agent containing the loan-level detail,
information and data fields listed on Schedule III, which Schedule III may be
supplemented from time to time by mutual written agreement of the Borrower and
the Administrative Agent, and such other information as is reasonably required
by the Administrative Agent with respect to the Purchased Participations or
related Receivables, which Data File shall separately list and identify (as of
the date of such Data File) the Eligible Participations, and other Purchased
Participations (that are not Eligible Participations); provided, that
Participations that are or have been subject to Release or that have been
purchased by Seller or any other Person shall not be included as Purchased
Participations and shall only be listed in any Data File delivered in connection
with such Release to identify such Participations in connection with any such
Release or sale.


“Debtor Relief Law” means any law governing Persons or property with respect to
liquidation, conservatorship, bankruptcy, insolvency, moratorium, rearrangement,
receivership, reorganization, readjustment of indebtedness, or similar debtor
relief laws, any laws


15

--------------------------------------------------------------------------------



affecting the rights of creditors generally of any jurisdiction, and any law
permitting a debtor to obtain a stay or compromise of the claims of creditors
against it, in any such case, whether arising under foreign law, US federal law
(including the Bankruptcy Code), or any State or local law.


“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.


“Default Rate” has the meaning assigned to such term in the Fee Letter.


“Defaulting Lender” means any Committed Lender that, as determined by the
Administrative Agent: (a) has failed to fund any of its obligations to make
Loans within three (3) Business Days of the date required to be funded by it
hereunder, (b) has notified the Administrative Agent or the Borrower that it
does not intend to comply with such funding obligations or has made a public
statement to that effect with respect to such funding obligations hereunder or
under other agreements in which it commits to extend credit or (c) has, or has a
direct or indirect parent company that has, become subject to an Insolvency
Proceeding; provided, that a Committed Lender shall not be deemed to be a
Defaulting Lender hereunder solely by virtue of any control of or ownership
interest in, or the acquisition of any ownership interest in, such Committed
Lender (or its direct or indirect parent company) or the exercise of control
over such Committed Lender (or its direct or indirect parent company) by a
Governmental Authority thereof if and for so long as such ownership interest
does not result in or provide such Committed Lender (or its direct or indirect
parent company) with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Committed Lender (or its direct or indirect parent company) or
such Governmental Authority to reject, repudiate, disavow or disaffirm
obligations such as those under this Agreement.


“Deferred Interest Loan” means a Receivable (a) on which interest is billed
during a specified period of time determined at the time of origination,
[*****]; provided, that, in each case, such interest shall be reversed so long
as the payments made in such specified period equal, in the aggregate, the total
principal amount of such Receivable, and (b) which has an annual interest rate
of 0% for a promotional period not to exceed one (1) year, and which after such
promotional period resets to become interest bearing.


[*****]


“Deferred Interest Payments” means, as of any date of determination, the
aggregate amount of interest Collections received by the Borrower with respect
to a Receivable that is a Deferred Interest Loan during the deferral period for
such Deferred Interest Loan, provided that any Collections deemed a Deferred
Interest Payment during any such deferral period shall no longer be deemed a
Deferred Interest Payment hereunder after such deferral period unless such
amount is reversed as described in the definition of “Deferred Interest Loan”.


[*****]


“Determination Date” means the last day of each Monthly Period.
16

--------------------------------------------------------------------------------





“Discounted Amount” means, as of any date of determination, for each Eligible
Participation issued in respect of a 0% Interest Loan and Deferred Interest
Loan, the sum of (i) the product of the applicable Weighted Average Discount
Rate and the Participation Balance of such 0% Interest Loan and (ii) the product
of the applicable Weighted Average Discount Rate and the Participation Balance
of such Deferred Interest Loan.


“Disqualified Institution” means (a) any bona fide competitor of the Borrower or
an Affiliate thereof identified in writing by or on behalf of the Borrower to
the Administrative Agent from time to time, (b) those particular banks,
financial institutions, other institutional lenders and other Persons identified
in writing by the Borrower to the Administrative Agent on or prior to the
Closing Date, (c) those persons primarily engaged in private equity, venture
capital or mezzanine or distressed lending identified in writing by or on behalf
of the Borrower to the Administrative Agent from time to time, (d) any Excluded
Affiliate and (e) any Affiliate of the entities described in the preceding
clauses (a), (b) or (c) that are either (x) clearly identifiable as such solely
on the basis of the similarity of their name or (y) are identified as such in
writing by or on behalf of the Borrower to the Administrative Agent from time to
time after the Closing Date (other than bona fide diversified debt funds);
provided that any Person that is a Lender and subsequently becomes a
Disqualified Institution (but was not a Disqualified Institution at the time it
became a Lender) shall be deemed to not be a Disqualified Institution hereunder;
provided further that any addition to the list of Disqualified Institutions by
written notice to the Administrative Agent from time to time after the Closing
Date in accordance with this definition shall become effective three (3)
Business Days after delivery of such notice. The identity of Disqualified
Institutions may be communicated by the Administrative Agent to a Lender upon
request, but will not be otherwise posted or distributed to any Person.1


“Dodd-Frank Act” means The Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173).


“Dollar” or “$” means lawful money of the United States of America.


“Domestic Subsidiary” means a Subsidiary of GreenSky that is a United States
person within the meaning of Section 7701(a)(30) of the Code.


“Drawn Amount” means, with respect to any Lender at any time, an amount equal to
(a) the aggregate principal amount funded by such Lender of Advances made to
Borrower hereunder at or prior to such time, plus (b) any Drawn Amount of any
other Lender assumed by such Lender as assignee pursuant to an Assignment and
Assumption Agreement at or prior to such time, minus (c) the amount of principal
repayments received and applied by such Lender hereunder at or prior to such
time, minus (d) any portion of such Lender’s Drawn Amount assigned by such
Lender as assignor pursuant to an Assignment and Assumption Agreement at or
prior to such time.


[*****]





1 List of Disqualified Institutions to be provided to JPM.
17

--------------------------------------------------------------------------------



“Early Opt-in Election” means the occurrence of:


(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.12 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(2) (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Electronic Receivables Laws” means, as applicable, the Electronic Signatures in
Global and National Commerce Act (E-Sign Act), Uniform Electronic Transactions
Act (UETA), and any other applicable Requirements of Law governing (i)
electronic execution of documents and instruments; and/or (ii) the transfer,
assignment or pledge of electronic promissory notes and instruments.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Eligible Assignee” means, with respect to any Lender, (i) any other Lender;
(ii) any Affiliate of any Lender that is a financial institution and is
majority-owned by such Lender or by any corporation controlling such Lender,
(iii) any liquidity provider to or sponsor of any Conduit Lender or financial
institution otherwise providing the commitment in the event a Conduit Lender
chooses not to fund; and (iv) any ABCP conduit sponsored, administered or
supported by any Lender or any Affiliate of any Lender; provided that (i) no
Disqualified Institution shall be an “Eligible Assignee” and (ii) a Conduit
Lender shall not be an Eligible Assignee in respect of any Committed Lender.


“Eligible Participation” has the meaning set forth on Schedule IV.
18

--------------------------------------------------------------------------------



“Eligible Pool Balance” means, as of any date of determination, the sum of the
Participation Balances of all (or any designated portion, if applicable)
Purchased Participations that are Eligible Participations at such time, and
expressly excluding any Charged-Off Participations, Bankruptcy Participations,
[*****] and other Purchased Participations that are not Eligible Participations
at such time.


“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
and notification to depositary banks under deposit account control agreements);
(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral; (c) receive a
transfer of Collateral in satisfaction of Obligations; or (d) otherwise enforce
a security interest or exercise another right or remedy, as a secured creditor
or otherwise, pertaining to the Collateral at law, in equity, or pursuant to the
Transaction Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral).


“Equity Interests” means, with respect to any Person, shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in such
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest; provided that Equity Interests
shall not include any debt securities that are convertible into or exchangeable
for any combination of Equity Interests and/or cash until any such conversion or
exchange.


“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means any person that for purposes of Title IV of ERISA would
be deemed at any relevant time to be a single employer or otherwise aggregated
with the Borrower or a Subsidiary under Section 414(b) or 414(c), of the Code or
Section 4001 of ERISA, or solely for purposes of Section 412 of the Code or
Section 302 of ERISA, Section 414(m) or 414(o) of the Code.


“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Pension Plan, as to which
notice has not been waived under applicable PBGC regulations; (b) the
termination of any Pension Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension
Plan;(d) the failure to make a required contribution to any Pension Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance; the failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of
19

--------------------------------------------------------------------------------





ERISA, whether or not waived; or a determination that any Pension Plan is, or is
expected to be, considered an at-risk plan within the meaning of Section 430 of
the Code or Section 303 of ERISA; (e) the complete or partial withdrawal of any
Borrower, Subsidiary or ERISA Affiliate from a Multiemployer Plan which results
in the imposition of Withdrawal Liability; (f) the insolvency under Title IV of
ERISA of any Multiemployer Plan; (g) a determination that any Multiemployer Plan
is in endangered or critical status under Section 432 of the Code or Section 305
of ERISA; or (h) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
the cessation of operations by the Borrower or any ERISA Affiliate that would be
treated as a withdrawal from a Pension Plan under Section 4062(d) of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” has the meaning assigned to such term in Section 7.01 of this
Agreement.


“Excess Concentration Amount” has the meaning set forth on Schedule V.


“Excess Spread Trigger” means that, as of any Settlement Date beginning with
August 17, 2020, the Three-Month Average Excess Spread shall be less than 0.00%.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


“Excluded Affiliate” means any Affiliates of the Administrative Agent that are
engaged as principals primarily in private equity, mezzanine financing or
venture capital.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Affected
Party being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.10) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.08, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office,
(c) Taxes attributable to such Affected Party’s failure to comply with Sections
2.08(f) and 2.08(g) and (d) any withholding Taxes imposed under FATCA.
20

--------------------------------------------------------------------------------





“Facility” means the lending facility established pursuant to this Agreement and
the other Transaction Documents.


“Facility Limit” means the sum of the Class A Maximum Financing Amount and the
Class B Maximum Financing Amount.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.


“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.


“Fee Letter” means that letter dated as of the date hereof made by the
Administrative Agent, and accepted by the Borrower and GreenSky.


“FICO Score” means, with respect to an Obligor and a Receivable, the Obligor’s
credit risk score that is generated by the nationally recognized credit bureau
selected by GreenSky in connection with the origination of such Receivable,
which credit risk score is generated using statistical models established by
Fair Isaac Corporation (or any successor entity thereto).


“Final Maturity Date” means the earlier to occur of (a) the date that is twelve
(12) months after the Commitment Termination Date, or if such day is not a
Business Day, the next Business Day and (b) the day on which the Loans have been
declared or otherwise become due and payable following the occurrence and
continuance of an Event of Default pursuant to Section 7.02.


“Financial Covenant Trigger” means the occurrence of one or both of the events
described in clause (g) or (h) of the definition of “Amortization Event”.


“Financials Compliance Certificate” means the compliance certificate
substantially in the form of Exhibit E or such other form as shall be mutually
agreed by the Administrative Agent and Borrower.


“Foreign Lender” means any Lender that is not a U.S. Person.


21

--------------------------------------------------------------------------------



“GAAP” means U.S. generally accepted accounting principles occasioned by the
promulgation of rules, regulations, pronouncements or opinions by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) from time
to time.


“Governmental Authority” means any foreign or the United States government, any
state, local or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, quasi-judicial, regulatory, or administrative
functions thereof or pertaining thereto, including without limitation, any U.S.
bank regulatory agency, any foreign bank regulatory agency, any court, any
central bank, any regulator and any other governmental authority.


“GreenSky” means GreenSky, LLC, a Georgia limited liability company.


“GreenSky Parent” means GreenSky, Inc., a Delaware corporation.


“GreenSky Group Member” means GreenSky, Seller, Servicer and their
respective Subsidiaries.


“GreenSky® Program” means the lending program administered by GreenSky on behalf
of federally-insured, federal and state chartered lenders in connection with the
lenders’ origination of consumer loans for their own account, primarily through
a network of merchants.


“GreenSky Representations Letter” means a letter agreement to be entered into
after the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent, and to be executed by GreenSky in favor of the Borrower,
whereby GreenSky represents and warrants to the Borrower certain matters
regarding the Receivables and agrees to purchase (or cause the Seller to
purchase) any Participation Interest upon a breach by the Seller of a
representation and warranty regarding such Participation Interests in the Master
Purchase Agreement.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term Guarantee shall not include (a) loan repurchase
obligations or (b) endorsements for collection or deposit in the ordinary course
of business, or customary indemnification obligations entered into in connection
with any acquisition or disposition of assets or of other entities (other than
to the extent that the primary


22

--------------------------------------------------------------------------------



obligations that are the subject of such indemnification obligation would be
considered Indebtedness hereunder).


“Hedge Counterparty” means any entity that has entered into a Hedging Agreement
with the Borrower (or, if applicable, GreenSky or the Seller on Borrower’s
behalf).


“Hedge Trigger Event” means that the daily average LIBO Rate exceeds 3.00% for
any Collection Period.


“Hedging Agreement” means an agreement (whether or not in writing) that governs
or gives rise to a Hedging Transaction.


“Hedging Transaction” means an interest rate cap, interest rate swap, or other
interest rate hedging transaction reasonably acceptable to the Administrative
Agent.


“Home Improvement Receivable” means a receivable arising from a loan made within
the GreenSky® Program’s home improvement industry vertical and includes all
right, title and interest with respect to such loan as a holder of the
beneficial title to such loan, including without limitation (a) the related
Receivable Document Package and all other loan documents, files and records of
the Origination Partner and its servicing agent for such loan, (b) all proceeds
from such loan (including without limitation any scheduled payments, any
prepayments, all unpaid periodic interest and finance charges due or which may
become due with respect thereto, all fees (including without limitation late
payment fees) applicable to such loan, and all other fees, charges and other
amounts that have been or may be assessed against the Obligor or otherwise may
be due and payable thereunder), (c) all other rights, interests, benefits,
proceeds, remedies and claims arising from or relating to such loan, and (d) all
proceeds of the foregoing.


“IBA” has the meaning assigned to such term in Section 1.02(l).


“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of bankers’
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, and (h) all obligations of the kind referred to
in clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such


23

--------------------------------------------------------------------------------



Person has assumed or become liable for the payment of such obligation. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.


“Indemnified Liabilities” has the meaning given to it in Section 10.06(b).


“Indemnified Parties” has the meaning given to it in Section 10.06(b).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Independent” means, with respect to any special member, manager or director of
the Borrower, a natural person who: (i) for the five-year period prior to his or
her appointment as Independent special member, Independent manager or
Independent director of the Borrower has not been, and during the continuation
of his or her service thereas is not (other than in his or her role as
Independent special member, Independent manager or Independent director of the
Borrower): (A) an employee, director, stockholder, member, manager, partner or
officer of GreenSky or any of its Subsidiaries; (B) a customer or supplier
(other than in connection with serving as Independent special member,
Independent manager or Independent director of the Borrower) of GreenSky or any
of its Subsidiaries; or (C) any member of the immediate family of a person
described in the foregoing clause (A) or (B); and (ii) has (A) prior experience
as an independent director or independent manager for a corporation or limited
liability company whose charter or organizational documents required the
unanimous consent of all directors or managers (including the independent
director or independent manager), as the case may be, before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or State law relating to bankruptcy; and (B) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services (including providing independent managers or directors) to
issuers of securitization or structured finance instruments, agreements or
securities.


“Information” means, with respect to the Borrower as a disclosing party and any
Agent or Lender as a recipient, all information provided by the Borrower,
GreenSky or any of its Subsidiaries or their respective advisers or
representatives to any such recipient relating to the Borrower, GreenSky or any
of its Subsidiaries or any of their respective businesses and expressly
excluding any such information that is public, independently developed (without
breach of Section 10.02), or made available to any Agent or any Lender on a
nonconfidential basis by any Person not known to the recipient to be making such
information available in violation of any duty of confidentiality prior to
disclosure by the Borrower, GreenSky or any of their respective Subsidiaries or
their respective advisers or representatives.


“Insolvency Event” means, with respect to a specified Person, (a) such specified
Person shall (i) commence or file a petition to commence any Insolvency
Proceeding with
24

--------------------------------------------------------------------------------



respect to itself or any substantial part of its properties, or (ii) make a
general assignment for the benefit of its creditors, or (b) a court of competent
jurisdiction shall (i) enter an order, judgment or decree appointing a
custodian, receiver, trustee, liquidator or conservator for such specified
Person or the whole or any substantial part of the properties of such specified
Person, (ii) approve a petition filed against such specified Person in
connection with any Insolvency Proceeding, or (iii) under the provisions of any
applicable Debtor Relief Law or other applicable law, assume custody or control
of such specified Person or of the whole or any substantial part of the
properties of such specified Person, or (c) there is commenced against such
specified Person any Insolvency Proceeding that (A) is not unconditionally
dismissed within sixty (60) calendar days after the date of commencement, or (B)
with respect to which such specified Person takes any action to approve of or
consent to such involuntary proceeding or action.


“Insolvency Proceeding” shall mean, with respect to any Person, any of the
following: (i) any bankruptcy, reorganization, arrangement, or insolvency
proceeding or other case or proceeding commenced by or against any Person under
any applicable Debtor Relief Law; (ii) any proceeding seeking the appointment of
any trustee, receiver, interim receiver, liquidator, custodian, monitor or other
insolvency official with similar powers with respect to such Person or any of
its assets; (iii) any proceeding for liquidation, dissolution or other winding
up of the business of such Person; or (iv) any receivership, assignment for the
benefit of creditors, arrangement, composition or extension, or any marshalling
of assets of such Person.


“Interest Period” means (i) initially, the period from the date of the initial
Advance to and including the last day of the immediately succeeding calendar
month in which the initial Advance is made, and (ii) thereafter, each calendar
month.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars)
that is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate
for the shortest period (for which that LIBO Screen Rate is available for U.S.
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.


“Investment Company Act” means the Investment Company Act of 1940, as
amended.


“IRS” means the United States Internal Revenue Service.


“JPM Person” means JPMorgan Chase Bank, N.A., each Affiliate of JPMorgan Chase
Bank, N.A., and each commercial paper conduit that is sponsored, managed or
supported by JPMorgan Chase Bank, N.A. or by any Affiliate of JPMorgan Chase
Bank, N.A., including, without limitation, each of Person that is a Lender
hereunder on the Closing Date.


“Lender” means any Class A Lender or any Class B Lender, as applicable, and
“Lenders” means, collectively, the Class A Lenders and the Class B Lenders.


“Lender Group” means any Class A Lender Group or Class B Lender Group.
25

--------------------------------------------------------------------------------





“LIBO Rate” means, for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate.


“LIBO Screen Rate” means, for any day and time, for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for U.S.
Dollars for a three-month period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.


“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, security
interest, encumbrance, lien or charge of any kind (including any conditional
sale or other title retention agreement or any lease in the nature thereof), or
any other arrangement pursuant to which title to the property is retained by or
vested in some other Person for security purposes.


“Liquidation Notice” has the meaning set forth in Section 7.03(a).


“Liquidation Proceeds” means, for any Collection Period and any Charged-Off
Participation, any amount (which shall not be less than zero) received (whether
by the Servicer, Borrower, any Collection Agent, or any subagent or designee of
any of them) in connection with such Charged-Off Participation, including any
recoveries, payments or other proceeds thereon, net of any (i) reasonable
out-of-pocket expenses (exclusive of overhead but inclusive of any fees paid to
the applicable Collection Agent or any subagent or designee of the Servicer,
Borrower or such Collection Agent) incurred or reimbursable by the Servicer or
the Borrower and (ii) the Collection Agent Fee payable with respect to the
collection and enforcement of such Charged- Off Participation, each to the
extent not previously reimbursed to the Servicer.


“Loan” means a Class A Loan and/or a Class B Loan made available to the Borrower
pursuant to Section 2.01.


“Loan Origination Agreement” means a loan origination agreement, by and between
an Origination Partner and GreenSky in a form approved by the Administrative
Agent (such approval not to be unreasonably withheld, delayed or conditioned),
it being agreed that any amendments to such loan origination agreement occurring
after the date of such approval shall only be subject to additional approval of
the Administrative Agent if such amendment would reasonably be expected to
adversely affect the validity, enforceability or collectability of any
Receivables originated thereunder.


“Majority Lenders” means, at any time of determination, (a) unless and until all
the Class A Commitments have expired or terminated and all Class A Borrower
Obligations have


26

--------------------------------------------------------------------------------



been repaid in full, one or more Class A Lenders holding 66 & 2/3% or more of
the Class A Aggregate Loan Principal Balance at such time and (b) otherwise, one
or more Class B Lenders holding 51% or more of the Class B Aggregate Loan
Principal Balance at such time. The Principal Amount of the Loans held by any
Defaulting Lender shall be disregarded in determining Majority Lenders at any
time.


“Managed Pool Receivable” means (without duplication) any Receivable originated
under the GreenSky® Program on or after January 1, 2019 [*****], in each case
that is still owned or serviced by a GreenSky Group Member, including, without
limitation, each Receivable related to a Purchased Participation, but excluding
(i) all Patient Solutions Receivables, and (ii) any Receivable that would be a
Charged-Off Participation if a Participation in respect thereof were owned by
the Borrower.


“Managed Pool Receivable Balance” means, as of any date of determination with
respect to a Managed Pool Receivable, (i) if such Managed Pool Receivable arises
under a Deferred Interest Loan, the unpaid principal balance of such Deferred
Interest Loan minus any Deferred Interest Payments thereunder as of such date,
and (ii) if such Managed Pool Receivable arises under a 0% Interest Loan or a
Reduced Rate Loan, the unpaid principal balance of such 0% Interest Loan or
Reduced Rate Loan, as applicable.


“Master Participation Agreement” means (i) a Participation Sale Agreement to be
entered into after the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent, among Synovus Bank, as the seller, and
the Seller, as buyer, as the same may be amended from time to time or (ii) such
other similar agreement between an Origination Partner, as the seller, and the
Seller, as the buyer, as may be approved by the Administrative Agent from time
to time (such approval not to be unreasonably withheld, conditioned or delayed).


“Master Purchase Agreement” means a Master Purchase Agreement, to be entered
into after the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent, , among the Seller, as seller, the Borrower, as buyer, and
the Administrative Agent, as the same may be amended from time to time.


“Material Adverse Change” means any event, matter, condition, circumstance,
change or effect that (a) materially and adversely affects the assets or
financial condition of the GreenSky Group Members, other than any Special
Purpose Vehicle, taken as a whole, or the Borrower, (b) materially adversely
affects the ability of the GreenSky Group Members or the Borrower to perform or
observe its respective obligations under any Transaction Document to which it is
a party (including the ability of GreenSky, as Servicer, to collect the
Purchased Participations on a timely basis); (c) materially and adversely
affects or impairs the rights, powers, remedies or interests of the
Administrative Agent or any Lender under any Transaction Document; (d)
materially adversely affects the validity or enforceability of any material
portion of the Purchased Participations or related Receivables by the holder
thereof in accordance with their terms; or (e) materially adversely affects the
validity, attachment, perfection, priority or enforcement of any Liens in any
material portion of the Collateral granted in favor of the Administrative Agent
in or pursuant to any Transaction Document or the ability of the


27

--------------------------------------------------------------------------------



Administrative Agent to exercise any remedies or otherwise realize the material
benefits of the security afforded under the Transaction Documents.


“Modification Guidelines” means the Financial Hardship Relief Policy – OPER,
version Effective Date 03/25/2020, as delivered to the Administrative Agent
prior to the Closing Date and in effect on the Closing Date, as may be amended
from time to time [*****].


“Months on Book” means, in respect of any Vintage as of any Determination Date,
the number of full calendar months that have elapsed since the end of the
applicable Vintage Period. By way of example only, on April 30, 2020, the
January-March 2020 Vintage would have Months on Book of one (1), and on June 30,
2020, that same Vintage would have Months on Book of three (3).


“Monthly Period” means the period from and including the first day of a calendar
month to and including the last day of such calendar month, provided, however,
that the initial Monthly Period will commence on the date hereof and end on the
last day of the calendar month in which the Closing Date occurred.


“Monthly Vintage” means Managed Pool Receivables that are Deferred Interest
Loans that all share a Monthly Vintage Period.


“Monthly Vintage Period” means the calendar month in which a group of Deferred
Interest Loans had their first purchase (i.e, when the deferral period for each
such Deferred Interest Loans began), provided that the first Monthly Vintage
Period for purposes of this Agreement shall be the Monthly Vintage Period
beginning on March 1, 2018.


“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or could
be an obligation to contribute of) the Borrower or an ERISA Affiliate, and each
such plan for the five-year period immediately following the latest date on
which the Borrower or an ERISA Affiliate contributed to or had an obligation to
contribute to such plan.


“Multiparty Agreement” means, (i) a Multiparty Agreement, to be entered into
after the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent, by and among Synovus Bank, Seller, Servicer, Borrower and
the Administrative Agent, or (ii) such other similar agreement between a
different Origination Partner, Seller, Servicer, Borrower and the Administrative
Agent as may be approved by the Administrative Agent from time to time (such
approval not to be unreasonably withheld, conditioned or delayed).


“Net Eligible Pool Balance” means, as of any date of determination, the
remainder of (a) the Eligible Pool Balance at such time, minus (b) the Excess
Concentration Amount at such time, minus (c) the sum of the Discounted Amounts
for each Eligible Participation at such time.


“Net Excess Spread Rate” means, with respect to any Determination Date for any
Monthly Period, the product of (x) 12, and (y) the percentage equivalent of a
fraction (1) the numerator of which is the excess, if any, of (a) the sum of (i)
the aggregate amount of Collections of interest and fees received on the
Receivables during such Monthly Period,


28

--------------------------------------------------------------------------------



excluding all amounts that are Deferred Interest Payments but including all
amounts that were previously Deferred Interest Payments but that during such
Monthly Period were no longer deemed Deferred Interest Payments (as described in
the definition thereof), (ii) in respect of each 0% Interest Loan, Collections
received during such Monthly Period that are allocable to the Discounted Amount
of such 0% Interest Loan during such Monthly Period (measured whether or not the
Participation owned by the Borrower in respect of such 0% Interest Loan is then
an Eligible Participation), (iii) in respect of each Deferred Interest Loan,
Collections received in respect thereof during such Monthly Period multiplied by
a percentage equal to one (1) minus the Class A Advance Rate (or, if then
applicable and if higher than the Class A Advance Rate, the Class B Advance
Rate) applicable to such Deferred Interest Loan (such rate to be applicable
whether or not the Participation then owned by the Borrower in respect of such
Deferred Interest Loan is then an Eligible Participation), and (iv) all payments
received during such Monthly Period in respect of previously Charged-Off
Participations, over (b) the sum of (i) the Servicing Fee paid during such
Monthly Period, (ii) all other fees paid under the Transaction Documents during
such Monthly Period (excluding the Class A Upfront Fee and the Class A Unused
Fee) and (iii) the aggregate Participation Balance of Participations which
became Charged-Off Participations during such Monthly Period (with such
Participation Balance measured as of the date such Participations became a
Charged-Off Participation) and (iv) the Class A Interest Rate paid during such
Monthly Period, and (2) the denominator of which is equal to the daily average
Aggregate Loan Principal Balance during such Monthly Period.


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created or evidenced, whether direct or indirect,
absolute or contingent, or due or to become due) of the Borrower to any Secured
Party arising under this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, including the Class A Borrower
Obligations, the Class B Borrower Obligations, Indemnified Liabilities, the
Upfront Fee and all other amounts due or to become due from the Borrower to any
Secured Party under this Agreement and the other Transaction Documents (whether
in respect of fees, expenses, indemnifications, breakage costs, increased costs
or otherwise), interest, fees and other obligations that accrue after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
Borrower (in each case whether or not allowed as a claim in such proceeding).


“Obligor” means, with respect to any Participation or Receivable, the Person
obligated to make payments under the related Receivable, including the maker of
any promissory note and any borrower, co-borrower, obligor, co-obligor, or
guarantor thereof.
29

--------------------------------------------------------------------------------





“Origination Partner” means each of the financial institutions listed on
Schedule VII hereto (and designated as such) and any other financial institution
selected by GreenSky as an Origination Partner hereunder and consented to in
writing by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed.


“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Tax (other than connections arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.10).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.


“Participant” has the meaning assigned thereto in Section 10.03(f).


“Participant Register” has the meaning assigned thereto in Section 10.03(f).


“Participation” means a one hundred percent (100%) undivided beneficial
ownership interest in all cash flows from and proceeds of a Receivable,
including proceeds of any sale, contribution or assignment of the related
Receivable.


“Participation Balance” means, as of any date of determination, (i) with respect
to an Eligible Participation issued in respect of a Deferred Interest Loan, the
unpaid principal balance of each such Deferred Interest Loan minus any Deferred
Interest Payments thereunder as of such date, and (ii) with respect to an
Eligible Participation issued in respect of a 0% Interest Loan or a Reduced Rate
Loan, the unpaid principal balance of each such 0% Interest Loan or Reduced Rate
Loan.


“Patient Solutions Receivable” means a receivable arising from a loan made
within the GreenSky® Program’s patient solutions industry vertical and includes
all right, title and interest with respect to such loan as a holder of the
beneficial title to such loan, including without limitation (a) the related
Receivable Document Package and all other loan documents, files and records of
the Origination Partner and its servicing agent for such loan, (b) all proceeds
from such loan (including without limitation any scheduled payments, any
prepayments, all unpaid periodic interest and finance charges due or which may
become due with respect thereto,
30

--------------------------------------------------------------------------------





all fees (including without limitation late payment fees) applicable to such
loan, and all other fees, charges and other amounts that have been or may be
assessed against the Obligor or otherwise may be due and payable thereunder),
(c) all other rights, interests, benefits, proceeds, remedies and claims arising
from or relating to such loan, and (d) all proceeds of the foregoing.


“Payment in Full” has the meaning assigned thereto in Section 3.04(a).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that is, or
within the preceding five years, has been maintained or contributed to by the
Borrower or an ERISA Affiliate or to which the Borrower or an ERISA Affiliate
has or could have an obligation to contribute.


“Permitted Liens” means (i) Liens in favor of the Administrative Agent, for the
benefit of the Secured Parties, created pursuant to any Transaction Document,
(ii) Security Interests in favor of the Borrower (including, without limitation,
as purchaser from Seller) created pursuant to any Transaction Document, (iii)
Liens in favor of any Account Bank pursuant to this Agreement and/or any Account
Control Agreement, (iv) inchoate Liens for Taxes not yet due, (v) other than
with respect to any Purchased Assets or other Collateral (for which this clause
(v) shall not apply), tax liens arising by operation of law for taxes the
validity or amount of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside on the books of
such taxpayer with respect thereto in accordance with (and as required by) GAAP,
(vi) solely with respect to Participations that are no longer Purchased
Participations, precautionary and “backup” Liens in such Participations in favor
of purchasers of such Participations and (vii) encumbrances in favor of the
Origination Partner under the applicable Origination Agreement and Servicing
Agreement.


“Person” means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.


“Plan Asset Regulation” means the U.S. Department of Labor regulation located at
29 C.F.R. Section 2510.3-101, or any successor regulation thereto, as in effect
at the time of reference, as modified by Section 3(42) of ERISA.


“Plan Assets” means “plan assets” as defined in the Plan Asset Regulation.
“Platinum Merchant” means a merchant in the GreenSky Program designated by
GreenSky as a “Platinum Merchant”.


“Principal Amount” means, with respect to any Loan, the original principal
amount of such Loan, as such principal amount may be reduced from time to time
in accordance with the terms of this Agreement; provided, that if such Principal
Amount shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or


31

--------------------------------------------------------------------------------



must otherwise be returned for any reason, such Principal Amount shall be
increased by the amount of such rescinded or returned distribution, as though it
had not been received by such Lender.


“Priority of Payments” means the priority of payments set forth in Section
3.02(a), Section 3.02(b) or Section 3.02(c), as applicable.


“Pro Rata Share” means, at any time with respect to any Lender, the ratio of
such Lender’s Drawn Amount to the Aggregate Loan Principal Balance.


“Purchase Date” means, with respect to any Purchased Participation, the date on
which such Participation is sold or otherwise transferred or contributed by the
Seller to the Borrower pursuant to the Master Purchase Agreement.


“Purchased Assets” means, with respect to each Purchased Participation, (i) such
Purchased Participation, (ii) as and to the extent specified in the Master
Purchase Agreement, the related Receivable Document Package, (iii) as and to the
extent specified in the Master Purchase Agreement, the related rights and
benefits relating to such Purchased Participation under such Receivable
Documents, subject to the terms of the applicable Origination Agreement, the
applicable Servicing Agreement and the applicable Multiparty Agreement, (iv) all
Collections in respect of such Purchased Participation and related Receivable,
and (v) all proceeds of any of the foregoing.


“Purchased Participation” means each Participation made, issued, conveyed, sold,
contributed or otherwise transferred to the Borrower by the Seller pursuant to
the Master Purchase Agreement; provided, that upon any Release thereof or
purchase by the Seller or any other Person, such Participation shall cease to be
a Purchased Participation.


“Qualified Hedge Counterparty” means any Hedge Counterparty that is (i) a
Lender, an Affiliate of a Lender or (ii) any other entity, which on the date of
entering into any Hedge Agreement is (A) an interest rate swap dealer with a
short term rating of at least A-2 from S&P and P-2 from Moody’s and a long term
rating of at least A- from S&P and A3 from Moody’s; provided that, if no
interest rate swap dealers meet such ratings as of a particular date, the
parties shall agree to reasonable alternative ratings thresholds, and (B) solely
with respect to any interest rate swap, has agreed to an ISDA/CSA which includes
provisions approved in writing by the Administrative Agent, in its reasonable
discretion, including but not limited to (x) no termination event in the event
of a failure of Borrower (or, if applicable, GreenSky or the Seller on
Borrower’s behalf) to post required margin under the credit support annex and
(y) requirements to notify the Administrative Agent in the event of a failure of
Borrower (or, if applicable, GreenSky or the Seller on Borrower’s behalf) to
post required margin under the credit support annex; provided, however, solely
with respect to a Hedge Counterparty described in clause (ii), upon a downgrade
of a short term rating below A-2 from S&P or P-2 from Moody’s or a long term
rating of A- from S&P or A3 from Moody’s, the Borrower (or, if applicable,
GreenSky or the Seller on Borrower’s behalf) shall require such hedge
counterparty to post collateral acceptable to the Administrative Agent or
replace such hedge counterparty within thirty (30) days.


32

--------------------------------------------------------------------------------



“Qualified Hedging Agreement” means each agreement between the Borrower (or, if
applicable, GreenSky or the Seller on Borrower’s behalf) and a Qualified Hedge
Counterparty that (i) is in writing, (ii) governs one or more Hedging
Transactions, (iii) contains commercially reasonable terms and is in the form
and substance reasonably acceptable to the Administrative Agent, (iv) contains
an express acknowledgement of and consent to the assignment by the Borrower (or,
if applicable, GreenSky or the Seller on Borrower’s behalf) of all of its rights
(but not its obligations) thereunder to the Administrative Agent; (v) requires
all payments due to the Borrower (or, if applicable, GreenSky or the Seller on
Borrower’s behalf) thereunder by the Qualified Hedge Counterparty to be remitted
exclusively to the Collection Account; (vi) contains an express prohibition on
any amendment or modification thereof without the express written consent of the
Administrative Agent; and (vii) complies with any applicable clearing and margin
requirements of Dodd-Frank Wall Street Reform and Consumer Protection Act.


“Qualified Hedging Transaction” means either (a) a Hedging Transaction that is
an interest rate cap that arises under a Qualified Hedging Agreement, and for
which the Borrower, or GreenSky or the Seller on Borrower’s behalf, has made all
required payments paid or payable to the Qualified Hedge Counterparty thereunder
to purchase such Hedging Transaction, or (b) a Hedging Transaction other than an
interest rate cap that (i) has been approved by the Administrative Agent in its
reasonable discretion, and (ii) has been entered into pursuant to a Qualified
Hedging Agreement.


“Receivable” means a Home Improvement Receivable, a Patient Solutions Receivable
or a Specialty Retail Receivable, as applicable.


“Receivable Document Package” means, with respect to any Receivable, copies of
all Receivable Documents.


“Receivable Documents” means with respect to any Receivable regarding which a
Purchased Participation is owned by the Borrower, and in each case except as set
forth in the Loan Origination Agreement or Servicing Agreement, copies of (i)
the loan agreement governing the terms thereof; (ii) the terms of use; and (iii)
any other notes, instruments, documents or writings executed or to be executed
(including electronic execution) by the applicable Obligor in connection
therewith, provided to or by the applicable Obligor in connection the
application for or approval, origination and funding of such Receivable. For
avoidance of doubt, the parties hereto understand that Receivable Documents (i)
are in electronic form and shall be provided in electronic form when required to
be provided under the Transaction Documents, and (ii) are owned by the
applicable Origination Partner in its capacity as owner of such Receivable.


“Reduced Rate Loan” means a Receivable relating to a loan that is a fully
amortizing fixed rate term loan with no promotional or deferred period and that
is not a 0% Interest Loan.


“Register” has the meaning assigned to such term in Section 2.05(b).


“Regulatory Requirement” means (i) the adoption after the date hereof or, in
respect of any Person that becomes a Lender hereunder after the date hereof
pursuant to an


33

--------------------------------------------------------------------------------



Assignment and Assumption Agreement, after the date of such Assignment and
Assumption Agreement, of any applicable law, rule or regulation (including any
applicable law, rule or regulation regarding capital adequacy or liquidity
coverage) or any change therein after the date hereof and (ii) any change after
the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency; provided that for purposes of this
definition, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof, and (y) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities in connection
with Basel II or Basel III, in each case regardless of the date enacted,
adopted, issued or implemented.


“Rejection Notice” has the meaning set forth in Section 7.03(a).


“Related Group” means the Conduit Lenders and Committed Lenders listed together
as part of a “Related Group” on Schedule I or in any Assignment and Assumption
Agreement.


“Related Parties” has the meaning specified in Section 10.02(e).


“Related Person” means, (i) solely with respect to any Conduit Lender, any
Person that provides liquidity or credit support to such Conduit Lender or is
otherwise a sponsor or manager thereof; and, (ii) with respect to any Lender (or
any Related Person of a Conduit Lender as set forth in the foregoing clause
(i)), any Person controlling, that is the holding company of, that is
consolidated with, or that is an Affiliate of such Lender.


“Release” means the release by the Administrative Agent of its security interest
in all or any designated portion of the Purchased Participations and related
Purchased Assets in connection with (a) a Whole Loan Sale, (b) a Securitization
Transaction or (c) a voluntary prepayment following the first anniversary of the
Closing Date, in each case made in accordance with the terms of Section 2.04.


“Release Date” means the date of any Release pursuant to Section 2.04(a).


“Release Notice” has the meaning set forth in Section 2.04(a).


“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System and/or the NYFRB, or a committee officially endorsed or convened by the
Board of Governors of the Federal Reserve System and/or the NYFRB or, in each
case, any successor thereto.


“Repurchase Price” means, with respect to a Purchased Participation that is
required to be repurchased by the Seller pursuant to the Master Purchase
Agreement, an amount equal to (i) the sum of (a) the “Purchase Price” of such
Participation as of the date of purchase under the Master Purchase Agreement and
(b) all accrued and unpaid interest on the related


34

--------------------------------------------------------------------------------



Receivable as of such date, less (ii) all Collections received by the Borrower
and applied to reduce the principal balance thereof.


“Required Reserve Account Amount” means, as of any date of determination the
product of the Required Reserve Percentage multiplied by the Aggregate Loan
Principal Balance on such date of determination.


“Required Reserve Account Deposit Amount” means, as of any date of
determination, the remainder of (a) the Required Reserve Account Amount as of
such date, minus (b) the amount of funds actually on deposit in the Reserve
Account on such date (after giving effect to any amount to be withdrawn from
such Reserve Account on such date but before giving effect to any actual deposit
of any portion of an Advance or other amount to be deposited into such Reserve
Account on such date).


“Required Reserve Percentage” means [*****]%.


“Requirements” means all applicable federal and state laws, regulations and
guidance related, directly or indirectly, to the gathering, storage, use,
security and privacy of Consumer Information, including Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. §§ 6801 et seq., the FTC’s Rule regarding the
Privacy of Consumer Financial Information, 16 C.F.R. Part 313, the Federal Trade
Commission’s Standards for Safeguarding Customer Information, 16
C.F.R. Part 314, and any other applicable laws regarding the privacy or security
of Consumer Information (collectively, the “Privacy Laws”) Title X of the
Dodd-Frank Act; Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. §§ 6801 et
seq., the FTC’s Rule regarding the Privacy of Consumer Financial Information, 16
C.F.R. Part 313, the for Safeguarding Customer Information, 16 C.F.R. Part 314.


“Requirements of Law” means any and all applicable federal, state, local and/or
foreign statutes, and any and all applicable ordinances, rules, regulations,
judicial rulings, court orders, common law, judgments, decrees, administrative
orders, and other applicable legal requirements of any and every conceivable
type, including, but not limited to, any applicable credit disclosure laws and
regulations and any applicable State and federal usury laws.


“Reserve Account” has the meaning assigned thereto in Section 3.04(a).


“Reserve Account Excess Amount” means, with respect to any Release Date, the
amount determined as of such date after giving effect to any prepayment or other
distribution on such date (but not any withdrawal from the Reserve Account to be
made on such date to fund payments or distributions pursuant to the Priority of
Payments) equal to the excess of the amount of funds on deposit in the Reserve
Account on such date over the Required Reserve Account Amount on such date.


“Revolving Period” means the date commencing on (and including) the Closing Date
and ending on the Commitment Termination Date.


“Scheduled Payment” means, with respect to any Purchased Participation, the
amount set forth in the applicable Receivable Documents as required to be paid
by the Obligor on the related Receivable on each due date specified therein. If
after the Closing Date, the
35

--------------------------------------------------------------------------------





Obligor’s obligation payable on any due date specified in a Receivable Document
has been modified so as to differ from the amount specified therein as of the
Purchase Date for such Purchased Participation (i) as a result of a modification
thereof made consistent with the Servicer’s Modification Guidelines, or (ii)
pursuant to the Servicemembers Civil Relief Act or similar State laws, the
Scheduled Payment with respect to such Receivable shall refer to the Obligor’s
payment obligations with respect to such Receivable as so modified.


“Secured Parties” means the Administrative Agent, the Lenders (including any
Participant), and the other Indemnified Parties.


“Securitization Transaction” means a broadly marketed and distributed issuance
of asset-backed securities, whether sponsored by GreenSky or an Affiliate of
GreenSky or any non-affiliated third party, which is secured by the Receivables
(or Participations issued in respect of such Receivables) serviced or master
serviced by GreenSky or its Affiliate.


“Security Interest” means a security interest as defined in the applicable UCC,
which includes a sale of accounts, chattel paper, payment intangibles, and
promissory notes.


“Seller” has the meaning assigned to such term in the Recitals.


“Selling Bank Partner” means each of the financial institutions listed on
Schedule VII hereto (and designated as such) and any other financial institution
selected by GreenSky as a Selling Bank Partner hereunder and consented to in
writing by the Administrative Agent, such consent not to be unreasonably
withheld, conditioned or delayed.


“Senior Credit Agreement” means that certain Credit Agreement, dated as of
August 25, 2017, by and among GreenSky Holdings, LLC, a Georgia limited
liability, JPMorgan Chase Bank, N.A., as administrative agent, collateral agent
and as an issuing bank, and each lender from time to time party thereto (as such
agreement may be amended, restated, amended and restated, modified or
supplemented from time to time).


“Servicer” means GreenSky (including its Affiliates that provide, directly or
indirectly, any of the services contemplated by any Loan Origination Agreement
or related Servicing Agreement), as the servicer of the Purchased Participations
and related Receivables, and each successor servicer (which may include any
backup servicer upon appointment of such backup servicer as successor servicer).


“Servicer Default” means the occurrence of a “Servicer Default” as such term is
defined in the Servicing Agreement.


“Servicing Agreement” means (i) the Servicing Agreement by and between Synovus
Bank and the Servicer to be entered into after the Closing Date in form and
substance reasonably satisfactory to the Administrative Agent, (ii) a servicing
agreement by and between an Origination Partner (other than Synovus Bank) and
the Servicer, in effect from time to time, and (iii) any successor servicing
agreement entered into with any successor Servicer if GreenSky is replaced as
Servicer pursuant to the terms of the initial Servicing Agreement.


36

--------------------------------------------------------------------------------



“Servicing Fee” means the fee payable to the Servicer, as agent for the
applicable Origination Partner, pursuant to the Multiparty Agreement, and, with
respect to any successor Servicer, the fee payable to such successor Servicer
(provided that any fee payable to a successor servicer shall not be in excess of
the fee payable to the Backup Servicer pursuant to the Backup Servicing
Agreement without the consent of the Administrative Agent).


“Settlement Date” means the fifteenth (15th) calendar day of each calendar month
or, if such date is not a Business Day, the next Business Day, commencing with
June 15, 2020; provided, that (A) the date of any prepayment hereunder shall be
a “Settlement Date” with respect to the portion of the Loan being prepaid on
such date (subject to Section 3.02(b)); and
(A)the Final Maturity Date and any date declared by the Administrative Agent
after an Event of Default has occurred and is continuing shall be a “Settlement
Date.”


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of such Person
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of such Person and its Subsidiaries, taken as a whole, is
not less than the amount that will be required to pay the probable liability of
such Person and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured, (c) such Person and its Subsidiaries, taken as a
whole, do not intend to, and do not believe that they will, incur debts or
liabilities (including current obligations and contingent liabilities) beyond
their ability to pay such debts and liabilities as they mature in the ordinary
course of business and (d) such Person and its Subsidiaries, taken as a whole,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, in relation to which their property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).


“Special Purpose Vehicle” means any special purpose entity established by
GreenSky or an Affiliate thereof in connection with a warehouse lending
facility, securitization or any other financing arrangement that is entered into
or to be entered into by GreenSky or an Affiliate thereof in order to finance
loans, Receivables or Participations.


“Specialty Retail Receivable” means a receivable arising from a loan made within
the GreenSky® Program’s specialty retail vertical and includes all right, title
and interest with respect to such loan as a holder of the beneficial title to
such loan, including without limitation (a) the related Receivable Document
Package and all other loan documents, files and records of the Origination
Partner and its servicing agent for such loan, (b) all proceeds from such loan


37

--------------------------------------------------------------------------------



(including without limitation any scheduled payments, any prepayments, all
unpaid periodic interest and finance charges due or which may become due with
respect thereto, all fees (including without limitation late payment fees)
applicable to such loan, and all other fees, charges and other amounts that have
been or may be assessed against the Obligor or otherwise may be due and payable
thereunder), (c) all other rights, interests, benefits, proceeds, remedies and
claims arising from or relating to such loan, and (d) all proceeds of the
foregoing.


“State” means any one of the 50 states of the United States of America or the
District of Columbia.


“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which a majority of the outstanding
shares of capital stock or other Equity Interests having ordinary voting power
for the election of directors or their equivalent is at the time owned by such
Person directly or through one or more Subsidiaries.


“Supplemental Information and Certification” means, as part of each Advance
Notice, each Release Notice, each Notice of Withdrawal, and each Borrower’s
Monthly Settlement Certificate delivered hereunder: (a) a pro forma calculation
of the Required Reserve Account Deposit Amount (in the case of any Advance
Notice) or Reserve Account Excess Amount (in the case of a Release Notice), (or
either of the foregoing, if applicable, as part of the Borrower’s Monthly
Settlement Certificate) as of (or as would be determined on) the related Advance
Date, Release Date, or Settlement Date, as the case may be, after giving effect
to any Advance, prepayment, Release, distribution, and other action to be taken
on such date, (b) a certification and representation and warranty that the
Financial Covenant Trigger has not occurred as of the date of such notice or
certificate, which certification shall be true on the related Activity Date or
Settlement Date, as applicable, after giving effect to any Advance, prepayment,
Release, distribution or other action to be taken on such date; and (c) agreeing
that the foregoing calculations and determination will be immediately updated if
necessary on any related Advance Date or Release Date if not accurate as of the
close of business on such date.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term” means (a) in the case of a Deferred Interest Loan, the original deferral
period and (b) in the case of a 0% Interest Loan or a Reduced Rate Loan, the
original term to maturity.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


[*****]


“Three-Month Average Excess Spread” means, on any Settlement Date, the average
of the Net Excess Spread Rate as of the three Determination Dates immediately
preceding such Settlement Date.


38

--------------------------------------------------------------------------------



“Transaction Documents” means this Agreement, the Master Purchase Agreement, the
Servicing Agreement, the Backup Servicing Agreement, the Multiparty Agreement,
any Account Control Agreement, the Fee Letter, the GreenSky Representations
Letter, and each other contract, agreement, undertaking or other instrument
executed in connection with any of the foregoing, including all exhibits,
annexes and schedules attached to any of the foregoing, and other documents and
certificates delivered in connection therewith; provided that Hedge Agreements
and other documents and certificates delivered in connection therewith shall not
be deemed to be Transaction Documents.


[*****]


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


“Uncommitted Class A Facility” means discretionary revolving loans that may be
made by one or more Class A Lenders in such Class A Lender’s sole discretion in
a principal amount which may be agreed to by the Administrative Agent, the Class
A Lenders and the Borrower but shall in no event exceed $200,000,000 in the
aggregate. As of the Closing Date, the Uncommitted Class A Facility is $0.


“Underwriting Policy” means the GreenSky Program Credit Policy for GS Investment
I, LLC dated as of April 20, 2020, as set forth on Schedule IX hereto, as such
policy may be amended from time to time [*****].


“Unrestricted Cash” means, with respect to GreenSky Parent and its Subsidiaries
on a consolidated basis, as of any date of determination, the cash and cash
equivalents that, in accordance with GAAP, is reflected on the consolidated
balance sheet of GreenSky, but only to the extent that such cash and cash
equivalents (or any deposit account or securities account in which such cash and
cash equivalents are held) are not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor.


“Upfront Fee” has the meaning set forth in the Fee Letter.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.08(f).


“Vintage” means, in respect of Managed Pool Receivables, a group of 0% Interest
Loans, Reduced Rate Loans or Deferred Interest Loans, respectively, that all
share a Vintage Period.


39

--------------------------------------------------------------------------------



“Vintage Period” means the calendar quarter in which a group of 0% Interest
Loans, Reduced Rate Loans or Deferred Interest Loans, as applicable, was
originated, provided that the first Vintage Period for purposes of this
Agreement shall be the Vintage Period beginning on January 1, 2019.


“Volcker Rule” has the meaning given to it in Section 4.01(h).


“Weighted Average Discount Rate” means, as of any date of determination,
[*****].


[*****]


“Whole Loan Sale” means a sale of all or a part of the Receivables relating to
the Purchased Participations to an unaffiliated third-party purchaser in
exchange for not less than fair market value (as determined by the Borrower in
its reasonable discretion), it being agreed that any such sale may be sold to
another GreenSky Group Member (or Affiliate thereof) before being immediately
sold to such third-party purchaser.


“Withdrawal Date” has the meaning specific in Section 3.02(e).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02 Other Definitional Provisions.


(a)Related Documents, Instruments and Certificates. All terms defined in this
Agreement shall have the defined meanings when used in any instrument governed
hereby and in any certificate or other document made or delivered pursuant
hereto unless otherwise defined therein.


(b)Accounting Terms. Accounting terms used but not defined or partly defined in
this Agreement, in any instrument governed hereby or in any certificate or other
document made or delivered pursuant hereto, to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect as of such
date of determination or any such instrument, certificate or other document, as
applicable. To the extent that the definitions of accounting terms in this
Agreement or in any such instrument, certificate or other document are
inconsistent with the meanings of such terms under GAAP, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control. If the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such
40

--------------------------------------------------------------------------------



change shall have become effective until such notice shall have been withdrawn
or such provision amended in accordance herewith.


(c)Internal References. The words “hereof,” “herein,” “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.


(d)Cross-References; Including. Section, Schedule and Exhibit references
contained in this Agreement are references to the Sections, Schedules and
Exhibits in or to this Agreement unless otherwise specified; and the term
“including” shall mean “including without limitation.”


(e)Variations. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.


(f)Requirements of Law. Any reference to any Requirements of Law means such
Requirements of Law as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any Requirements of Law means that provision of such Requirements
of Law from time to time in effect or constituting any substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision.


(g)Amendments, Supplements and Modifications; Successors and Assigns. Any
agreement, instrument or document defined or referred to herein or in any
instrument, certificate or document delivered in connection herewith means such
agreement, instrument or document as the same may from time to time be amended,
modified or supplemented in accordance with the terms thereof and includes
references to all attachments, schedules and exhibits associated therewith; all
references to a Person include its permitted successors and assigns.


(h)Knowledge. Any use of the term “knowledge” or “actual knowledge” in this
Agreement shall mean actual knowledge.


(i)Business Days. If any date for compliance with the terms or conditions of any
Transaction Document falls due on a day that is not a Business Day, then such
due date shall be deemed to be the immediately following Business Day.


(j)Defaults. For purposes of this Agreement, any Event of Default, Servicer
Default or Seller Default shall be deemed to be continuing until it is waived in
accordance with the provisions set forth herein or in the applicable Transaction
Document.


(k)Approvals. The fact that any Person provides approval or consent hereunder
shall not mean or otherwise be construed to mean: (i) that such Person providing
such approval or consent has assumed the obligations of the Person seeking
approval or consent to comply with all applicable Requirements of Law and other
obligations arising from or relating to


41

--------------------------------------------------------------------------------



the underlying matter as to which such approval or consent was given; or (ii)
except as otherwise expressly set forth in such approval or consent, that
providing any such approval or consent impairs in any way the rights or remedies
of the Person providing such approval or consent under this Agreement, including
indemnification rights for any failure of the Person seeking such approval or
consent to comply with all such Requirements of Law and other obligations.


(l)Interest Rates; LIBO Rate Notification. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on U.S.
Dollars. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, Section
2.12(b) provides a mechanism for determining an alternative rate of interest.
The Administrative Agent will promptly notify the Borrower, pursuant to Section
2.12(d), of any change to the reference rate upon which the interest rates are
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.12(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.12(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.


(m)Notwithstanding any other provision of this Agreement, the aggregate amount
of the Class B Commitments as of the Closing Date is $0. The Borrower may, with
the consent of Administrative Agent in its reasonable discretion, from time to
time elect to increase the Class B Commitment to an aggregate amount not to
exceed 15% of the Class A Commitments then in effect. For so long as Class B
Commitments are $0, all provisions in this Agreement (other than this Section
1.02(m)) and the other Transaction Documents relating to Class B Commitments,
Class B Loans, Class B Lenders and related matters shall be without effect.












42

--------------------------------------------------------------------------------



ARTICLE II
THE CREDITS
SECTION 2.01 Advances.


(a)Revolving Period. Subject to the terms and conditions of this Agreement
(including, without limitation, the conditions precedent to the initial Advance
and each subsequent Advance set forth in Article V) and relying upon the
representations and warranties herein set forth, during the Revolving Period,
(i) each Class A Conduit Lender may, and to the extent any Class A Conduit
Lender declines to fund, each Class A Committed Lender in its Related Group
shall, severally and not jointly, fund (x) Class A Loans not to exceed the Class
A Commitments, (ii) after the Class A Commitments have been fully funded and
remain outstanding and in the sole discretion of the Class A Lenders, additional
Class A Loans not to exceed the amount of the Uncommitted Class A Facility, and
(iii) each Class B Lender shall, severally and not jointly, fund (x) Class B
Loans not to exceed the Class B Commitments (each such loan funded under clause
(i) or (ii), an “Advance”); provided, however, that no such Advance shall cause
(a) the outstanding Class A Aggregate Loan Principal Balance to exceed the
lesser of (x) the Class A Maximum Financing Amount and (y) the Class A Borrowing
Base, (b) the outstanding Class B Aggregate Loan Principal Balance to exceed the
lesser of (x) the Class B Maximum Financing Amount and (y) the Class B Borrowing
Base, and (c) the Aggregate Loan Principal Balance to exceed the lesser of (x)
the Facility Limit and (y) sum of the Class A Borrowing Base plus the Class B
Borrowing Base. Subject to the foregoing, amounts borrowed hereunder by the
Borrower may be repaid and re-borrowed during the Revolving Period. For the
avoidance of doubt, any payments of principal on the Class A Loans shall be
applied to reduce Class A Loans attributable to the Uncommitted Class A Facility
prior to reducing Class A Loans attributable to the Class A Commitments.


(b)Process for Requesting Advances. The Borrower may request an Advance (which
Advance, subject to the conditions herein, may be for Class A Loans, Class B
Loans or any combination thereof, at the discretion of the Borrower) on any
Business Day occurring prior to the Commitment Termination Date (an “Advance
Date”) by delivering to the Administrative Agent (which the Administrative Agent
shall promptly make available to the Lenders in accordance with its customary
practice) by not later than 3:00 p.m. New York City time at least two (2)
Business Days prior to the requested Advance Date, an Advance Notice, with an
attached Borrowing Base Certificate and Data File, provided, that in no event
shall there be more than two Advance Dates in any calendar week. Each Advance
Notice shall be irrevocable and effective upon receipt.


(c)Pro Forma Calculations. The Borrowing Base Certificate and Data File
delivered with any Advance Notice shall be dated and current as of the close of
business on the date that is one (1) Business Day preceding the delivery date
for such Advance Notice set forth above and shall show pro forma calculations of
the Required Reserve Account Deposit Amount, Class A Borrowing Base and Class B
Borrowing Base as of the applicable Advance Date (after giving effect to the
Advance and purchase of Participations on such date and expected application of
Available Funds on such Advance Date if such Advance Date is a Settlement Date),
and shall include, without limitation, (i) identification of the Participations
to be acquired on such Advance Date and certification of which Purchased
Participations will be Eligible


43

--------------------------------------------------------------------------------



Participations on such Advance Date, and (ii) the Supplemental Information and
Certification. The Borrower hereby agrees that it shall, or it shall cause the
Servicer to, immediately notify the Administrative Agent if any such pro forma
information or calculations fail to be true as of the related Advance Date,
together with corrected and updated information and calculations as of such
Advance Date.


(d)Funding Advances; Replacement of Lenders. On each Advance Date, each Class A
Lender and/or Class B Lender, as applicable, may, not later than 1:00 p.m., New
York City time, on such Advance Date, remit its Applicable Advance Percentage of
the requested Advance by wire transfer of immediately available funds to the
account designated by the Administrative Agent, which shall be funded by the
Class A Lender or the Class B Lender, as applicable, in the manner set forth in,
and shall be subject to the terms of, Section 2.01(a). If (i) any Lender
requests compensation under Section 2.07 or 2.08 or (ii) any Committed Lender
becomes a Defaulting Lender, then Borrower may, at its sole expense and effort,
upon notice to the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.03), all of its respective interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Conduit Lender or Committed Lender,
as applicable, if a Conduit Lender or Committed Lender accepts such assignment);
provided, that (x) the Borrower shall have received the prior written consent of
the Administrative Agent with respect to any assignee that is not already a
Lender hereunder, which consent shall not unreasonably be withheld, conditioned
or delayed, (y) each assigning Lender shall have received payment of an amount
equal to all outstanding Loans funded or maintained by such Lender, together
with all accrued interest thereon, all accrued but unpaid fees, reimbursable
expenses and other Obligations payable to such Lender hereunder and under the
Transaction Documents, from the assignee (to the extent of such outstanding
Loans) or Seller (in the case of all other amounts) and(z) in the case of any
such assignment resulting from a claim for compensation under Section
2.07 or 2.08, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to exist.


(e)Distributions of Advances. By the close of business on each Advance Date, the
Administrative Agent shall distribute the amount of funds actually received from
the Lenders with respect to the applicable Advance pursuant to Section 2.01(d)
as follows: (i) the Administrative Agent shall deposit into the Reserve Account
the portion of such funds equal to the Required Reserve Account Deposit Amount
specified pursuant to Section 2.01(c); and (ii) the Administrative Agent shall
remit the remainder of such funds by wire transfer of immediately available
funds to the Borrower’s Designated Account; provided, that if any Lender remits
funds to the Administrative Agent with respect to any Advance after the time
deadline set forth in Section 2.01(d), the Administrative Agent shall make the
applicable distribution pursuant to this Section 2.01(e) as soon as reasonably
practicable thereafter, and in any event, on prior to the close of the next
Business Day following receipt; and provided, further, that if any condition
precedent herein specified to the making of such Advance shall not have been
met, then the Administrative Agent shall return to the respective Lenders all
funds received from such Lenders pursuant to Section 2.01(d) with respect to
such Advance. For the avoidance of doubt, the full amount of any Advance,
including, without limitation, the portion thereof deposited into the
44

--------------------------------------------------------------------------------





Reserve Account, shall constitute principal indebtedness of the Borrower and
shall be added to the Aggregate Loan Principal Balance. Also, for the avoidance
of doubt, the withdrawal of funds from the Collection Account to acquire
additional Eligible Participations pursuant to Section 3.02(e) shall not be
added to the Aggregate Loan Principal Balance.


(f)Use of Proceeds of Advances. The Borrower shall use the proceeds of Advances
solely to fund its acquisition of (i) Eligible Participations and related
Purchased Assets pursuant to the Master Purchase Agreement, (ii) to pay fees and
expenses related to the Facility, and (iii) to fund distributions made in
accordance with Section 6.02(c).


(g)On any Advance Date, the Borrower shall cause the Servicer to electronically
deliver the Receivable Document Package for any Participation to be purchased by
the Borrower on such Advance Date to the Custodian (if not already in possession
of same).


SECTION 2.02 Commitments. The Commitments of all of the Committed Lenders shall
automatically, and without further action, terminate on the Commitment
Termination Date. The Borrower may not terminate or reduce the Commitments other
than in accordance with Section 2.04.


SECTION 2.03 Mandatory Principal Payments.


(a).Final Maturity Date. The Borrower hereby agrees to pay the Aggregate Loan
Principal Balance, together with all accrued interest thereon and all other
accrued but unpaid Obligations, on the Final Maturity Date.


(b).Borrowing Base Deficiency. In the event that an Authorized Officer of
Servicer or the Borrower has knowledge that a Borrowing Base Deficiency exists
on any date of determination, if such Borrowing Base Deficiency is not cured
through the acquisition by the Borrower of cash or additional Eligible
Participations within three Business Days, then: (i) if such third Business Day
following the occurrence of such Borrowing Base Deficiency is a Settlement Date,
the Borrower shall remit to the Administrative Agent an amount equal to such
Borrowing Base Deficiency if there are insufficient Available Funds to cure such
Borrowing Base Deficiency from distributions to be made hereunder on such date
pursuant to Section 3.02; and (ii) otherwise, the Borrower shall remit the
amount of such Borrowing Base Deficiency to the Administrative Agent (for a
principal repayment to the Lenders based on their Pro Rata Share), by the close
of business on such third Business Day following the occurrence of such
Borrowing Base Deficiency, and on either such date, the Borrower shall also
remit all accrued interest on the amount of any mandatory prepayment made
pursuant to this Section 2.03(b).


SECTION 2.04 Releases.


(a).Release Process. The Borrower shall have the right to optionally prepay
Advances in whole or in part at any time. In connection with any such
prepayment, the Borrower may request a Release in connection therewith (i) at
any time but only in connection with a Whole Loan Sale or Securitization
Transaction or (ii) only after the occurrence of the first anniversary of the
Closing Date, in each case subject to the terms of this Section 2.04 and the
conditions precedent set forth in Section 5.02. The Borrower may request a
Release described in clause (i) or (ii) above on any Business Day (a “Release
Date”) by delivering to the
45

--------------------------------------------------------------------------------





Administrative Agent (which document the Administrative Agent shall promptly
make available to the Lenders in accordance with its customary practice) by not
later than 3:00 p.m. New York City time at least two (2) Business Days prior to
the requested Release Date, written notice substantially in the form of Exhibit
F (a “Release Notice”). In connection with (A) any prepayment made on or after
the first anniversary of the Closing Date, or (B) any Release described in
clause (i) or (ii) above made in accordance with the terms of this Section 2.04,
the Borrower may elect to reduce the Aggregate Commitments, pro rata among the
Committed Lenders, by an amount up to the Facility Limit by including such
election in the related Release Notice (each such election, a “Commitment
Reduction” and each such amount, a “Commitment Reduction Amount”) and such
Commitment Reduction shall be effective upon the date of such prepayment or the
related Release on the Release Date, as applicable. Each Release Notice shall be
irrevocable and effective upon receipt; provided further that if such Release
Notice is delivered more than two Business Days prior to the requested Release
Date, it shall be revocable, without penalty, through the close of business on
the Business Day preceding such second prior Business Day. By not later than
3:00 p.m. New York City time at least one Business Day prior to the requested
Release Date, the Borrower shall deliver to the Administrative Agent (which
document the Administrative Agent shall promptly make available to the Lenders
in accordance with its customary practice), a written notice substantially in
the form of Exhibit I (a “Release Letter”), confirming the Release Date and
setting forth certain information related to the distribution of funds on such
Release Date and, if applicable, the Release of certain Purchased
Participations.


(b).Required Information. Each Release Notice shall: (i) be executed by the
Borrower; (ii) set forth the Aggregate Loan Principal Balance to be prepaid, all
accrued interest on the Advances and all accrued Class A Unused Fees and itemize
any additional amounts payable on the applicable Release Date pursuant to
Section 2.04(d)(B) and Section 2.04(e); (iii) in the event of any partial
prepayment, set forth the Aggregate Loan Principal Balance immediately before
and immediately after giving effect to any applicable prepayment; (iv) (A)
identify any Purchased Participations subject to such Release, identify the
Purchased Participations that will remain after giving effect to any such
Release and certify as to which of such remaining Purchased Participations will
be Eligible Participations on such Release Date, and (B) certify that the
conditions precedent to such Release set forth in this Section 2.04 and Section
5.02 have been satisfied; (v) in the event of a partial Release, attach a
Borrowing Base Certificate and Data File; and (vi) contain the Supplemental
Information and Certification.


(c).Pro Forma Calculations. The Borrowing Base Certificate and Data File
required to be delivered with any Release Notice shall be dated and current as
of the close of business on the date preceding the delivery date for such
Release Notice set forth above and shall show pro forma calculations of the
Required Reserve Account Amount, Required Reserve Account Deposit Amount (if
any), Reserve Account Excess Amount (if any), Class A Borrowing Base and Class B
Borrowing Base as of the applicable Release Date (after giving effect to any
Release on such date). If Borrower is paying any amounts pursuant to Section
2.04(d)(B) below in connection with a Release Date, then Borrower shall also
include a calculation of such amounts in the Release Notice and the Release
Letter. The Borrower hereby agrees that it shall, or it shall cause the Servicer
to, immediately notify the Administrative Agent if any such pro forma
information or calculations fail to be true as of the related Release Date,
together with corrected and updated information and calculations as of such
Release Date.


46

--------------------------------------------------------------------------------



(d).Prepayment. On each Release Date, by 1:00 p.m. New York City time, (i) the
Administrative Agent shall withdraw from the Reserve Account an amount equal to
the Reserve Account Excess Amount (if any) determined pursuant to Section
2.04(c), and (ii) the Borrower shall remit funds to the Administrative Agent,
such that the amount of funds held by the Administrative Agent pursuant to the
foregoing clauses (i) and (ii) shall together equal the sum of: (A) the amount
of the prepayment set forth in the Release Letter and the amount of any
Borrowing Base Deficiency (as determined after giving effect to any Release,
prepayment and any other distributions on such date), and (B) without
duplication of clause (A), all other amounts of the type described in Sections
3.02(a)(i) through (xi) that have accrued through such date and for which there
are insufficient Available Funds then held in the Collection Account to
distribute in payment thereof on such date (if it is a Settlement Date) or on
the next Settlement Date.


(e).Distributions. By the close of business on the Release Date, based on the
information set forth in the applicable Release Letter described in Section
2.04(a) (unless the Administrative Agent has notified the Borrower in writing
prior thereto that it objects to such information based on such information not
being consistent with the requirements of this Agreement, in which case the
following shall be done on the Business Day following the Business Day on which
the Administrative Agent receives an updated Release Letter from the Borrower
that has been reasonably approved by the Administrative Agent), (1) the total
amount of funds held by the Administrative Agent from the Reserve Account
withdrawal and from the Borrower remittance pursuant to clauses (i) and (ii) of
Section 2.04(d) shall be distributed by the Administrative Agent (solely in
accordance with the Release Letter or, if applicable, the updated Release Letter
referred to in the prior parenthetical) as follows: (i) to the Lenders, based on
each Lender’s Pro Rata Share, the amount set forth in clause (A) of Section
2.04(d), to be applied to reduction of the Aggregate Loan Principal Balance (and
the Drawn Amount of each Lender), and
(ii) to each Person entitled thereto, the amounts described in clause (B) of
Section 2.04(d) for application thereto.


(f).Release of Collateral. On each Release Date, subject to satisfaction of the
conditions precedent set forth in Section 5.02, upon receipt by the
Administrative Agent of the amount required to be remitted by the Borrower on
such date pursuant to Section 2.04(d), the portion of the Purchased
Participations (and the related Purchased Assets) identified for Release by the
Borrower shall be automatically released from the Lien of the Administrative
Agent and such Participations shall no longer be “Purchased Participations” (and
the related assets shall no longer be “Purchased Assets”) or included in any
Class A Borrowing Base or Class B Borrowing Base calculation hereunder and shall
not be required to be included in any certificate or report required to be
delivered hereunder. The Administrative Agent, at the expense and request of the
Borrower, shall take (or authorize the Borrower, the Servicer or their
respective designees to take) such actions as are reasonably necessary and
appropriate to release the Lien of the Administrative Agent, for the benefit of
the Secured Parties, on such Purchased Participations and the related Purchased
Assets and to turn over or direct the Custodian to turn over, as applicable, to
the Borrower or its designee any Receivable Documents with respect to such
Participations that are in the possession or control of the Administrative Agent
or the Custodian, as applicable; provided, a copy thereof may be retained by the
Administrative Agent and the Servicer in accordance with its document retention
policies.


47

--------------------------------------------------------------------------------



(g).No Adverse Selection. The Borrower will not, and will not permit Seller (in
any capacity) to, use any selection procedures intentionally designed to have an
adverse effect on the Lenders or Administrative Agent when selecting Purchased
Participations to be subject to a Release relative to Purchased Participations
not selected for such Release.


SECTION 2.05 Recording Loans. The Administrative Agent shall maintain, as non-
fiduciary agent for the Borrower, a copy of each Assignment and Assumption
Agreement and a register (the “Register”) for the recordation of the following
information: (i) the names and addresses of the Lenders (including each Person
that becomes a Lender pursuant to an Assignment and Assumption Agreement) and
the identity of each member of such Lender’s Related Group, (ii) each Lender’s
Drawn Amount (as such amount may change upon any Advance funded pursuant to the
terms hereof, each principal repayment and any assignment hereunder) and stated
interest, and (iii) the Commitment of each Committed Lender and the aggregate
Commitments of each Related Group. The entries in the Register shall be
conclusive absent demonstrable error, and the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a “Lender” hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Each assignment or transfer
evidenced by an Assignment and Assumption Agreement executed pursuant to Section
10.03(e) shall be recorded in the Register, and no assignment or transfer shall
be effective until such assignment or transfer shall have been recorded in the
Register by the Administrative Agent as provided in this subsection. In making
any distributions to Lenders in accordance with the terms of this Agreement and
any other Transaction Document, the Administrative Agent shall be entitled to
rely on the Register.


SECTION 2.06 Interest; Fees.


(a)Upfront Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent (who shall distribute the same to each Lender entitled to
any portion thereof), the Upfront Fee then due pursuant to the Fee Letter.


(b)Interest. The Borrower shall pay the Class A Monthly Interest Amount on the
unpaid Principal Amount of each Class A Loan and the Class B Monthly Interest
Amount on the unpaid Principal Amount of each Class B Loan, in each case, for
the period from the related Advance Date until the date that such Loan shall be
paid in full. The Class A Monthly Interest Amount shall accrue on the Class A
Loans funded or maintained by each Class A Lender at the applicable Class A
Interest Rate during each Interest Period and shall be due and payable for the
preceding Interest Period on each Settlement Date and on the Final Maturity Date
in accordance with Section 2.03, unless earlier paid pursuant to Section 2.04.
The Class B Monthly Interest Amount shall accrue on the Class B Loans funded or
maintained by each Class B Lender at the applicable Class B Interest Rate during
each Interest Period and shall be due and payable for the preceding Interest
Period on each Settlement Date and on the Final Maturity Date in accordance with
Section 2.03, unless earlier paid pursuant to Section 2.04. If applicable, the
Administrative Agent shall deliver to the Borrower, two (2) Business Days prior
to each Settlement Date an invoice, setting forth (i) an estimate of the Class A
Monthly Interest Amount payable to the related Conduit Lenders based on the CP
Rate for the Interest Period to which
48

--------------------------------------------------------------------------------



such Settlement Date relates and (ii) the amount of any variation between the
Class A Monthly Interest Amount payable to such Conduit Lenders for the
preceding Interest Period based on such notices and estimates and accrued but
unpaid Class A Monthly Interest Amount payable to such Conduit Lenders for such
Interest Period based on its final determination of the CP Rate for such
Interest Period. The amount of any shortfall in the Class A Monthly Interest
Amount based on such variation shall be included in the portion of the Class A
Monthly Interest Amount payable to such Conduit Lenders on the next succeeding
Settlement Date, and the amount of any overpayment of interest to such Conduit
Lenders based on such variation shall be credited against the portion of the
Class A Monthly Interest Amount otherwise payable to such Conduit Lenders on the
next succeeding Settlement Date. If on any Settlement Date, all or any portion
of the interest that is payable on such Settlement Date is not fully paid on
such Settlement Date in accordance with the Priority of Payments (as a result of
insufficient Available Funds for the applicable distribution priority or
otherwise) (the unpaid portion of such interest as of the close of such
Settlement Date being the “Unpaid Interest Period Invoice Amount”), then such
Unpaid Interest Period Invoice Amount shall accrue interest thereon at the
Default Rate from the Settlement Date on which it was first due through the date
that it is paid in full hereunder and, if not fully paid prior to any subsequent
Settlement Date, shall be added to (and become part of) the interest payment due
for such subsequent Settlement Date until fully paid. The determination by the
Administrative Agent of the amounts due on each Settlement Date shall be
conclusive and binding absent demonstrable error.


(c)Maximum Lawful Rate. It is the intention of the parties hereto that the
interest payable hereunder shall not exceed the maximum rate permissible under
applicable law. Accordingly, anything herein to the contrary notwithstanding, in
the event any interest is charged to, collected from or received from or on
behalf of the Borrower by the Lenders pursuant hereto in excess of such maximum
lawful rate, then the excess of such payment over that maximum shall be applied
first to the payment of amounts then due and owing by the Borrower to the
Secured Parties under this Agreement or any other Transaction Document (other
than in respect of principal or interest on the Loans) and then to the reduction
of the outstanding principal of the Loans.


(d)Class A Unused Fee. The Class A Unused Fee due to each Committed Lender shall
accrue commencing on the date that is the third (3rd) month anniversary of the
Closing Date and daily thereafter during each Interest Period through (and
excluding) the Commitment Termination Date, and will be computed for each
Interest Period on the basis of the actual number of days elapsed and a 360-day
year. Any accrued and unpaid Class A Unused Fee for each applicable Interest
Period will be payable on each Settlement Date except as otherwise provided in
this Agreement. The Class A Unused Fee paid to any Committed Lender is
non-refundable under any circumstances.


SECTION 2.07 Increased Costs.


(a)Increased Costs Generally. If any Regulatory Requirement (i) subjects any
Affected Party to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, (ii) imposes, modifies or deems
49

--------------------------------------------------------------------------------





applicable any reserve, assessment, fee, insurance charge, special deposit or
similar requirement against assets of, deposits with or for the account of, or
liabilities of a Lender, or credit extended by a Lender pursuant to this
Agreement or (iii) imposes on Lender any other condition, cost or expense (other
than Taxes) affecting this Agreement or any Advances made by such Lender
hereunder, and the result of any of the foregoing is to increase the cost to a
Lender of making or maintaining any Advance or of maintaining its obligation to
make any Advance, or to increase the cost to such Lender, or to reduce the
amount of any sum received or receivable by such Lender or Related Person
(whether of principal, interest or any other amount), then, upon written request
of such Lender or Related Person, Borrower shall pay to such Lender or Related
Person such additional amount or amounts as will compensate such Lender or
Related Person for such additional costs incurred or reduction suffered.
Borrower acknowledges that any charge or compensation demanded hereunder may
take the form of a monthly charge to be assessed by the Lender or Related
Person.


(b)Increased Capital Costs. If any Lender or Related Person determines that any
Regulatory Requirement regarding liquidity or the amount of capital required to
be maintained by such Lender or such Related Person has or would have the effect
of reducing the rate of return on capital of such Lender or such Related Person
as a consequence of this Agreement, any Commitment or Loan hereunder to a level
below that which such Lender or such Related Person could have achieved but for
such Regulatory Requirement (taking into consideration the policies of such
Lender or such Related Person with respect to capital adequacy), then from time
to time the Borrower will pay to the Administrative Agent, on behalf of such
Lender or any such Related Person, such additional amount or amounts as will
compensate such Lender or such Related Person for any such reduction in its rate
of return.


(c)Timing and Details of Demands. Each demand made pursuant to this Section 2.07
shall be provided by a Lender or its Related Person to the Borrower in writing
and shall state, in reasonable detail, the reasons therefor and, in the absence
of manifest error, shall be conclusive and binding on the Borrower. Failure or
delay on the part of any Lender or Related Person to demand compensation
pursuant to this Section 2.07 shall not constitute a waiver of any such Lender
or Related Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate such Lender or Related Person
pursuant to this Section 2.07 for any increased costs or reductions incurred
more than nine months prior to the date that such Lender or Related Person
notifies the Borrower of the Regulatory Requirement giving rise thereto and of
such Lender’s intention to claim compensation therefor; provided further that,
if such Regulatory Requirement is retroactive, then the nine-month period
referred to in the preceding proviso shall be extended to include the period of
retroactive effect thereof.


SECTION 2.08 Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in


50

--------------------------------------------------------------------------------



accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Affected Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made. For purposes of this
Section, the term “applicable law” includes FATCA.


(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)Indemnification by the Borrower. The Borrower shall indemnify each Affected
Party, within 60 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Party or required to be withheld or deducted from a payment to such
Affected Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 60 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.03(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)Status of Lenders.


51

--------------------------------------------------------------------------------



(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Transaction Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.08(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN-E or
W-8BEN (or any successor form), as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Transaction Document, IRS Form W-8BEN-E or W-8BEN (or any successor form),
as applicable, establishing an exemption from, or reduction of, U.S.federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;




52

--------------------------------------------------------------------------------





(2) executed copies of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or


(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation




53

--------------------------------------------------------------------------------



reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(E) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g)[Reserved.]


(h)Survival. Each party’s obligations under this Section 2.08 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.


(i)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section (including by the payment of
additional amounts pursuant to this Section), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


SECTION 2.09 Costs Related to Advance or Prepayment Failures. The Borrower
agrees to reimburse each Lender, either (x) within 10 days of demand thereof (if
paid directly to such Lender by the Borrower from funds other than Collections)
or (y) on the next Settlement Date after such tenth day if no direct payment was
made (from Collections held in the Collection Account in accordance with the
Priority of Payments), for all reasonable losses, expenses, liabilities
(including, without limitation, with respect to any interest or fee paid by such
Lender to


54

--------------------------------------------------------------------------------



any lender, note buyer, credit or liquidity support provider, dealer, placement
agent or other Person) or costs arising in connection with the re-deployment of
funds, which such Lender may sustain if for any reason (including any failure to
satisfy any condition precedent), the Borrower
(i) fails to accept an Advance on any scheduled Advance Date after delivery of
an Advance Notice, or (ii) fails to make a prepayment on any scheduled Release
Date after delivery of any Release Notice (that, in the case of any such Advance
Notice or Release Notice, as the case may be, has not been revoked prior to the
second Business Day preceding the applicable Advance Date or Release Date, as
the case may be). A certificate as to any amounts payable pursuant to this
Section 2.09 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent), providing a reasonably detailed calculation of such
amounts and the basis for requesting such payment, shall be conclusive in the
absence of manifest error. In connection with any amounts to be reimbursed to
any Lender on a Settlement Date pursuant to this Section, the Borrower hereby
agrees that it shall cause the Servicer to reflect such amounts to be reimbursed
to each Lender on the Borrower’s Monthly Settlement Certificate.


SECTION 2.10 Designation of Different Lending Office. If any Lender or a Related
Person thereof requests compensation under Section 2.07, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, a
Related Person thereof or any Governmental Authority for the account of any
Lender or a Related Person thereof pursuant to Section 2.08, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the sole judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.07 or 2.08, as the case may be, in the future, and (ii) would not subject such
Lender or such Related Person to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such Related Person. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


SECTION 2.11 [Reserved].


SECTION 2.12 Illegality; Substituted Interest Rates(a) Notwithstanding any other
provisions herein, (i) if any applicable Requirements of Law or any change
therein or in the interpretation or application thereof shall make it unlawful
for a Lender to make or maintain any Loan at the LIBO Rate as contemplated by
this Agreement and the other Transaction Documents, or (ii) in the event that
the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that adequate
and reasonable means do not exist for ascertaining the LIBO Rate (including
because the LIBO Screen Rate is not available or published on a current basis);
provided that no Benchmark Transition Event shall have occurred at such time, or
(iii) Majority Lenders shall have determined (which determination shall be
conclusive and binding on the Borrower absent manifest error) that the
applicable LIBO Rate will not adequately and fairly reflect the cost to such
Lender of making or maintaining the Loans, as applicable, based on such
applicable LIBO Rate, then (x) the obligation of such Lender (or, if applicable,
all affected Lenders) to make or maintain the Loans at the LIBO Rate shall
forthwith be suspended and such Lender or the Administrative Agent, as
applicable, shall promptly notify the Borrower thereof (by telephone confirmed
in writing) and (y) each affected Loan then outstanding, if any, shall, from and
55

--------------------------------------------------------------------------------



including the date that the Borrower receives notice from such Lender or the
Administrative Agent of the occurrence of any condition set forth in clause (i),
(ii) or (iii), until payment in full thereof, bear interest at the rate per
annum equal to the Class A Interest Rate calculated using the Alternate Base
Rate rather than LIBO Rate. If subsequent to such suspension of the obligation
of a Lender or the applicable Lenders to make or maintain the Loans using LIBO
Rate, the circumstances that resulted in such suspension no longer exist, such
Lender or the Administrative Agent, as applicable, shall so notify the Borrower
and the previous method to determine the Class A Interest Rate (without
application of this Section) shall be reinstated effective as of the date that
such circumstances no longer exist with respect to such Lender or the applicable
Lenders.


(b)Notwithstanding anything to the contrary herein or in any other Transaction
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Majority Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Majority
Lenders have delivered to the Administrative Agent written notice that such
Majority Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.


(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.


(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.12.


56

--------------------------------------------------------------------------------



(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, each affected Loan then outstanding, if any, shall, until
payment in full thereof, bear interest at the rate per annum equal to the Class
A Interest Rate calculated using the Alternate Base Rate.


ARTICLE III
COLLECTIONS, PAYMENTS AND DISTRIBUTIONS


SECTION 3.01 Obligor Payments; Netting of Seller and Servicer Purchases; Account
Deposits and Transfers.


(a)Payment and Deposit of Collections. The Borrower shall, or shall cause the
Servicer to, instruct the Obligors of Purchased Participations to send all
Scheduled Payments and other amounts due thereunder, and cause all ACH debits
from an Obligor’s bank account to be remitted, in each case, as required by
Section 3.02(e)(ii) of the Servicing Agreement. All Collections or other
proceeds of Collateral received by the Borrower, Servicer, Backup Servicer, any
Origination Partner, any Collection Agent, or any other sub-servicer or agent of
any of them, shall be transferred to the Collection Account within two Business
Days after such Collections and other proceeds have been deposited into the
Lender’s Designated Account (as defined in the Servicing Agreement); provided,
that all such Collections and proceeds shall be held in trust for and on behalf
of the Administrative Agent, for the benefit of the Secured Parties, until
deposited into the Collection Account.


(b)[Reserved].


(c)Seller Repurchases. The Borrower shall cause the Seller to deposit into the
Collection Account (i) the Repurchase Price for all Purchased Participations
repurchased by the Seller pursuant to the Master Purchase Agreement on the
applicable date for such repurchase as set forth in the Master Purchase
Agreement and (ii) the purchase price paid by any third party in relation to the
sale of Receivables and release of Purchased Participations in relation to any
Whole Loan Sale or Securitization Transaction permitted by this Agreement.


(d)Reserve Account Transfers. If any Borrower’s Monthly Settlement Certificate
delivered pursuant to Section 3.05(a) identifies that there are insufficient
Available Funds then on deposit in the Collection Account to make all
distributions in full pursuant to the applicable Priority of Payments on the
related Settlement Date, the Administrative Agent (solely in accordance with the
Borrower’s Monthly Settlement Certificate) shall transfer from the Reserve
Account into the Collection Account, the amount of such identified shortfall in
Available Funds, up to the amount of funds then on deposit in the Reserve
Account, for distribution on such Settlement Date as Available Funds pursuant to
Section 3.02. If any Borrower’s Monthly Settlement Certificate delivered
pursuant to Section 3.05(a) identifies that after giving effect to all payments
and distributions or prepayments to be made on such Settlement Date, the amount
on deposit in the Reserve Account will exceed the Required Reserve Account
Amount, then on the applicable Settlement Date, the Administrative Agent (solely
in accordance with the Borrower’s Monthly Settlement Certificate) shall transfer
from the Reserve Account to the Borrower’s Designated Account the amount of such
Reserve Account Excess Amount. On the earlier of the Final Maturity Date and the
date on or after the
57

--------------------------------------------------------------------------------



Commitment Termination Date on which the Aggregate Loan Principal Balance has
been reduced to zero, all amounts on deposit in the Reserve Account shall be
transferred by the Account Bank, at the direction of the Administrative Agent,
from the Reserve Account to the Collection Account for distribution as Available
Funds pursuant to Section 3.02.


SECTION 3.02 Distributions.


(a)Monthly Distributions Prior to an Amortization Event, Event of Default or
Final Maturity Date. Subject to subsection (d) of this Section, on each
Settlement Date, based on the Borrower’s Monthly Settlement Certificate, so long
as no Amortization Event or an Event of Default has occurred and is continuing,
and prior to the Final Maturity Date, the Borrower shall cause (or the Borrower
shall cause the Servicer on its behalf to cause) the Account Bank to make the
following distributions (without duplication) in the following order of priority
to the extent of Available Funds on deposit in the Collection Account (and, if
there are insufficient Available Funds to make any distribution under any
particular clause in full, pro rata to each Person entitled to a distribution
pursuant to such clause, as determined based on the maximum amount that could be
distributable to each such Person under such clause):


(i)first, pro rata to the Administrative Agent, Custodian (if applicable) and
the Account Bank (to the extent not deducted from the Collection Account or
Reserve Account), all accrued but unpaid fees, reimbursable expenses, and
indemnity amounts owed to such Person in such capacity under any Transaction
Document or any related fee letter, provided, that no Person shall receive
cumulative distributions (for all applicable Settlement Dates in any calendar
year) under this priority first for such reimbursable expenses and indemnity
amounts in excess of $100,000;


(ii)second, (a) to the Servicer, as agent for the applicable Origination
Partner, in an amount equal to the Servicing Fee with respect to the preceding
Collection Period (and any unpaid Servicing Fee from any prior Collection
Period); provided, that cumulative distributions (for all applicable Settlement
Dates in any calendar year) under this priority second shall not exceed in the
aggregate [*****] basis points per annum ([*****] basis points per month)
multiplied by the average Aggregate Loan Principal Balance for the immediately
preceding Collection Period, and (b) if such Servicer is a successor Servicer,
all accrued but unpaid fees (without duplication of the Servicing Fee),
reimbursable expenses, and indemnity amounts owed to each such Person in such
capacity under any Transaction Document or any related fee letter; provided,
that cumulative distributions (for all applicable Settlement Dates in any
calendar year) under this priority second, clause (b) for such reimbursable
accrued and unpaid fees (other than Servicing Fees), expenses and indemnity
amounts shall not exceed $100,000 per annum;


(iii)third, [reserved];
(iv)fourth, to the Class A Lenders, the accrued and unpaid Class A Senior
Monthly Interest Amount for the immediately preceding Interest Period;
(v)fifth, to the Class B Lenders, the accrued and unpaid Class B Senior Monthly
Interest Amount for the immediately preceding Interest Period;
(vi)sixth, to the Class A Lenders, the Class A Monthly Principal Payment Amount
for the immediately preceding Interest Period;
58

--------------------------------------------------------------------------------



(vii)seventh, to the Class B Lenders, the Class B Monthly Principal Payment
Amount for the immediately preceding Interest Period;
(viii)eighth, to the Reserve Account, an amount equal to the Required Reserve
Account Deposit Amount, as determined on such Settlement Date (after giving
effect to any distributions made or to be made on such date);
(ix)ninth, to the Class A Lenders, the Class A Carryover Monthly Interest Amount
for the immediately preceding Interest Period;
(x)tenth, to the Class B Lenders, the Class B Carryover Monthly Interest Amount
for the immediately preceding Interest Period;
(xi)eleventh, to the Class A Lenders or the Class B Lenders, as applicable, any
amount designated by the Borrower for the repayment of the Class A Aggregate
Loan Principal Balance or the Class B Aggregate Loan Principal Balance, as
applicable;
(xii)twelfth, to the applicable party, pro rata, all other amounts not paid
under clauses (i) or (ii) as a result of any applicable annual limitation; and
(xiii)thirteenth, to deposit to the Borrower’s Designated Account, all remaining
Available Funds.


(b)Distributions Following an Amortization Event. Subject to subsection (d) of
this Section, on each Settlement Date, based on the Borrower’s Monthly
Settlement Certificate, if an Amortization Event has occurred and is continuing,
the Borrower shall cause (or the Borrower shall cause the Servicer on its behalf
to cause) the Account Bank to make the following distributions (without
duplication) in the following order of priority to the extent of Available Funds
on deposit in the Collection Account (and, if there are insufficient Available
Funds to make any distribution under any particular clause in full, pro rata to
each Person entitled to a distribution pursuant to such clause, as determined
based on the maximum amount that could be distributable to each such Person
under such clause):


(i)first, pro rata to the Administrative Agent, Custodian (if applicable) and
the Account Bank (to the extent not deducted from the Collection Account or
Reserve Account), all accrued but unpaid fees, reimbursable expenses, and
indemnity amounts owed to such Person in such capacity under any Transaction
Document or any related fee letter, provided, that no Person shall receive
cumulative distributions (for all applicable Settlement Dates in any calendar
year) under this priority first for such reimbursable expenses and indemnity
amounts in excess of $100,000;


(ii)second, (a) to the Servicer, as agent for the applicable Origination
Partner, in an amount equal to the Servicing Fee with respect to the preceding
Collection Period (and any unpaid Servicing Fee from any prior Collection
Period); provided, that cumulative distributions (for all applicable Settlement
Dates in any calendar year) under this priority second shall not exceed in the
aggregate [*****] basis points per annum ([*****] basis points per month)
multiplied by the average Aggregate Loan Principal Balance for the immediately
preceding Collection Period, and (b) if such Servicer is a successor Servicer,
all accrued but unpaid fees (without duplication of the Servicing Fee),
reimbursable expenses, and indemnity amounts owed to each such Person in such
capacity under any Transaction Document or any related fee letter; provided,
that
59

--------------------------------------------------------------------------------



cumulative distributions (for all applicable Settlement Dates in any calendar
year) under this priority second, clause (b) for such reimbursable accrued and
unpaid fees (other than Servicing Fees), expenses and indemnity amounts shall
not exceed $100,000 per annum;
(iii)  third, [reserved];
(iv)  fourth, to the Class A Lenders, the accrued and unpaid Class A Senior
Monthly Interest Amount for the immediately preceding Interest Period;
(v)  fifth, to the Class B Lenders, the accrued and unpaid Class B Senior
Monthly Interest Amount for the immediately preceding Interest Period;
(vi)  sixth, to the Class A Lenders, the Class A Monthly Principal Payment
Amount for the immediately preceding Interest Period;
(vii)seventh, to the Class B Lenders, the Class B Monthly Principal Payment
Amount for the immediately preceding Interest Period;
(viii)eighth, to the Class A Lenders, the Class A Carryover Monthly Interest
Amount for the immediately preceding Interest Period;
(ix)  ninth, to the Class B Lenders, the Class B Carryover Monthly Interest
Amount for the immediately preceding Interest Period;
(x)  tenth, to the applicable party, pro rata, all other amounts not paid under
clauses (i) or (ii) as a result of any applicable annual limitation; and
(xi)  eleventh, to deposit to the Borrower’s Designated Account, all remaining
Available Funds.


(c)  Distributions Following an Event of Default. Subject to subsection (d) of
this Section, on each Settlement Date, based on the Borrower’s Monthly
Settlement Certificate, if an Event of Default has occurred and is continuing,
the Administrative Agent shall cause the Account Bank to make the following
distributions (without duplication) in the following order of priority to the
extent of Available Funds on deposit in the Collection Account (and, if there
are insufficient Available Funds to make any distribution under any particular
clause in full, pro rata to each Person entitled to a distribution pursuant to
such clause, as determined based on the maximum amount that could be
distributable to each such Person under such clause):


(i)  first, pro rata to the Administrative Agent, Custodian (if applicable) and
the Account Bank (to the extent not deducted from the Collection Account or
Reserve Account), all accrued but unpaid fees, reimbursable expenses, and
indemnity amounts owed to such Person in such capacity under any Transaction
Document or any related fee letter, provided, that no Person shall receive
cumulative distributions (for all applicable Settlement Dates in any calendar
year) under this priority first for such reimbursable expenses and indemnity
amounts in excess of $100,000;


(ii)  second, (a) to the Servicer, as agent for the applicable Origination
Partner, in an amount equal to the Servicing Fee with respect to the preceding
Collection Period (and any unpaid Servicing Fee from any prior Collection
Period); provided, that cumulative distributions (for all applicable Settlement
Dates in any calendar year) under this priority second shall not exceed in the
aggregate [*****] basis points per annum ([*****] basis points per month)
multiplied by the average Aggregate Loan Principal


60

--------------------------------------------------------------------------------



Balance for the immediately preceding Collection Period, and (b) if such
Servicer is a successor Servicer, all accrued but unpaid fees (without
duplication of the Servicing Fee), reimbursable expenses, and indemnity amounts
owed to each such Person in such capacity under any Transaction Document or any
related fee letter; provided, that cumulative distributions (for all applicable
Settlement Dates in any calendar year) under this priority second, clause (b)
for such reimbursable accrued and unpaid fees (other than Servicing Fees),
expenses and indemnity amounts shall not exceed $100,000 per annum;
(iii)  third, [reserved];
(iv)  fourth, to the Class A Lenders, the accrued and unpaid Class A Senior
Monthly Interest Amount for the immediately preceding Interest Period;
(v)  fifth, to the Class A Lenders, the Class A Monthly Principal Payment Amount
for the immediately preceding Interest Period;
(vi)  sixth, to the Class B Lenders, the accrued and unpaid Class B Senior
Monthly Interest Amount for the immediately preceding Interest Period;
(vii)seventh, to the Class B Lenders, the Class B Monthly Principal Payment
Amount for the immediately preceding Interest Period;
(viii)eighth, to the Class A Lenders, the Class A Carryover Monthly Interest
Amount for the immediately preceding Interest Period;
(ix)  ninth, to the Class B Lenders, the Class B Carryover Monthly Interest
Amount for the immediately preceding Interest Period;
(x)  tenth, to the applicable party, pro rata, all other amounts not paid under
clauses (i) or (ii) as a result of any applicable annual limitation; and
(xi)  eleventh, to deposit to the Borrower’s Designated Account, all remaining
Available Funds.


(d)Objections to Borrower’s Monthly Settlement Certificate. Notwithstanding
anything to the contrary set forth in subsection (a), (b) or (c) of this
Section, if on or prior to 5:00
p.m. New York City time on the Business Day before any Settlement Date, the
Servicer has
received a written notice from the Administrative Agent that the Administrative
Agent has made a good faith determination that the application of funds provided
for in the Borrower’s Monthly Settlement Certificate submitted by the Servicer
for such Settlement Date does not comply with this Section (which notice shall
provide the detailed basis of any such determination), then (i) the
Administrative Agent shall not make any distributions in accordance with such
Borrower’s Monthly Settlement Certificate; and (ii) the Servicer shall provide
to the Administrative Agent a revised Borrower’s Monthly Settlement Certificate
reasonably acceptable to the Administrative Agent by no later than 5:00 p.m. New
York City time on the Business Day following the Business Day on which such
notice from the Administrative Agent was received by the Servicer. The Borrower
shall make (or the Borrower shall cause the Servicer on the Borrower’s behalf to
make) the distributions set forth in subsection (a), (b) or (c) of this Section
on the Settlement Date based on such revised Borrower’s Monthly Settlement
Certificate; provided, that if such revised Borrower’s Monthly Settlement
Certificate is received after 5:00 p.m. New York time on the Business Day before
the scheduled Settlement Date, then the related “Settlement Date” shall be
deemed to be the Business Day following the first Business Day on which such
revised




61

--------------------------------------------------------------------------------



Borrower’s Monthly Settlement Certificate was received by the Administrative
Agent on or prior to 5:00 p.m. on such Business Day.


(e)Recycling. The Borrower may withdraw funds from time to time (provided
however that, there shall be no more than two Withdrawal Dates per calendar
week) from the Collection Account with written notice (which may be e-mail) from
the Borrower to the Administrative Agent, in the form attached hereto as Exhibit
J to this Agreement (each, a “Notice of Withdrawal”), on any Business Day other
than a Settlement Date during the Revolving Period (each such date, a
“Withdrawal Date”) and transfer to Seller (or its designee) to purchase
additional Eligible Participations from the Seller; provided, that the
withdrawal and transfer of such funds shall be subject to the satisfaction of
the following conditions precedent as of the Withdrawal Date:


(i)after giving effect to such withdrawal, the amount remaining on deposit in
the Collection Account would not be less than an amount equal to the accrued and
unpaid (calculated up to such Withdrawal Date) fees and interest payable on the
immediately succeeding Settlement Date;


(ii)no Amortization Event, Default, Event of Default or Borrowing Base
Deficiency shall have occurred and be continuing or should result therefrom;


(iii)the representations and warranties contained in Article IV of this
Agreement are true and correct in all material respects on and as of such day as
though made on and as of such day (except for representations and warranties
already qualified by materiality or Material Adverse Change, which shall be true
and correct in all respects);


(iv)each Notice of Withdrawal shall (1) be dated as of the Withdrawal Date, (2)
be signed by an Authorized Officer of the Borrower who shall certify that all
the foregoing conditions have been satisfied, (3) shall include a Borrowing Base
Certificate and (4) be otherwise appropriately completed; and


(v)each Notice of Withdrawal shall be delivered to the Administrative Agent at
least one (1) Business Day prior to the Withdrawal Date; provided, however that,
if on the relevant Withdrawal Date the amount available in the Collection
Account is actually higher than the amount set forth in such Notice of
Withdrawal, the Borrower may withdraw a higher amount if the Borrower delivers
to the Administrative Agent by 2:00 p.m. on the relevant Withdrawal Date (A) an
updated Notice of Withdrawal reflecting such increased amount available in the
Collection Account (but with no other changes to such notice) and (B) a bank
statement or other evidence reasonably satisfactory to the Administrative Agent
demonstrating the funds available in the Collection Account as of such date.


SECTION 3.03 Payments Generally.


(a)Payment of Obligations. Except with respect to Obligations to be paid from
funds on deposit in the Collection Account, the Borrower shall remit any
Obligation due hereunder or under any Transaction Document to the Administrative
Agent at its designated


62

--------------------------------------------------------------------------------



account not later than 1:00 pm, New York City time, on the date when due in
immediately available funds. Any funds received after that time will be deemed
to have been received on the next Business Day.


(b)Obligations Absolute; No Setoff. All Obligations are absolute, unconditional,
and shall be paid by the Borrower without setoff, defense, counterclaim,
abatement, diminution or deduction of any kind, all of the foregoing of which,
to the extent arising under applicable law, are hereby expressly waived by the
Borrower.


(c)Business Day. Except as otherwise expressly provided herein, whenever any
payment shall become due or is required to be made on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest, if
applicable.


SECTION 3.04 Establishment and Maintenance of Accounts.


(a) Collection Account and Reserve Account. On or prior to the date the initial
Advance is made, the Borrower shall establish two separate segregated accounts
(that constitute deposit accounts for purposes of the UCC), each in the name of
the Borrower at the Account Bank, which shall be identified by account number in
the related Account Control Agreement as the “Collection Account” (the
“Collection Account”) and the “Reserve Account” (the “Reserve Account”). The
Collection Account and Reserve Account shall each be subject to an Account
Control Agreement at all times. The Collection Account and the Reserve Account
shall be under the “control” (within the meaning of the UCC) of the
Administrative Agent, for the benefit of the Secured Parties. The Borrower shall
continue to maintain the Collection Account and the Reserve Account until the
Commitments have been terminated and all Obligations (other than contingent
obligations as to which no claims have been asserted) have been indefeasibly
paid in full (“Payment in Full”). The Collection Account and the Reserve Account
shall be subject at all times to a first-priority perfected security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties, and
each such account shall bear a designation clearly indicating that the funds
deposited therein are held for the benefit of the Administrative Agent on behalf
of the Secured Parties.


SECTION 3.05 Distribution Reporting; Lender Access to Information.


(a)Borrower’s Monthly Settlement Certificate. No later than 1:00 p.m., New York
City time, on the second (2nd) Business Day immediately preceding each
Settlement Date, the Borrower shall cause the Servicer to deliver to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice) a copy of the Borrower’s
Monthly Settlement Certificate executed by an Authorized Officer of the Servicer
substantially in the form of Exhibit G, which shall contain: (i) instructions
with respect to the specific distributions to be made by the Administrative
Agent from Available Funds to each Person entitled thereto (or for deposit into
the Reserve Account) on the related Settlement Date pursuant to Section
3.02(a)-(c), as applicable; (ii) identification of any amount to be transferred
from the Reserve Account into the Collection Account pursuant to Section
3.01(d); (iii) a certification that, as of such date and as of the Settlement
Date (after giving effect to all distributions and transfers contemplated on
such date), each of the Borrower, Seller and
63

--------------------------------------------------------------------------------



Servicer is and will be Solvent and no Event of Default, Default, Seller
Default, Servicer Default or event that, with the giving of notice or passage of
time or both, would become a Seller Default or a Servicer Default, has occurred
or will occur as of such Settlement Date (after giving effect to all
distributions and transfers contemplated on such date), or describing any of the
foregoing that has occurred and the steps being taken as a result thereof; (iv)
attaching a Borrowing Base Certificate, dated and current as of the close of
business on the date preceding the delivery date for such Borrower’s Monthly
Settlement Certificate set forth above, and showing as of such date and on a pro
forma basis as of the Settlement Date (after giving effect to all distributions,
transfers and other activity to occur on such Settlement Date), the calculation
of the Eligible Pool Balance, Excess Concentration Amount, Class A Borrowing
Base and Class B Borrowing Base;
(v) attaching a Data File; (vi) attaching a detailed Portfolio Report as agreed
providing such details as have been previously agreed to by Borrower and
Administrative Agent; and (vii) containing the Supplemental Information and
Certification;. The Borrower shall, or shall cause the Servicer to, immediately
notify the Administrative Agent if any such pro forma information or
calculations fail to be true as of the applicable Settlement Date, together with
corrected and updated information and calculations as of such Settlement Date.


(b)Lender Access to Information. The Administrative Agent may, at its option,
make available to the Lenders via email, ftp site or internet website, all
statements, reports and other information in its possession received under or in
connection with this Agreement or any other Transaction Document. The
Administrative Agent makes no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor. In
connection with providing access to any ftp or internet website, the
Administrative Agent may require registration and the acceptance of a disclaimer
and such site may be password-protected. The Administrative Agent shall not be
liable for the dissemination of information in accordance with this Agreement.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


SECTION 4.01 Representations and Warranties of the Borrower. The Borrower makes
the following representations and warranties, on which each Lender relies in
funding each Advance, on which the Administrative Agent relies in entering into
and continuing to perform under this Agreement, and on which the Administrative
Agent relies in receiving a security interest in the Purchased Participations
and the other Collateral. Such representations and warranties of the Borrower
are made as of the date of this Agreement, as of each Advance Date (after giving
effect to the funding of the applicable Advance), as of each Withdrawal Date and
as of each Release Date on which there is a Release (after giving effect
thereto), unless such representation or warranty expressly refers to an earlier
date, in which case it is made on such date with respect to such earlier date.
The representations and warranties shall survive execution of this Agreement,
the granting of Liens hereunder, the funding of each Advance and the Release of
any Liens (but excluding with respect to any Participations subject to such
Release following the release of the Lien thereon).


(a)Organization and Good Standing. The Borrower is (i) a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Georgia, and (ii) except where the failure to do so could not
reasonably be expected to result in a
64

--------------------------------------------------------------------------------





Material Adverse Change, is in good standing with every Governmental Authority
having jurisdiction over its activities.


(b)Power and Authority; Enforceability. The Borrower has all requisite power and
authority to own its properties, carry on its business as and where now being
conducted and execute and deliver this Agreement and each other Transaction
Document to which it is a party, perform all of its obligations hereunder and
thereunder, and to carry out the transactions contemplated hereby and thereby.
Each of this Agreement and each other Transaction Document to which the Borrower
is party has been duly and validly executed and delivered by the Borrower and is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally or general equitable principles (whether considered
in a proceeding in equity or at law).


(c)Consents and Approvals. The Borrower has all qualifications, regulatory
permissions and/or licenses necessary, and no consent, approval, authorization,
registration, filing or order of any court or Governmental Authority is
required, for the execution, delivery and performance by the Borrower of, or
compliance by the Borrower with, this Agreement or any other Transaction
Document to which it is a party, or the consummation of the transactions
contemplated hereby or thereby (including the acquisition of the Purchased
Participations and other Purchased Assets by the Borrower from the Seller and
the pledge and grant of the Purchased Participations and other Purchased Assets
by the Borrower to Administrative Agent, for the benefit of the Secured
Parties), except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.


(d)No Lien on Purchased Assets. Neither the execution and delivery of this
Agreement or any other Transaction Document to which the Borrower is party, nor
the consummation of the transactions contemplated hereby or thereby, nor
compliance with the terms and conditions hereof or thereof, will result in the
creation or imposition of any Lien on any Purchased Participation or other
Purchased Assets except for Permitted Liens.


(e)No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Borrower is a party
and compliance with the terms of this Agreement and the other Transaction
Documents to which the Borrower is a party do not conflict with, result in any
breach of any of the terms and provisions of or constitute (with or without
notice, lapse of time or both) a default under the Borrower Organizational
Documents, or any material indenture, agreement, mortgage, deed of trust or
other instrument to which the Borrower, Seller or GreenSky Holdings, LLC is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of the properties of the Borrower pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument (other
than the Permitted Liens) or violate any applicable law, order, rule,
regulation, ordinance or directive of any Governmental Authority, of any court,
or of any federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Borrower or any of its
properties.


65

--------------------------------------------------------------------------------



(f)No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower, before
any court, regulatory body, administrative agency or other tribunal or other
Governmental Authority (i) asserting the invalidity of this Agreement, or any
other the Transaction Document to which the Borrower is a party, or the
transactions contemplated hereby or thereby, (ii) seeking to prevent the
incurrence of indebtedness by the Borrower hereunder, or (iii) that could
reasonably be expected to result in a Material Adverse Change.


(g)Regulations T, U and X. No proceeds of any Advance will be used, directly or
indirectly, by the Borrower for the purpose of purchasing or carrying any Margin
Stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry Margin Stock or for any other
purpose which might cause any Loan to be a “purpose credit” within the meaning
of Regulation U. Neither the making of any Loan hereunder, nor the use of the
proceeds thereof, will violate or otherwise conflict with the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.


(h)Investment Company Act and Volcker Rule Representations. (i) The Borrower is
not a “covered fund” within the meaning of the final regulations issued December
10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, commonly known as the “Volcker Rule.” In
determining that the Borrower is not a covered fund, the Borrower is entitled to
the benefit of the exemption provided under Section 3(c)(5) of the Investment
Company Act, though other exemptions may be available. The Borrower is not, and
immediately after giving effect to the transactions completed on the Closing
Date hereunder will not be, required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act.


(i)Full Disclosure. The information, reports, financial statements, exhibits and
schedules furnished in writing by or on behalf of the Borrower to the
Administrative Agent in connection with the negotiation, preparation or delivery
of the Transaction Documents or included therein or delivered pursuant thereto
(but excluding any projections, forward looking statements, budgets, estimates
and general market data as to which the Borrower only represents and warrants
that such information was prepared in good faith based upon assumptions believed
by it to be reasonable at the time), when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading. All written information furnished after
the date hereof by or on behalf of the Borrower to the Administrative Agent in
connection with the Transaction Documents and the transactions contemplated
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to an Authorized
Officer of the Borrower that, after due inquiry, could reasonably be expected to
have a Material Adverse Change that has not been disclosed in the Transaction
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to the Administrative Agent for use in
connection with the contemplated transactions. Notwithstanding the foregoing,
Borrower will not be deemed to be in breach of this clause (i) to the extent of
inaccuracies in information, reports, financial statements, exhibits and
schedules
66

--------------------------------------------------------------------------------



supplied by it or on its behalf that result from or reflect false or inaccurate
information supplied by any Obligors and not known to Borrower or its relevant
agents to be false or inaccurate at the time delivered by or on behalf of
Borrower.


(j)No Material Adverse Change. Since December 31, 2019, no Material Adverse
Change has occurred and is continuing.


(k)Title to Participations and other Property; Attachment, Perfection and
Priority.


(i)Immediately prior to the transfer to the Borrower, the Seller had
good and marketable title to and was the sole beneficial owner of each
Participation that has become a Purchased Participation; the Borrower validly
purchased or received as a valid capital contribution or any combination
thereof, each such Purchased Participation made, issued and conveyed to the
Borrower by the Seller, free and clear of any Liens (other than Permitted
Liens), pursuant to the Master Purchase Agreement; the transfer of such
Participations pursuant to the Master Purchase Agreement constitutes a “true
sale” of the Participation in the relevant Receivable by the Seller to the
Borrower, and the interest of the Borrower in any such Purchased Participation
is a valid, perfected, and continuing interest therein that is effective against
creditors of and other purported transferees of such Purchased Participation
from the Seller; the Seller has not pledged, assigned, sold, granted a
participation interest or granted a security interest in, or otherwise conveyed
any interest in any Participation relating to a Purchased Participation to any
Person other than the Borrower pursuant to any agreement other than the Master
Purchase Agreement.


(ii)The Receivables relating to Purchased Participations and the Purchased
Participations are accounts or general intangibles (as defined in the UCC) and
the issuance, making and conveyance to the Borrower of the Purchased
Participations pursuant to the Master Purchase Agreement is automatically
perfected upon the transfer thereof.


(iii)There are no material judgment or tax lien filings against the Seller and
there are no judgment or tax filings against the Borrower; the Seller and the
Borrower each received all consents and approvals required by the terms of any
Receivable Documents governing any Receivable relating to any Purchased
Participations to the conveyance of such Purchased Participations to the
Borrower and, should such circumstance arise, to the conveyance of such related
Receivables to the Borrower pursuant to the Transaction Documents.


(iv)The Borrower has good and marketable title to, and is the sole owner of, the
Purchased Participations; the Borrower has good and marketable title to, and is
the sole owner of, all of its property, all of which is Collateral; the Borrower
has the legal right to pledge and convey, and has validly pledged and conveyed,
all of its right, title and interest in all of the Purchased Participations and
other Collateral to the Administrative Agent, for the benefit of the Secured
Parties, free and clear of any Liens, other than Permitted Liens; this Agreement
and any Account Control Agreement, together with the UCC financing statements
filed in connection therewith, are effective to create and maintain a valid,
perfected, and continuing, first priority
67

--------------------------------------------------------------------------------



Security Interest in and Lien on the Collateral in favor of the Administrative
Agent, for the benefit of the Secured Parties; appropriate financing statements
have been filed with the Secretary of State of the State of Georgia against the
Borrower in favor of the Administrative Agent, for the benefit of the Secured
Parties, to perfect the Lien in the portion of the Collateral that can be
perfected by filing.


(v)No effective financing statement naming the Seller or the Borrower as
“debtor” or “seller” covering any Purchased Participation, the related
Receivable or other Collateral is on file with the Secretary of State of the
State of Georgia, the state of organization of the Seller, or any other
jurisdiction, and no such filing has been authorized by the Seller or the
Borrower, other than the filings described in clause (iv) and clause (vi)
hereof.


(vi)Financing statements have been filed with the Secretary of State of the
State in which the “debtor” is “located” (within the meaning of Article 9 of the
UCC) against (A) the Seller, as debtor/seller, in favor of the Borrower, as
assignor/secured party/purchaser, and assigned to the Administrative Agent, for
the benefit of the Secured Parties, as assignee secured party, and (B) the
Borrower, as debtor, in favor of the Administrative Agent, for the benefit of
the Secured Parties, as secured party, that, in each such case, describe or
cover the Purchased Participations and other Purchased Assets as collateral
thereunder. All of the foregoing financing statements remain duly filed with the
Secretary of State of the State in which the debtor named therein is located. No
such filing has been assigned to any other Person or terminated. All amendments
to the financing statements listed in this paragraph that are necessary (and
only such amendments that are necessary) to continue the perfection of the
secured party (or assignee secured party, as applicable) listed therein in the
Purchased Participations and other Purchased Assets under the applicable UCC
have been made (such as in connection with a debtor name change, if applicable).


(vii)The related Account Control Agreement creates a valid and perfected
continuing security interest (as defined in the applicable UCC) in the Reserve
Account and the Collection Account in favor of the Administrative Agent for the
benefit of the Secured Parties, which security interest is prior to all other
Liens relating to such accounts. No Receivable relating to a Purchased
Participation and no Purchased Participation is evidenced by an electronic
instrument, electronic chattel paper, or transferrable record. No Person other
than the Administrative Agent, for the benefit of the Secured Parties, has been
given “control” (within the meaning of any applicable Electronic Receivables
Laws or the UCC) of any promissory note or other Receivables Documents
evidencing any Receivable relating to a Purchased Participation or any Purchased
Participation, nor over any deposit account or securities account owned by the
Borrower.


(l)Independent Consultation. The Borrower has consulted with its own legal
counsel and independent accountants to the extent it has deemed necessary
regarding the tax, accounting and regulatory consequences of the transactions
contemplated by this Agreement


68

--------------------------------------------------------------------------------



and the other Transaction Documents to which it is party, and neither the
Borrower nor GreenSky is participating in such transactions in reliance on any
representations of any Agent, Lender or any Affiliate or counsel of any of them,
with respect to tax, accounting, regulatory or any other matters.


(m)Eligible Participations. All of the Purchased Participations, if included in
the Class A Borrowing Base or the Class B Borrowing Base on any Borrower Base
Certificate or designated as Eligible Participations on any Data File, shall be
Eligible Participations as of the date of delivery of such Borrowing Base
Certificate (or the date specified thereon), other than those that are
thereafter required to be, and that are, timely repurchased in accordance with
the requirements of the Master Purchase Agreement or the GreenSky
Representations Letter.


(n)No Fraudulent Conveyance. As of the Closing Date and immediately after giving
effect to each Advance, the Borrower is and will be Solvent, does and intends to
pay its debts as they mature. The Borrower does not intend to incur, or believe
that it has incurred, debts beyond its ability to pay such debts as they mature.
The Borrower is not in default under any material obligation to pay money to any
Person. The Borrower is not contemplating the commencement of Insolvency
Proceedings or the appointment of a receiver, liquidator, conservator, trustee
or similar official in respect of the Borrower or any of its assets. The
Borrower is not transferring any Collateral with any intent to hinder, delay or
defraud any of its creditors. The Borrower will not use the proceeds from any
Advance to give any preference to any creditor or class of creditors. The
Borrower has given fair consideration and reasonably equivalent value in
exchange for the sale or transfer to the Borrower of the Purchased
Participations by the Seller under the Master Purchase Agreement. The Borrower
does not have unreasonably small capital for the business in which it is engaged
or for any business or transaction in which it is about to engage.


(o)All Payments Made In Ordinary Course of Business. Each payment to any Lender
in respect of any principal or interest on its Loan or other Obligation by or on
behalf of the Borrower under or in connection with this Agreement shall be (i) a
payment of a debt incurred by the Borrower in the ordinary course of business
and financial affairs of the Borrower, and (ii) made in the ordinary course of
business and financial affairs of the Borrower. In the event that the conveyance
of Purchased Participations from the Seller to the Borrower is recharacterized
by any court as a secured lending rather than as the issuance and conveyance of
“true sale” in the Participations, each remittance of Collections relating to
such Purchased Participations to the Borrower in accordance with this Agreement,
the Master Purchase Agreement and the Servicing Agreement will have been (A) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Borrower, and
(ii) made in the ordinary course of business or financial affairs of the Seller
and the Borrower.


(p)No Other Business. (i) The Borrower engages in no business activities other
than the purchase or acquisition of the Purchased Participations and related
Purchased Assets and proceeds of the foregoing in the ordinary course of its
business, the sale or other disposition of the Purchased Participations and
Purchased Assets and proceeds of the foregoing in the ordinary course of its
business, financing its purchase or acquisition of the Purchased Assets pursuant
to this Agreement, pledging the Purchased Assets and other Collateral under the
Transaction Documents, transactions contemplated by the Transaction Documents,
and other


69

--------------------------------------------------------------------------------



activities relating to the foregoing to the extent permitted by the Borrower
Organizational Documents, (ii) without limiting the foregoing, the Borrower is
not a borrower under any loan or financing agreement, facility or other
arrangement other than the Facility established pursuant to this Agreement and
the other Transaction Documents, and (iii) the Borrower is not party to any
agreement, covenant or undertaking (other than the Transaction Documents to
which it is party) that restricts the power or authority of the Borrower, acting
without the consent of any other Person, to amend, waive or otherwise modify any
provision of this Agreement or any other Transaction Document.


(q)No Indebtedness. The Borrower has no Indebtedness, other than Indebtedness
incurred hereunder or in connection herewith, including, without limitation,
Indebtedness incurred pursuant to Section 6.03.


(r)ERISA.


(i)Each Pension Plan is in compliance in form and operation with its terms and
with applicable requirements of ERISA and the Code (including without any
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure would not, individually or in the aggregate, result in
a Material Adverse Change.


(ii)No ERISA Event has occurred, or is reasonably expected to occur, other than
as would not, individually or in the aggregate, result in a Material Adverse
Change.


(iii)Except as would not individually or in the aggregate constitute a Material
Adverse Change: (a) no Pension Plan which is subject to Section 412 of the Code
or Section 302 of ERISA has applied for or received an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
302 or 304 of ERISA, (b) the Borrower and any ERISA Affiliate have not ceased
operations at a facility so as to become subject to the provisions of Section
4062(e) of ERISA, withdrawn as a substantial employer so as to become subject to
the provisions of Section 4063 of ERISA or ceased making contributions to any
Pension Plan subject to Section 4064(a) of ERISA to which it made contributions
and (c) none of the Borrower or any ERISA Affiliate have incurred or reasonably
expect to incur any liability to PBGC, save for any liability for premiums due
in the ordinary course, and no lien imposed under the Code or ERISA on the
assets of the Borrower or any ERISA Affiliate exists or, to the knowledge of the
Borrower, is likely to arise on account of any Plan. None of the Borrower or any
ERISA Affiliate has engaged in a transaction described in Section 4069(a) or
4212(c) of ERISA.


(iv)Borrower is not and is not acting on behalf of (A) an “employee benefit
plan” as defined in Section 3(3) of the ERISA, that is subject to Title I of
ERISA, (B) a “plan” as defined in and subject to Section 4975 of the Code, (C)
any entity deemed to hold Plan Assets, or (D) any entity that is subject to
State statutes regulating investments of, and fiduciary obligations with respect
to, governmental plans (as such


70

--------------------------------------------------------------------------------



term is defined in Section 3(32) of ERISA), that would be violated by the
transactions contemplated by this Agreement.


(s)Compliance with Law. Each of the Borrower, the Seller, and the Servicer
(i) are in material compliance with all applicable Requirements of Law,
including all applicable AML-BSA Laws; and (ii) are in material compliance with
each and every order of any Governmental Authority.


(t)Tax Matters. The Borrower has paid and discharged, and has caused Seller, to
pay and discharge, all material Taxes and governmental charges upon it or
against any of its properties or assets or its income prior to the date after
which interest and/or penalties attach for failure to pay, except to the extent
that (i) such Person has been contesting in good faith in appropriate
proceedings its obligation to pay such Taxes or charges, (ii) adequate reserves
have been set aside for the payment thereof in accordance with GAAP, (iii)
enforcement of the contested Tax or other charge is stayed for the duration of
such contest if such enforcement could reasonably be expected to have a Material
Adverse Change, (iv) any such Tax or charge is promptly paid after final
resolution of such contest, and (v) such failure to pay could not give rise to a
tax lien on any Collateral (other than Liens described in clause (iii) in the
definition of Permitted Liens). The Borrower is a disregarded entity that is
wholly owned by a
U.S. Person for federal income tax purposes and no election has been made or
will be made to treat the Borrower as a corporation or an association taxable as
a corporation for federal income tax purposes.


(u)Compliance with Anti-Bribery Laws. Neither the Borrower nor any other
GreenSky Group Member nor, to the knowledge of the Borrower or such other
GreenSky Group Member, director, officer, agent, or employee of any GreenSky
Group Member, or any other Person acting on behalf of any GreenSky Group Member
is aware of or has taken any action, directly or indirectly, that could result
in a material violation or a sanction for material violation by such persons of
the Foreign Corrupt Practices Act of 1977, as may be amended, or similar law of
any other relevant jurisdiction, or the rules or regulations thereunder; and the
Borrower and each GreenSky Group Member has instituted and maintain policies and
procedures to ensure compliance with the foregoing. No part of the proceeds of
the Advances will, by any GreenSky Group Member or any other Person acting on
behalf of any GreenSky Group Member, be used, directly or indirectly, in
violation of the Foreign Corrupt Practices Act of 1977, as may be amended, or
similar law of any other jurisdiction that such GreenSky Group Member operates
in and the rules or regulations thereunder.


(v)Compliance with Anti-Money Laundering Laws. The operations of each GreenSky
Group Member is conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements, including those of the Bank
Secrecy Act of 1970, as amended by Title III of the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA PATRIOT Act), the applicable money laundering statutes of all
jurisdictions where such GreenSky Group Member conducts business and the rules
and regulations thereunder (collectively, the “Anti-Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the any GreenSky Group Member with


71

--------------------------------------------------------------------------------



respect to the Anti-Money Laundering Laws is pending or, to the best knowledge
of any GreenSky Group Member, threatened.


(w)No Sanctions. No GreenSky Group Member nor, to the knowledge of any GreenSky
Group Member, any director, officer, agent or employee of any GreenSky Group
Member (i) is, or is controlled or 50% or more owned in the aggregate by or is
acting on behalf of, one or more individuals or entities that are currently the
subject of any sanctions administered or enforced by the United States
(including any administered or enforced by the Office of Foreign Assets Control
of the U.S. Department of the Treasury, the U.S. Department of State or the
Bureau of Industry and Security of the U.S. Department of Commerce), the United
Nations Security Council, the European Union, a member state of the European
Union (including sanctions administered or enforced by Her Majesty’s Treasury of
the United Kingdom) or other relevant sanctions authority (collectively,
“Sanctions” and such persons, “Sanctioned Persons” and each such person, a
“Sanctioned Person”), (ii) is located, organized or resident in a country or
territory that is the subject of Sanctions that broadly prohibit dealings with
that country or territory (collectively, “Sanctioned Countries” and each, a
“Sanctioned Country”) or (iii) will, directly or indirectly, use the proceeds of
the Advances, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other individual or entity in any
manner that would result in a violation of any Sanctions by any Lender or any
Agent.


(x)No Defaults. Except as previously disclosed, no Default, Event of Default, or
Servicer Default has occurred and is continuing.


(y)Records. The Borrower Records are primarily maintained in electronic form and
are stored in accordance with the Servicer’s customary practices. The Borrower’s
federal employer identification number is 84-5157848, and the Borrower’s
organizational identification numbers is 20036757.


(z)Location of Accounts. The address of the branch of the Account Bank at which
the Collection Account and Reserve Account initially are maintained is Atlanta,
Georgia.


SECTION 4.02 No Waiver. The knowledge by any Agent or Lender (or any employee,
officer, director, representative or agent of any of them) of any inaccuracy or
breach of any representation and warranty provided by the Borrower pursuant to
this Article IV, any other Transaction Document, or any other instrument,
certificate or agreement, regardless of when, how or from what source such
knowledge is acquired, shall not be a waiver by such Person with knowledge or
any other Person of such representation and warranty or a waiver of the rights
of any of them with respect to such breach. The Administrative Agent and Lenders
expressly reserve the right to assert any and all claims for, or arising from,
the breach of any representation and warranty by the Borrower, regardless of any
knowledge of such breach prior to Closing Date or at any time thereafter. No
Agent or Lender (or any employee, officer, director, representative or agent of
any of them) has any duty to disclose to the Borrower or any GreenSky Group
Member (in any capacity) any knowledge of any breach of any representation and
warranty, regardless of when, how or from what source such knowledge is
acquired.








72

--------------------------------------------------------------------------------



ARTICLE V
CONDITIONS
SECTION 5.01 Conditions to the Initial Advance. The obligation to fund the
initial Advance and perform the respective obligations of the Agents and the
Lenders hereunder is subject to satisfaction of all of the conditions precedent
set forth below in this Section, to the sole satisfaction of all of the
Administrative Agent.


(a)Transaction Documents. The Administrative Agent has received a counterpart of
this Agreement and each other Transaction Document, duly executed by each party
hereto and thereto, in form and substance reasonably satisfactory to the
Administrative Agent.


(b)Consents and Waivers. Each party has received all internal and external
approvals and all consents and waivers necessary for the consummation of the
transactions contemplated hereby and by the other Transaction Documents, and all
such approvals, consents and waivers and are in full force and effect,
including, for the avoidance of doubt, confirmation in writing by each of the
rating agencies then rating any applicable Conduit Lender, that the rating on
their commercial paper will not be adversely affected by or withdrawn as a
result of entering into this Agreement.


(c)Upfront Fee and Obligations. The Borrower has caused to be paid from proceeds
of the initial Loan (i) the Upfront Fee due to each Committed Lender pursuant to
the Fee Letter and (ii) reasonable legal fees and expenses of Chapman and Cutler
LLP, as counsel to the Administrative Agent, for the initial negotiating,
documenting and closing of the transactions contemplated hereby in an amount not
to exceed $[*****], and (iii) the reasonable out-of-pocket expenses of the
Administrative Agent pursuant to Section 10.06(a) and the Account Bank pursuant
to any Account Control Agreement;


(d)Certificates and Resolutions. The Administrative Agent and each Lender
has received:


(i)certified copies of the organizational documents of the Borrower
and Seller and each amendment thereto, and resolutions of the Board of Directors
or other governing authority of each of the Borrower and Seller authorizing or
ratifying (A) the execution, delivery and performance, respectively, of all
Transaction Documents to which it is a party and consummation of the
transactions contemplated hereby and thereby, (B) in the case of the Borrower
only, the incurrence of the indebtedness contemplated hereunder, and (C) in the
case of the Borrower only, the granting by the Borrower to the Administrative
Agent, for the benefit of the Secured Parties, of the security interests
contemplated by this Agreement, certified by the Secretary or an Assistant
Secretary of the Borrower or GreenSky, as applicable, as of the Closing Date,
which certificate shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded as of the date of such certificate;


(ii)copies of certificates (long form) or other evidence from the Secretary of
State of the State or Georgia or other appropriate authority, evidencing the




73

--------------------------------------------------------------------------------



existence of the Borrower and the Servicer in their respective States of
organization, in each case, dated no earlier than 15 days prior to the Closing
Date;


(iii)a certificate of the Secretary or an Assistant Secretary of the Borrower
and Seller, as applicable, certifying the names and the signatures of its
Authorized Officers; and


(iv)a certificate of an Authorized Officer of GreenSky, Seller and the Borrower
stating that (A) the representations and warranties of such party in this
Agreement and any other Transaction Document are true and correct as of the
Closing Date, (B) such party has complied with all applicable covenants and
agreements in the Transaction Documents to which it is a party that are to be
performed on or prior to the Closing Date, and (C) all conditions set forth in
this Section 5.01 on its part to be performed or satisfied on or prior to the
Closing Date have been satisfied.


(e)Legal Opinions. The Administrative Agent and each Lender has received, in
form and reasonably substance satisfactory to it, the following legal opinions
(in each case, with customary qualifications and limitations):


(i)a legal memorandum from counsel to Borrower, opining that (A) the Borrower is
not a “covered fund” within the meaning of the final regulations issued December
10, 2013, implementing Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, commonly known as the “Volcker Rule;” and (B)
the Borrower is not, and immediately after giving effect to the transactions
completed on the Closing Date hereunder will not be, required to register as an
“investment company” within the meaning of the Investment Company Act, as
amended (the “1940 Act”).


(ii)a legal opinion from counsel to the Borrower and Seller, opining that each
of (i) the backup security interest in the Purchased Participations and other
Purchased Assets granted by the Seller to the Borrower under the Master
Participation Agreement, and (ii) the security interest in the Purchased
Participations, Purchased Assets, Collection Account and other Collateral
granted by the Borrower to the Administrative Agent, for the benefit of the
Secured Parties, is valid and perfected under the applicable UCC;


(iii)a legal opinion from counsel to the Borrower and Seller, opining (A) that
the Master Purchase Agreement and the issuance and conveyance of each Purchased
Participation thereunder to the Borrower constitutes a true sale or other
absolute transfer from the Seller to the Borrower and the interests in the
Receivables evidenced by the Purchased Participations issued and conveyed
thereunder will not be subject to the bankruptcy estate of the Seller, and (B)
in the event of bankruptcy of the Seller or GreenSky, respectively, Borrower
will not be substantively consolidated with Seller or GreenSky, respectively;


(iv)legal opinions from counsel to the Borrower, Seller, and Servicer, and
Administrative Agent, reasonably satisfactory to the Administrative Agent, with








74

--------------------------------------------------------------------------------



respect to corporate or other company authority, enforceability,
noncontravention of material agreements and non-contravention of applicable law;
and


(v)a legal opinion or memorandum from counsel to the Administrative Agent
regarding Madden/true lender issues.


(f)UCC Filings. The Administrative Agent has received (i) UCC search results
with respect to the Seller and the Borrower; (ii) satisfactory evidence of any
required lien releases; and (iii) UCC filings (A) naming the Borrower as debtor
and the Administrative Agent as secured party, and (B) naming the Seller as
debtor/seller, the Borrower as secured party/purchaser and the Administrative
Agent as assignee of the original secured party.


(g)Collection Account and Reserve Account. The Administrative Agent has received
satisfactory evidence of the opening of the Collection Account and the Reserve
Account, and all parties to any Account Control Agreement have executed such
agreements.


(h)Additional Documents. The Administrative Agent has received such other
documents and information as such party may reasonably request.


(i)Due Diligence. The Administrative Agent has completed, to its satisfaction,
its due diligence review and audits of the Borrower and the Servicer and their
respective management, controlling stockholders, systems, underwriting,
servicing and collection operations, static pool performance and loan files
(subject to the requirements with respect to the delivery of the initial AUP
Letter on or prior to six months form the Closing Date as set forth in Section
6.01(o)), including, for the avoidance of doubt, the due diligence review
conducted by Protiviti Inc.


SECTION 5.02 Conditions to Each Advance and Release. Each Advance (including the
initial Advance), each withdrawal pursuant to Section 3.02(e) and each Release
shall be subject to the conditions precedent set forth in this Section.


(a)Notices; Deliverables; Limitations. Any Advance, withdrawal on any Withdrawal
Date or Release, as the case may be, shall have been requested and made in
compliance with, (i) with respect to any Advance, Section 2.01, (ii) with
respect to any withdrawal, Section 3.02(e) and (iii) with respect to any
Release, Section 2.04, including, without limitation, delivery of the applicable
Advance Notice, Notice of Withdrawal or Release Notice, as the case may be, as
and when required thereunder.


(b)Reporting Received. The Administrative Agent shall have received from the
Servicer the Portfolio Report most recently required to be delivered pursuant to
the Transaction Documents.


(c)Sale Report. The Administrative Agent shall have received from the Servicer a
report with respect to the Receivables underlying the Participations proposed to
be sold to the Borrower or subject to a Release on such date, as applicable,
which report shall demonstrate that (i) in the case of a sale of Receivables to
the Borrower, the Eligible Receivables then owned by the Borrower, together with
the Eligible Receivables proposed to be sold on such date, will immediately
after giving effect to such sale collectively satisfy the parameters set forth


75

--------------------------------------------------------------------------------



on Schedule VI, and (ii) in the case of any Release, the Eligible Receivables
proposed to be owned by the Borrower immediately after giving effect to any such
Release will satisfy the parameters set forth on Schedule VI.


(d)Uncommitted Class A Facility. To the extent the Uncommitted Class A Facility
is utilized for such Advance, such Advance has been approved by each Class A
Lender in its sole discretion.


(e)No Commitment Termination Date. Solely with respect to any Advance or
withdrawal pursuant to Section 3.02(e), the Commitment Termination Date shall
not have occurred on or prior to the applicable Advance Date or Withdrawal Date.


(f)Compliance. On the applicable Activity Date, no Default, Event of Default,
Amortization Event, any event described in clause (a) through (d) of the
definition of “Amortization Event” (without regard to whether the Administrative
Agent has delivered notice that an Amortization Event exists as a result of any
such event), or Financial Covenant Trigger shall have occurred or be continuing,
or will arise as a result of (and after giving effect to) such Advance,
withdrawal or Release, as the case may be;


(g)No Borrowing Base Deficiency or Required Reserve Account Deposit Amount.
After giving effect to such Advance, withdrawal or Release (including any
related prepayment made at the time of such Release and any deposit into or
withdrawal from the Reserve Account to be made in connection with such Advance
or Release, as the case may be), there shall be no Borrowing Base Deficiency and
the Required Reserve Account Deposit Amount shall not be more than zero ($0.00).


(h)Representations and Warranties. The representations and warranties made by
the Seller, Servicer and Borrower in the Transaction Documents shall be true and
correct in all material respects (except to the extent already qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the applicable Activity Date after giving effect
to any Advance, withdrawal pursuant to Section 3.02(e) or Release (and any
related prepayment made at the time of such Release), as applicable, on such
date (except to the extent such representations and warranties expressly relate
to any earlier date, in which case such representations and warranties shall be
true and correct in all material respects (except to the extent already
qualified by materiality, in which case such representations and warranties
shall be true and correct in all respects)) as of such earlier date).


(i)Custodian Possession. With respect to any Advance or withdrawal pursuant to
Section 3.02(e), on the date that the Borrower delivers the applicable Advance
Notice with respect to such Advance or Withdrawal Notice with respect to such
withdrawal, the Custodian shall have possession of the Receivable Document
Packages with respect to the Purchased Participations to be made or conveyed to
the Borrower on the related Advance Date or Withdrawal Date, and such other
documentation and information (or Data File) as required under the Backup
Servicing Agreement, all of the foregoing of which shall be true, complete and
correct in all material respects.


76

--------------------------------------------------------------------------------



(j)Review. The Administrative Agent shall have performed (absent an Event of
Default or unless the Borrower otherwise agrees, without the engagement of a
third party verification agent to so perform), a review of such other
information regarding the Borrower, Seller or Servicer (including, without
limitation, information requested pursuant to subsection (h) of this Section),
and the Administrative Agent shall not have, on or prior to the applicable
Activity Date, provided written notice to the Borrower, the Seller or the
Servicer of any potential failure of the conditions precedent set forth herein
to be satisfied that the Administrative Agent reasonably determines should
result in a delay of such Advance, withdrawal pursuant to Section 3.02(e) or
Release; provided, that any such review by the Administrative Agent shall not
limit the reliance by the Administrative Agent and the Lenders on the
representations and warranties of the Borrower, Seller and Servicer made
hereunder, under any other Transaction Document, or under any instrument,
certificate or other document delivered in connection herewith or therewith.


(k)No MAC. No Material Adverse Change has occurred and is occurring with respect
to the Borrower or GreenSky.


(l)Additional Information. The Borrower shall have provided, or shall have
caused the Servicer to provide, to the Administrative Agent, all other
information that the Administrative Agent may reasonably require upon reasonable
advance notice thereof in connection with such Advance, withdrawal pursuant to
Section 3.02(e) or Release and satisfaction of the conditions precedent thereto
set forth herein.


Each delivery of an Advance Notice or Withdrawal Notice to the Administrative
Agent, and the acceptance by the Borrower of the proceeds of any Advance or
withdrawal, shall constitute a representation and warranty by the Borrower that,
as of the date of such Advance or as of such Withdrawal Date, both before and
after giving effect thereto and the application of the proceeds thereof, each of
the applicable statements set forth in the ten clauses above are true and
correct to the extent set forth in such clauses.


ARTICLE VI
COVENANTS
SECTION 6.01 Affirmative Covenants. The Borrower hereby covenants and agrees
that until Payment in Full as follows:


(a)Notices. The Borrower shall:


(i)within three (3) Business Days after any Authorized Officer of the Borrower
or the Servicer obtains knowledge of the existence thereof, give notice to the
Administrative Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice) of any of
the following, which notice shall detail such event and the action it is taking
or proposes to take with respect thereto:


(i)any Material Adverse Change, Amortization Event, Default, Event of Default,
Servicer Default, Seller Default, or any event which


77

--------------------------------------------------------------------------------



with the giving of notice or lapse of time, or both, would become a Servicer
Default or Seller Default;


(ii)the filing, commencement, or receipt of service of process by any agent or
representative of the Borrower or any other GreenSky Group Member, as the case
may be, of or for any litigation, governmental inquiry, legal process,
arbitration, or administrative, regulatory, judicial or quasi-judicial
proceeding, action, suit or investigation against the Borrower or any other
GreenSky Group Member, or any material adverse development therein, or material
adverse judgment or decree with respect thereto, that (in the case of any of the
foregoing): (A) questions or challenges the validity or enforceability of any of
the Transaction Documents, (B) could reasonably be expected to result in a
material impairment of, or otherwise could reasonably be expect to adversely
effect, a material portion of the Purchased Participations or the related
Receivables Documents, (C) if adversely determined could reasonably be expected
to result in a Material Adverse Change or (D) involves a putative class action
brought against the Borrower or any other GreenSky Group Member that would
reasonably be expected to result in a Material Adverse Change;


(ii)within three (3) Business Days after any Authorized Officer of the Borrower
obtains knowledge of the existence or occurrence thereof, give notice to the
Administrative Agent (which notice the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice) of any of
the following, which notice shall detail such event and the action it is taking
or proposes to take with respect thereto:


(i)any other development that could reasonably be expected to result in a
Material Adverse Change;


(ii)the existence of any purported adverse claim (including any action, suit,
proceeding or investigation) with respect to a material portion of the
Collateral;


(iii)any order, judgment, decree, injunction, stipulation or consent order of or
with any Governmental Authority adversely affecting the Borrower or a material
portion of the Collateral; provided that Borrower’s obligation to detail the
same and the action it is taking or proposes to take with respect thereto shall
be limited to the extent permissible and not violative of attorney-client
privilege or otherwise strategically inadvisable to do so;


(iv)any amendment, modification, supplement or other change to the Collections
Policy, Underwriting Policy or Modification Guidelines that could have a
material adverse effect on the collectability or enforceability of the
Participations or related Receivables, or the interests of the Borrower, the
Administrative Agent or Lenders therein.


78

--------------------------------------------------------------------------------



Each notice pursuant to this subsection (a) shall be accompanied by a statement
signed by an Authorized Officer of the Borrower or other GreenSky Group Member,
as applicable, setting forth details of the occurrence referred to therein and
stating what action the Borrower or such other GreenSky Group Member, as the
case may be, has taken or proposes to take with respect thereto. For avoidance
of doubt, except to the extent necessary for the Administrative Agent to enforce
rights against the Collateral after an Event of Default (including, without
limitation, access to the Receivables Documents by a successor Servicer),
nothing in this provision shall require the Borrower, the Seller or the Servicer
to disclose to any Agent or any other Person: (A) any attorney work product or
records subject to attorney-client privilege if such disclosure would cause a
loss of the attorney-client privilege in connection with active litigation to
the detriment of the Borrower, Seller, or Servicer, (B) any records subject to a
binding, noncancellable confidentiality agreement with a third party, the
disclosure of which would violate such confidentiality agreement, unless the
Administrative Agent or its representative could, pursuant to the terms thereof,
agree to confidentiality restrictions or other terms in order to gain access,
and such Agent or its representative agrees to such terms, provided, that during
the continuance of an Event of Default, the Borrower shall, and shall cause the
Seller and Servicer to, take all commercially reasonable actions to make such
disclosure to the Administrative Agent in a manner that does not violate any
outstanding confidentiality agreement, or (C) any records the disclosure of
which to the Administrative Agent or its representative (including on a
confidential basis), as confirmed in an opinion of counsel to the Borrower, the
Seller or the Servicer, as applicable, delivered to the Administrative Agent, is
prohibited by applicable law and there is no manner to disclose such information
(or any portion thereof) without violating applicable law; provided, that such
disclosure shall be made to the fullest extent permitted by applicable law; and
provided, further, that during the continuance of an Event of Default, the
Borrower shall, and shall take all commercially reasonable actions to cause the
Seller and Servicer, to take all commercially reasonable actions to provide such
disclosure in a manner that will not violate applicable law.


(b)Taxes. The Borrower shall, and shall cause the other GreenSky Group Members
to, pay and discharge all material Taxes and other governmental charges upon it
or against any of its properties or assets or its income prior to the date after
which penalties attach for failure to pay, except to the extent that (i) the
Borrower or such other GreenSky Group Member, as applicable, has been contesting
in good faith in appropriate proceedings its obligation to pay such Taxes or
charges, (ii) adequate reserves have been set aside for the payment thereof in
accordance with GAAP, (iii) enforcement of the contested Tax or other charge is
stayed for the duration of such contest if such enforcement could reasonably be
expected to have a Material Adverse Change, (iv) any such Tax or charge is
promptly paid after final resolution of such contest, and (v) such failure to
pay could not give rise to a tax Lien on any Collateral (other than Liens
described in clause (iii) in the definition of Permitted Liens). The Borrower
shall at all times be a disregarded entity for federal income tax purposes that
is wholly owned by a U.S. Person and no election will be made to treat the
Borrower as a corporation or an association taxable as a corporation for federal
income tax purposes.


(c)Continuity of Business. The Borrower shall and shall cause the Seller and the
Servicer to: (i) preserve and maintain its legal existence; and (ii) maintain
all licenses, rights, permits, franchises and qualifications necessary to
perform its respective obligations under this Agreement and the other
Transaction Documents to which it is party, and to operate
79

--------------------------------------------------------------------------------



its business generally, except, in the case of clause (ii),where failure to so
maintain could not reasonably be expected to result in a Material Adverse
Change.


(d)Additional Information. The Borrower shall, or shall cause the Seller and the
Servicer to, deliver to the Administrative Agent, from time to time, upon the
reasonable request of the Administrative Agent therefor, (i) statements and
schedules further identifying and describing the Collateral, and (ii) such other
reports and information with respect to the Collateral, the Receivables, and/or
the respective operations, policies and practices of the Seller, the Servicer or
the Borrower.


(e)Servicing and Enforcement. The Borrower will cause the Servicer to service,
administer and enforce the Purchased Participations in accordance with the
Servicing Agreement. The Borrower will (i) perform and require the Seller to,
perform each of their respective obligations and undertakings under and pursuant
to the Master Purchase Agreement, including in relation to the conveyance and
acquisition of Purchased Participations or, if applicable, the related
Receivables, thereunder, or the repurchase thereof; (ii) enforce its rights and
remedies under the Master Purchase Agreement and (iii) take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent as assignee of the Borrower) under the Master Purchase
Agreement, in each case, as the Administrative Agent may from time to time
reasonably request, including making claims to which it may be entitled under
any indemnity, reimbursement, repurchase or similar provision.


(f)Continuous Perfection and Protection of Security Interest. The Borrower shall
take all actions that are necessary to maintain the valid, perfected, first
priority Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in and to all of the Collateral, free of all Liens (other than
Permitted Liens).


(g)Separate Existence. The Borrower hereby acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a separate legal entity
from each other GreenSky Group Member. The Borrower shall observe and comply
with the separateness covenants set forth on Schedule VIII, and the separateness
covenants set forth in the Borrower Organizational Documents.


(h)Books and Records. The Borrower will keep proper books of record and account
in which entries full, true and correct in all material respects are made and
are sufficient to prepare financial statements of GreenSky (under which Borrower
is consolidated) in accordance with GAAP.


(i)Inspections. Twice per calendar year (or during the continuance of any Event
of Default or Servicer Default, as frequently as requested by the Administrative
Agent), at the expense of the Borrower (such expense not to exceed $[*****] per
annum absent an Event of Default or Servicer Default), the Administrative Agent
(or its designee) may, and is hereby authorized to, upon reasonable notice and
during regular business hours (i) hire an accounting firm reasonably
satisfactory to the Administrative Agent to complete up to two audits of the
Borrower, Seller, or Servicer per year (or during the continuance of any Event
of Default or Servicer Default, as frequently as reasonably requested by the
Administrative Agent) under a
80

--------------------------------------------------------------------------------



scope of work reasonably agreed to by the Borrower, Seller or Servicer, as
applicable, (ii) examine via WebEx or other similar online platform or at the
offices of the Borrower, Seller, or Servicer (at any location where it keeps
records with respect to the Borrower) all books, records and documents
(including computer tapes and disks), and (iii) visit the offices and properties
of the Borrower, the Seller, and/or Servicer to engage in discussions with any
of the officers, employees or independent public accountants of any of them
having knowledge within the scope of such inspection, in the case of either
clause (i), clause (ii) or clause (iii), for the purpose of examining such
materials, to discuss matters relating to the Purchased Participations and the
related Receivables, the performance of (or ability or inability to perform
under) any Transaction Document by the Borrower, Seller, or Servicer, to test,
among other items, accuracy of reporting, cash management, asset representation
and collateral management for the Borrower and the business of any of the
foregoing. For avoidance of doubt, except to the extent necessary for the
Administrative Agent to enforce rights against the Collateral after an Event of
Default (including, without limitation, access to the Receivables Documents by a
successor Servicer), nothing in this provision shall require the Borrower,
Seller and/or Servicer to disclose to any Agent or any other Person: (A) any
attorney work product or records subject to attorney-client privilege if such
disclosure would cause a loss of the attorney-client privilege in connection
with active litigation to the detriment of the Borrower, Seller, or Servicer,
(B) any records subject to a binding, noncancellable confidentiality agreement
with a third party, the disclosure of which would violate such confidentiality
agreement, unless the Administrative Agent or its representative could, pursuant
to the terms thereof, agree to confidentiality restrictions or other terms in
order to gain access, and such Agent or its representative agrees to such terms,
provided, that during the continuance of an Event of Default, the Borrower
shall, and shall cause the Seller and Servicer to, take all commercially
reasonable actions to make such disclosure to the Administrative Agent in a
manner that does not violate any outstanding confidentiality agreement, or (C)
any records the disclosure of which to the Administrative Agent or its
representative (including on a confidential basis), as reasonably determined by
counsel to the Borrower (which may be in-house counsel), Seller or Servicer, as
applicable, is prohibited by applicable law and there is no manner to disclose
such information (or any portion thereof) without violating applicable law;
provided, that such disclosure shall be made to the fullest extent permitted by
applicable law; and provided, further, that during the continuance of an Event
of Default, the Borrower shall, and shall cause the Seller and Servicer, to take
all good faith actions to provide such disclosure in a manner that will not
violate applicable law.


(j)Compliance with Laws. The Borrower shall (i) comply with all applicable
Requirements of Law in all material respects, and (ii) comply with any order of
any applicable Governmental Authority or other board or tribunal in all material
respects. The Borrower shall cause the Seller and the Servicer to (x) comply
with all applicable Requirements of Law in all material respects and (y) comply
with any order of any applicable Governmental Authority or other board or
tribunal in all material respects.


(k)Financial Statements. The Borrower shall provide to the Administrative Agent
(which notice the Administrative Agent shall promptly make available to the
Lenders in accordance with its customary practice): (i) within sixty (60) days
of the end of each of the first three (3) fiscal quarters of each fiscal year of
GreenSky Parent, if not publicly available, GreenSky Parent’s unaudited
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal
81

--------------------------------------------------------------------------------



year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of the previous fiscal year), all certified by one of GreenSky Parent’s
Authorized Officers as presenting fairly in all material respects the financial
condition and results of operations of GreenSky Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) within one hundred twenty (120) days after the end of such
fiscal year of GreenSky Parent, if not publicly available, GreenSky Parent’s
audited consolidated balance sheet and related statements of operations and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, that has been audited
and reported by independent public accountants of recognized national standing
or another accounting firm reasonably approved by the Administrative Agent to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of GreenSky
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied. Notwithstanding the foregoing, the obligations
referred to in this subsection (k) may be satisfied by furnishing GreenSky
Parent’s Form 10-K or 10-Q, as applicable, filed with the Securities and
Exchange Commission (the “SEC”) (and the public filing of such report with the
SEC shall constitute delivery under this subsection (k)). Further, any financial
statements required to be delivered pursuant to this subsection (k) shall not be
required to contain all purchase accounting adjustments relating to any
transactions entered into by the Borrower to the extent it is not practicable to
include any such adjustments in such financial statements.


(l)Compliance Certificates. Together with any financial statements delivered
pursuant to subsection (k) of this Section, the Borrower shall deliver to the
Administrative Agent (which the Administrative Agent shall promptly make
available to the Lenders in accordance with its customary practice), a
Financials Compliance Certificate signed by a financial officer that is an
Authorized Officer of GreenSky.


(m)Insurance. The Borrower shall cause GreenSky to maintain commercial liability
insurance and fidelity bonds, with coverage amounts of $[*****] and $[*****],
respectively, which such fidelity bonds would cover any loss of proceeds by
GreenSky as Servicer under the Servicing Agreement caused by employee
misconduct, and with an insurance company reasonably acceptable to the
Administrative Agent. The coverage amounts described in this subsection may be
obtained through any combination of primary and excess insurance. The Borrower
shall ensure that, within sixty (60) days of the execution of this Agreement,
the Administrative Agent, as agent for the Secured Parties, is named as a loss
payee or additional insured under each such insurance policy or fidelity bond.
The Borrower shall, or shall cause GreenSky to prepare and present, on behalf of
itself and the Administrative Agent, claims under any such insurance policies or
fidelity bonds that relate to loss of proceeds with respect to the Purchased
Participations in a timely fashion in accordance with the terms of such policy,
and upon the filing of any such claim on any fidelity bonds described in this
subsection (m), the Borrower shall, or shall cause GreenSky to, promptly notify
the Administrative Agent of such claim.


(n)Portfolio Report. The Borrower shall, or shall cause the Servicer to, provide
to the Administrative Agent (i) a monthly portfolio report, in a form reasonably
acceptable to the Administrative Agent, and (ii) additional information
concerning the Borrower,


82

--------------------------------------------------------------------------------



the Servicer, the Purchased Participations and the Receivables that the
Administrative Agent may reasonably request from time to time to satisfy or
fulfill regulatory requirements applicable to the Administrative Agent or the
Lenders.


(o)AUP Engagements. The Borrower shall ensure that the Administrative Agent
shall receive an AUP Letter within six months after the Closing Date and at
least annually thereafter, in each case, in form and substance reasonably
satisfactory to the Administrative Agent, and the Borrower shall, and shall
cause the Seller and the Servicer to, authorize and cooperate on a commercially
reasonable basis with the initial and annual compliance engagement conducted in
connection therewith.


(p)[*****]


(q)ERISA. If the Borrower determines the same would reasonably be expected to
have a Material Adverse Change, as soon as reasonably possible, and in any event
within thirty (30) days after an Authorized Officer of the Borrower knows that
any of the events or conditions specified below with respect to any Pension Plan
or Multiemployer Plan has occurred or exists, Borrower will obtain and deliver
to the Administrative Agent written notice from a senior financial officer of
GreenSky setting forth details respecting such event or condition and the
action, if any, that GreenSky or the relevant ERISA Affiliate proposes to take
with respect thereto (and a copy of any report or notice required to be filed
with or given to PBGC with respect to such event or condition):


(i)any “reportable event” as defined in Section 4043 of ERISA with respect to a
Pension Plan, as to which PBGC has not by regulation or otherwise waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event (provided that a failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA
shall be a reportable event regardless of the issuance of any waivers in
accordance with Section 412(c) of the Code); and any request for a waiver under
Section 412(c) of the Code for any Pension Plan;


(ii)the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Pension Plan or any action taken by such entity or an ERISA
Affiliate to terminate any Pension Plan under Section 4041(c) of ERISA;


(iii)the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or the receipt by GreenSky or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;


(iv)the complete or partial withdrawal from a Multiemployer Plan by GreenSky or
any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by GreenSky or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in insolvency pursuant to Section 4245 of
ERISA or that it intends to terminate or has terminated under Section 4041A of
ERISA; and


83

--------------------------------------------------------------------------------



(v)the institution of a proceeding by a fiduciary of any Multiemployer Plan
against GreenSky or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days.


SECTION 6.02 Negative Covenants.


(a)Sales of or Liens on Collateral; Termination of Participations. Except as
expressly contemplated by this Agreement (including, without limitation, in
connection with any Release) or any other Transaction Document, the Borrower
shall not, and shall not permit the Seller to, sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
(including, without limitation, any IRS Lien or ERISA Lien) on or any interest
in any Receivable relating to any Purchased Participation or any related
Purchased Assets other than Permitted Liens.


(b)No Indebtedness. The Borrower will not at any time incur any Indebtedness,
other than Indebtedness incurred hereunder or in connection herewith, including,
without limitation, Indebtedness incurred pursuant to Section 6.03.


(c)Dividends and Distributions. The Borrower shall not declare or pay any
dividends or distributions except to the extent of funds legally available
therefor from payments received by the Borrower pursuant to (w) Section
3.02(a)(xii), (x) Section 3.02(b)(xi), (y) Section 3.02(c)(xi) or (z) Section
2.01(f), provided any distribution of the proceeds of an Advance made in
accordance with Section 2.01(f) shall be made on the applicable Advance Date for
such Advance and shall only be made so long as all of the applicable conditions
to such Advance have been satisfied. Notwithstanding the foregoing, the Borrower
shall not declare or pay any such dividends or distributions or permit any such
withdrawals on any date unless (i) no Event of Default shall have occurred and
is continuing or would result therefrom, (ii) such distribution has been
approved by all necessary action on the part of the Borrower and (iii) such
distribution is made in compliance with all applicable laws.


(d)Investments. The Borrower shall not, directly or indirectly, (i) merge with,
purchase, own, hold, invest in or otherwise acquire any Equity Interests of, or
any other security or interest in, all or substantially all of the assets of,
any Person or any joint venture or
(ii) make or permit to exist any loan, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person (other than the ownership of the Purchased Participations and Purchased
Assets and proceeds of the foregoing as herein contemplated), except, in each
clause (i) and (ii), ownership of securities, obligations and other investments
received in settlement of amounts due to the Borrower effected in the ordinary
course of business or owing to the Borrower as a result of Insolvency Proceeding
involving any Obligor of any Receivable. The Borrower shall not purchase, lease,
own, operate, hold, invest in or otherwise acquire any property or asset that is
located outside of the continental United States, except assets received in
settlement of amounts due to the Borrower effected in the ordinary course of
business or owing to the Borrower as a result of Insolvency Proceeding involving
any Obligor of any Receivable. The Borrower shall not have any Subsidiaries. The
Borrower shall direct the Seller to cause the Servicer to liquidate any such
securities, investments or other property of any type (other than cash or cash
equivalents) received as proceeds of or otherwise in connection


84

--------------------------------------------------------------------------------



with any Purchased Participation or other Collateral as quickly as reasonably
possible and deposit the net cash proceeds therefrom into the Collection
Account.


(e)Conduct of Business. The Borrower shall not engage in any business other than
the business described in Section 4.01(p) without the prior written consent of
the Administrative Agent.


(f)Restrictions on Amendments. The Borrower shall not, and shall not permit the
Seller or Servicer to, amend, modify, supplement, terminate or change: (i) the
Borrower Organizational Documents or the Transaction Documents (other than the
Servicing Agreement or the Backup Servicing Agreement) in any material respect
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed),
(ii) [*****], (iii) [*****], and (iv) if there is an outstanding Hedge Trigger
Event, any Hedging Agreement or Hedging Transaction without the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed). [*****]


(g)[Reserved].


(h)Transactions with Affiliates. The Borrower shall not enter into or consummate
any transaction of any kind with any of its Affiliates other than (i) the
transactions contemplated hereby and by the other Transaction Documents
(including Securitization Transactions with resulting prepayments of
Obligations) and (ii) payment of distributions or dividends permitted by Section
6.02(c).


(i)[Reserved].


(j)Protection of Title to Collateral. The Borrower shall not and shall cause
Seller not to change its legal name, type of organization, “location” (within
the meaning of Article 9 of the UCC), structure, location of its chief executive
office, principal place of business, or its organizational identification number
unless: (i) the Borrower (or the Seller, as applicable) has provided at least
ten (10) days prior written notice to, and other than with respect to change of
address, received the prior written consent of, the Administrative Agent; and
(ii) the Borrower (or the Seller, as applicable) has taken all actions necessary
or reasonably requested by the Administrative Agent to maintain the first
priority, perfected Security Interest of the Administrative Agent, for the
benefit of the Secured Parties, in the Collateral, including, without
limitation, the filing of any amendments to the UCC Financing Statements filed
hereunder.


(k)Anti-Money Laundering and Anti-Terrorism. The Borrower shall not, and shall
not permit any other GreenSky Group Member to, (a) become a Sanctioned Person,
(b) fail to comply, to the extent applicable, in all material respects, with (1)
Sanctions or (2) the USA PATRIOT Act, or (c) use all or any part of the
proceeds, advances or other amounts or sums evidenced by the Loans or the Loans,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


85

--------------------------------------------------------------------------------



(l)Bank Accounts. The Borrower shall not open or maintain any deposit account,
securities account or other similar account except the Reserve Account and the
Collection Account (and, in the circumstances contemplated by Section 6.03, a
hedge collateral account) and shall not add or terminate any bank as an Account
Bank or materially amend, modify or terminate any Account Control Agreement
without consent of the Administrative Agent.


(m)[Reserved].


(n)ERISA. The Borrower shall not fail to satisfy an exception under the Plan
Asset Regulation which failure causes the assets of the Borrower to be deemed
Plan Assets. Borrower shall not become subject to any State statutes, regulating
investments of, and fiduciary obligations with respect to, governmental plans
(as such term is defined in Section 3(32) of ERISA), that would be violated by
the transactions contemplated by this Agreement.


SECTION 6.03 Hedging Covenant. Hedge Trigger Event. Within sixty (60) days of
the occurrence of a Hedge Trigger Event (and provided such Hedge Trigger Event
is still continuing), the Borrower (or, if applicable, GreenSky or the Seller on
Borrower’s behalf) shall enter into a Qualified Hedging Transaction pursuant to
a Qualified Hedging Agreement to hedge interest rate risk for a notional amount
equal to or about the Aggregate Loan Principal Balance (or such other amount
reasonably acceptable to the Administrative Agent, including pursuant to an
amortization table to reflect projected changes in the Aggregate Loan Principal
Balance) and a strike rate as agreed to by the Administrative Agent and the
Borrower; provided, however, that the Administrative Agent shall not require any
new Qualified Hedging Transaction to be obtained by the Borrower (or, if
applicable, GreenSky or the Seller on Borrower’s behalf) at any time if the
aggregate notional amount of such new Qualified Hedging Transaction and all
existing Qualified Hedging Transactions (if any) at such time would exceed the
Aggregate Loan Principal Balance at such time.


(b)No Other Hedge. The Borrower (or, if applicable, GreenSky or the Seller on
Borrower’s behalf) shall not enter into any Hedging Transaction or execute any
Hedging Agreement other than pursuant to subsection (a) of this Section without
the prior written consent of the Administrative Agent.


(c)Hedging Agreement. The Borrower (or, if applicable, GreenSky or the Seller on
Borrower’s behalf) shall provide a copy of any Hedging Agreement and any related
instrument or document giving rise to a Hedging Transaction to the
Administrative Agent promptly upon execution thereof.


(d)Hedging Transaction Proceeds. All proceeds owed to the Borrower (or, if
applicable, GreenSky or the Seller on Borrower’s behalf) under any Hedging
Agreement or with respect to any Hedging Transaction shall, pursuant to the
terms thereof, be remitted solely to the Collection Account for distribution
hereunder.


(e)Margin Posting. In order to comply with the non-cleared swap transaction
margin posting requirements under Dodd Frank, the Borrower may utilize one of
the following options, in consultation with and in the sole discretion of the
Administrative Agent:
86

--------------------------------------------------------------------------------



(i)the Borrower may fund the required hedge collateral account through
additional advances or allocation of available cash under Section 3.02(a)(xii),
Section 3.02(b)(xi) or Section 3.02(c)(xi);


(ii)through a capital contribution by the Seller to the Borrower or a deposit by
the Seller or GreenSky to the required hedge collateral account; or


(iii)in the event that neither the Borrower, the Seller nor GreenSky has already
satisfied any required margin call, at the sole option of the Lenders, through a
special advance to fund the required hedge collateral account to avoid a hedge
termination event.


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.01 Events of Default.


(a)“Event of Default”, wherever used herein, means any one of the
following:
(i)failure of the Borrower to repay the Obligations when due in full
on or prior to the Final Maturity Date;


(ii)a Borrowing Base Deficiency arises and is not cured within three (3)
Business Days from the earlier of knowledge of an Authorized Officer of the
Servicer or the Borrower or written notice to the Borrower thereof;


(iii)failure of the Borrower to pay (x) interest, fees, or other Obligations
(not otherwise set forth herein) when due pursuant to any Transaction Document
if such failure is not cured within two (2) Business Days or (y) compensation
due under Section 2.07 or any Indemnified Taxes or additional amounts owed to
any Lender within thirty (30) days of written demand;


(iv)failure of the Borrower to comply with Section 6.03;


(v)the Borrower shall be in violation, breach or default of, or shall fail to
perform, observe or comply with, any covenant, obligation or agreement set forth
in this Agreement (other than Section 6.01(p))or in any other Transaction
Document (not otherwise specifically dealt with in this Section), and the
foregoing continues unremedied for a period of sixty (60) calendar days from the
earlier of knowledge of, or written notice to, an Authorized Officer of the
Borrower thereof;


(vi)any representation, statement or warranty made or deemed made by the
Borrower or any other GreenSky Group Member herein, in any other Transaction
Document, or in any other document, report, certificate or instrument delivered
in conjunction herewith or therewith shall not be true and correct in all
material respects (except to the extent already qualified by materiality, in
which case it shall not be true and correct in all respects) on the date when
made or deemed to have been made, and the
87

--------------------------------------------------------------------------------





foregoing shall remain unremedied for sixty (60) days from the earlier of
knowledge of, or written notice to, an Authorized Officer of either the Borrower
or any other GreenSky Group Member thereof; provided, however, that a breach of
the representation set forth in Section 4.01(m) shall not constitute an Event of
Default if (i) such breach does not result in a Borrowing Base Deficiency or
(ii) if the affected Purchased Participation is timely repurchased in accordance
with the Master Purchase Agreement or the GreenSky Representations Letter;


(vii)an Insolvency Proceeding shall be commenced with respect to the Borrower,
Seller or GreenSky and not be stayed or dismissed within the timeframe specified
(if any) in the definition of Insolvency Event;


(viii)failure of the Borrower, the Seller or GreenSky (in any capacity), as
applicable, to be in compliance with the requirements set forth in (x) Section
6.01(a), and the foregoing continues unremedied for a period of five calendar
days from the earlier of knowledge of, or written notice to, an Authorized
Officer of either the Borrower, the Seller or GreenSky thereof, or (y) Section
3.01(a) and the foregoing continues unremedied for a period of three Business
Days from the earlier of knowledge of, or written notice to, an Authorized
Officer of either the Borrower, the Seller or GreenSky thereof, Section 3.05(a)
and the foregoing continues unremedied for a period of one Business Day, or (z)
Section 6.01(g);


(ix)failure of (A) the Administrative Agent, for the benefit of the Secured
Parties, to have a valid and perfected first priority Security Interest in the
Collateral, free of all Liens (other than Permitted Liens); or (B) the Borrower
to have a valid and perfected first priority ownership interest in the Purchased
Participations and other related Purchased Assets purported to be conveyed to
the Borrower by the Seller pursuant to the Master Purchase Agreement, free of
all Liens (other than Permitted Liens);


(x)a Servicer Default shall occur and Servicer is not replaced with the Backup
Servicer or any other Person reasonably satisfactory to the Administrative Agent
as successor servicer within thirty (30) days;


(xi)(A) any of the Transaction Documents shall be terminated or cease to be in
full force or effect or shall cease to be the legal, valid, binding and
enforceable obligation of each party thereto (other than the Administrative
Agent, a Lender, or an Affiliate of any of them) or shall be amended in a manner
that is materially adverse to the Administrative Agent or the Lenders, in each
case without the consent of the Administrative Agent; or (B) the Borrower or any
other GreenSky Group Member or any other party to a Transaction Document (that
is not an Agent, a Lender, or an Affiliate of any of them) shall, directly or
indirectly, contest in any manner the effectiveness, validity, binding nature or
enforceability of a Transaction Document;


(xii)any judgment (other than any judgment that is adequately covered by
insurance) for the payment of money is rendered against the Borrower in excess
of $250,000 or against any other GreenSky Group Member, other than any Special
Purpose


88

--------------------------------------------------------------------------------



Vehicle, in excess of $30,000,000 or as could reasonably be expected to result
in a Material Adverse Change, and the same remains unpaid, undischarged,
unvacated, unbonded and unstayed for a period of thirty (30) days after the
entry thereof;


(xiii)the Borrower, the Seller or GreenSky shall become an “investment company”
or a company “controlled” by an investment company within the meaning of the
Investment Company Act;


(xiv)the Borrower becomes taxable as an association or publicly traded
partnership taxable as a corporation for United States federal or State income
tax purposes or becomes subject to withholding taxes on amounts allocated to its
equity owners;


(xv)one or more ERISA Events shall have occurred that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change;
or


(xvi)the failure to enter into and maintain a Hedge Agreement as required by
Section 6.03 following the occurrence of a Hedge Trigger Event.


SECTION 7.02 Remedies.(a) If an Event of Default has occurred and is continuing,
the Administrative Agent may exercise any or all remedial and enforce all rights
set forth in any Transaction Document, at law or in equity, whether against the
Collateral or otherwise, including, without limitation, the taking of any
Enforcement Action. In addition (and not limitation) of the foregoing, (a) if an
Event of Default (other than pursuant to Section 7.01(a)(vii)) has occurred, the
Administrative Agent may, and at the request of the Majority Lenders shall,
declare the Commitment Termination Date to have occurred and declare all
Obligations to be due and payable, and (b) if an Event of Default pursuant to
Section 7.01(a)(vii) has occurred, the Commitment Termination Date shall
automatically occur and all Obligations shall automatically become due and
payable, whereupon (in the case of either the foregoing clause (a) or clause
(b)), there shall be a Commitment Termination Date, all Commitments shall be
terminated, and the Aggregate Loan Principal Balance, all accrued interest
thereon, and all other Obligations of the Borrower hereunder and under any other
Transaction Document shall be forthwith due and payable, in the case of any of
the foregoing, without further presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Transaction Document to the contrary
notwithstanding.


(b)Following any acceleration of the Obligations pursuant to Section 7.02(a),
the Administrative Agent and each Lender shall have, in addition to all other
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of each applicable jurisdiction and other
applicable laws to a secured party, which rights shall be cumulative, including,
without limitation, the right to foreclose upon the Collateral and sell all or
any portion thereof at public or private sale (and the Borrower agrees that, to
the extent that notice of such sale is required, notice 10 days prior to such
sale shall be adequate and reasonable notice for all purposes).


89

--------------------------------------------------------------------------------



SECTION 7.03 Class B Lender Purchase Option.(a) The Administrative Agent shall
provide the Class B Lenders with at least ten (10) days prior written notice (a
“Liquidation Notice”) before completing any liquidation of the Collateral in
connection with an Enforcement Action exercised pursuant to Section 7.02. The
holders of at least two thirds of the Class B Loans may offer to purchase the
Collateral at a price equal to the highest observable third party bid received
by the Administrative Agent by delivering notice to the Administrative Agent
within five (5) days of receiving the Liquidation Notice; provided that the
Administrative Agent shall have the right to reject such offer to purchase the
Collateral by providing written notice to the Class B Lenders (a “Rejection
Notice”). If the Administrative Agent delivers a Rejection Notice, then within
five (5) days of receiving such Rejection Notice, the holders of at least two
thirds of the Class B Loans may elect to purchase all (but not less than all) of
the Class A Loans from the Class A Lenders (the “Class B Purchase Right”), which
notice shall be irrevocable and shall specify the date on which such right is to
be exercised (which shall be no more than ten (10) days after providing notice
of the election to exercise the Class B Purchase Right) (the “Class B Purchase
Option Exercise Date”). On the Class B Purchase Option Exercise Date, the Class
A Lenders shall sell to the Class B Lenders, and the Class B Lenders shall
purchase from the Class A Lenders, the Class A Loans for a price equal to the
Class B Purchase Option Amount.


(b) Upon the date of such purchase and sale, the Class B Lenders shall (a) pay
to the Class A Lenders as the purchase price therefor the Class B Purchase
Option Amount and (b) agree to indemnify and hold harmless the Class A Lenders
and the Administrative Agent
from and against any loss, liability, claim, damage or expense (including
reasonable fees and expenses of legal counsel) arising out of any claim asserted
by a third party as a direct result of any acts by the Class B Lenders occurring
after the date of such purchase (but excluding, for the avoidance of doubt, any
such loss, liability, claim, damage or expense resulting from the gross
negligence, bad faith or willful misconduct of a Class A Lender). Such purchase
price and other sums shall be remitted by wire transfer in federal funds to such
bank account of the Class A Lenders as the Administrative Agent shall have
designated in writing to the Class B Lenders for such purpose. In connection
with the foregoing purchase, accrued and unpaid Class A Monthly Interest Amount
shall be calculated through the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Class B Lenders to the bank account
designated by the Class A Lenders are received in such bank account prior to
1:00 p.m., New York time and interest shall be calculated to and include the
next Business Day if the amounts so paid by the Class B Lenders to the bank
account designated by the Class A Lenders are received in such bank account
later than 12:00 p.m., New York time.


(c)Any purchase pursuant to this Section 7.03 shall be expressly made without
representation or warranty of any kind by the Class A Lenders as to the Class A
Borrower Obligations or otherwise and without recourse to the Class A Lenders,
except that the Class A Lenders shall represent and warrant: (a) the purchase
price and other sums payable by the Class B Lenders are true, correct and
accurate amounts, (b) that the Class A Lenders shall convey the Class A Borrower
Obligations free and clear of any Liens or encumbrances of the Class A Lenders
or created or suffered by the Class A Lenders and (c) the Class A Lenders are
duly authorized to assign the Class A Borrower Obligations.






90

--------------------------------------------------------------------------------



ARTICLE VIII
AGENTS; SPECIAL LENDER TERMS; LIMITATIONS OF CLAIMS


SECTION 8.01 Agents.


(a)Appointment. Each of the Lenders hereby irrevocably appoints Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Transaction Documents, together with such actions and
powers as are reasonably incidental thereto. Without limiting the generality of
the foregoing, the Administrative Agent, on behalf of the Lenders, is hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Administrative Agent (for the
benefit of the Secured Parties) with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the other Transaction
Documents.


(b)Rights as Lender. The financial institution serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such financial institution and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any GreenSky Group Member or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


(c)Specific Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Transaction Documents to
which it is a party. Without limiting the generality of the foregoing, the
Administrative Agent (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default, Event of Default, Servicer Default,
Seller Default, Amortization Event or other similar event has occurred and is
continuing, (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that it is required to exercise upon receipt of
instructions in writing by the Majority Lenders, and (c) except as expressly set
forth in the Transaction Documents, shall not have any duty to disclose, nor
shall it be liable for the failure to disclose, any information relating to the
Borrower that is communicated to or obtained by the financial institution
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to any Lender for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be deemed to have knowledge of any Default, Event
of Default, Servicer Default, Seller Default, Amortization Event or other
similar event unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any
Transaction Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Transaction Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Transaction Document or any other agreement,
instrument or document or (v) the satisfaction of any conditions precedent,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative
91

--------------------------------------------------------------------------------



Agent shall not be deemed to have actual or constructive knowledge or notice
upon the delivery or receipt of certificates, reports or other documents that
are not accompanied by such a written notice.


(d)Reliance. The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent may also, but shall not be required to, rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable to any Lender for any action taken or not taken by
it in accordance with the advice of any such counsel, accountants or experts. In
the event that the Administrative Agent does not receive a notice, certificate,
document or other information required to be delivered to it hereunder by the
time set forth for such delivery herein (including, without limitation, receipt
by the Administrative Agent of the Borrower’s Monthly Settlement Certificate or
Release Notice), or if the Administrative Agent requests instructions from a
party hereto or the Servicer with respect to any action or omission in
connection with this Agreement or any other Transaction Document, the
Administrative Agent shall be entitled (without incurring any liability
therefor) to refrain from taking such action and continue to refrain from acting
unless and until the Administrative Agent shall have received written
instructions from the appropriate Person with respect to such request or from
the Majority Lenders (and the Administrative Agent shall be held harmless by
each Lender for following the instructions of the Majority Lenders).


(e)Delegation. the Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it and the Administrative Agent shall be responsible for the
misconduct or negligence of, or the supervision of, any sub-agents appointed in
a commercially reasonable manner and with due care. the Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective employees, officers, directors,
consultants, or other representatives or agents, and the exculpatory provisions
set forth herein shall apply to equally to all of the foregoing Persons.


(f)Force Majeure. the Administrative Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Administrative
Agent (including but not limited to any act or provision of any present or
future Requirements of Law, any act of God, war or terrorism, or the
unavailability of the Federal Reserve Bank wire or other wire or communication
facility).


(g)Resignation. Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders, Account Bank, Servicer, Backup Servicer and
Borrower. Upon any such resignation, the Majority Lenders, and, so long as no
Event of Default exists, with the consent of the Borrower shall have the right
to appoint a successor Administrative Agent to fill such role provided that in
no event shall any such successor Administrative Agent be a Defaulting Lender.
92

--------------------------------------------------------------------------------



If no successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Administrative Agent which shall be a
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution or apply to a court of competent jurisdiction for
the appointment of a successor Administrative Agent and other applicable relief.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Section
shall continue in effect for the benefit of such retiring Agent in respect of
any actions taken or omitted to be taken by it while acting as Administrative
Agent.


(h)No Lender Reliance. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Transaction Document, any related agreement or any document
furnished hereunder or thereunder.


(i)KYC. To help the U.S. government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account, including applicable “Know Your Customer” requirements. The Borrower,
on behalf of itself and each other GreenSky Group Member, hereby acknowledges
such information disclosure requirements and agrees to comply, and to cause each
such other GreenSky Group Member to comply, with all such information disclosure
requests from time to time from the Administrative Agent.


(j)No Consequential Damages. No party hereto shall be liable for any indirect,
special, punitive or consequential damages (including, but not limited to, lost
profits) whatsoever of any other party hereto, even if any such party has been
informed of the likelihood thereof and regardless of the form of action;
provided, that the foregoing shall not apply to any amounts due with respect to
liability for third party damages that may be owed in connection with any
indemnification obligation hereunder or under any other Transaction Document.


(k)Cost of Funds. The Administrative Agent hereby notifies the Borrower and the
Lenders party hereto that: (i) JPMorgan Chase and/or its affiliates may from
time to time purchase, hold or sell, as principal and/or agent, Commercial Paper
issued by a Conduit Lender;
(ii) JPMorgan Chase and/or its affiliates act as administrative agent for a
Conduit Lender, and as administrative agent JPMorgan Chase manages a Conduit
Lender’s issuance of Commercial Paper, including the selection of amount and
tenor of Commercial Paper issuance, and the


93

--------------------------------------------------------------------------------



discount or interest rate applicable thereto; (iii) JPMorgan Chase and/or its
affiliates act as a Commercial Paper dealer for a Conduit Lender; and (iv)
JPMorgan Chase’s activities as administrative agent and Commercial Paper dealer
for a Conduit Lender, and as a purchaser or seller of Commercial Paper, impact
the interest or discount rate applicable to the Commercial Paper issued by a
Conduit Lender, which impact the CP Rate paid by the Borrower hereunder. By
execution hereof, Borrower hereby (x) acknowledges the foregoing and agrees that
JPMorgan Chase does not warrant or accept any responsibility for, and shall not
have any liability with respect to, the interest or discount rate paid by any
Conduit Lender in connection with its Commercial Paper issuance; (y)
acknowledges that the discount or interest rate at which JPMorgan and/or its
affiliates purchase or sell Commercial Paper will be determined by JPMorgan
and/or its affiliates in their sole discretion and may differ from the discount
or interest rate applicable to comparable transactions entered into by JPMorgan
and/or its affiliates on the relevant date; and (z) waives any conflict of
interest arising by reason of JPMorgan and/or its affiliates acting as
administrative agent and Commercial Paper dealer for any Conduit Lender while
acting as purchaser or seller of Commercial Paper.


SECTION 8.02 [RESERVED].


SECTION 8.03 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), to the extent permitted by
law, waives any and all claims against the Administrative Agent for, agrees not
to initiate a suit against the Administrative Agent in respect of, and agrees
that the Administrative Agent shall not be liable for, any action
94

--------------------------------------------------------------------------------





that the Administrative Agent takes, or abstains from taking, in either case in
accordance with the exercise of the Write-Down and Conversion Powers by the EEA
Resolution Authority with respect to the Loan.


By its making of a portion of the Loan, each Lender (including the respective
successors and permitted assignees of each Lender), acknowledges and agrees
that, upon the exercise of any Write-Down and Conversion Powers by the EEA
Resolution Authority, (a) the Administrative Agent shall not be required to take
any further directions from the Administrative Agent or the Lenders under the
terms of this Agreement unless secured or indemnified to its satisfaction, that
they may not direct the Administrative Agent to take any action whatsoever,
including without limitation, any challenge to the exercise of a Write-Down and
Conversion Powers or a request to call a meeting or take any other action under
this Agreement in connection with the exercise of a Write-Down and Conversion
Powers unless secured or indemnified to its satisfaction and (b) this Agreement
shall not impose any duties upon the Administrative Agent whatsoever with
respect to the exercise of any Write-Down and Conversion Powers by the EEA
Resolution Authority.


The Borrower’s and Servicer’s obligations to indemnify the Administrative Agent
in accordance with the terms of this Agreement or the other Transaction
Documents shall survive the exercise of the Write-Down and Conversion Powers by
the EEA Resolution Authority.


The parties hereto agree that they will not amend, change or modify this Section
8.04 and the related rights, immunities, indemnities and protections of the
Administrative Agent without the Administrative Agent’s written consent.


SECTION 8.04 Limitation on Claims Against Conduit Lenders. Notwithstanding
anything to the contrary set forth herein or in any other Transaction Document,
no Conduit Lender shall have any obligation to pay any amount required to be
paid by it under this Agreement or any other Transaction Document in excess of
any amount available to such Conduit Lender after paying or making provision for
the payment of its commercial paper notes. Each party hereto hereby agrees that
it will not have a “claim” under Section 101(5) of the Bankruptcy Code if and to
the extent that any such payment obligation owed to it by a Conduit Lender
exceeds the amount available to such Conduit Lender to pay such amount after
paying or making provision for the payment of its commercial paper notes.


SECTION 8.05 ERISA.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments or this
Agreement,
95

--------------------------------------------------------------------------------





(ii)the transaction exemption set forth in one or more Department of Labor
prohibited transaction exemptions (“PTEs”), such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that:


(i)none of the Administrative Agent or any of its Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Transaction Document or any documents related to hereto or thereto),


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3- 21(c)(1)(i)(A)-(E),


96

--------------------------------------------------------------------------------



(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments and this Agreement.


The Administrative Agent hereby informs the Lenders that it is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans or the Commitments for an amount less
than the amount being paid for an interest in the Loans or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Transaction Documents or otherwise,
including structuring fees, commitment fees, arrangement fees, facility fees,
upfront fees, underwriting fees, ticking fees, agency fees, administrative agent
or collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


ARTICLE IX
CONVEYANCE, PERFECTION AND RELATED COVENANTS


SECTION 9.01 Security Interest Grant. As security for the payment or
performance, as the case may be, of all Obligations, the Borrower hereby
assigns, pledges, grants and conveys to the Administrative Agent, for the
benefit of the Secured Parties, a continuing security interest in all of the
Borrower’s right, title and interest in, to and under following assets and
property, in each case, whether now existing or at any time hereafter arising,
and whether now owned or at any time hereafter acquired (collectively, the
“Collateral”):


(a)all Purchased Participations, all Receivable Documents with respect thereto,
all Borrower Records with respect thereto, all Collections thereof, and all
other related Purchased Assets with respect thereto, including, without
limitation, all rights and benefits of the “lender” under any such Receivable
Document, all rights to collect and receive principal, interest, finance
charges, fees (including without limitation late payment fees), other charges,
97

--------------------------------------------------------------------------------



assessments, and all other amounts received or receivable thereunder, and all
other rights, interests, benefits, proceeds, profits, remedies and claims
arising therefrom or relating thereto;


(b)the Collection Account, the Reserve Account, any other Deposit Account, any
Securities Account, any Certificates of Deposit, all funds and other property on
deposit from time to time in, carried in, or credited to, any of the foregoing,
all interest, dividends, earnings, income and distributions received, receivable
or otherwise distributed or distributable in respect of any of the foregoing,
all Financial Assets, all Securities, all Investment Property, all Money, and
all cash and cash equivalents;


(c)all Accounts, Chattel Paper, Commercial Tort Claims, Goods, Equipment,
Inventory, General Intangibles, Payment Intangibles, Instruments, Documents, and
Fixtures;


(d)all Borrower Contracts, Borrower Contract Rights and Hedging
Transactions;


(e)all Supporting Obligations, Letters of Credit and Letter-of Credit Rights,
collateral security and guarantees given by any Person with respect to or
supporting any of the foregoing;


(f)all copyrights, patents, trademarks and other intellectual property rights
and derivative rights related thereto or arising therefrom;


(g)all other personal property of every kind and nature;


(h)all present and future claims, demands, causes and choses in action in
respect of any of the foregoing; and


(i)all payments on or under and all products and Proceeds of every kind and
nature whatsoever in respect of any or all of the foregoing, including, without
limitation, all cash and non-cash proceeds, and all other property arising from
or relating to all or any part of any of the foregoing.


SECTION 9.02 UCC Filings.


(a)Without modifying or limiting the obligations of the Borrower set forth in
this Agreement and the other Transaction Documents, the Borrower hereby
irrevocably and unconditionally authorizes (without obligating) the
Administrative Agent, and any designee thereof, at any time and from time to
time, at the cost of the Borrower, to file in any relevant jurisdiction and with
any applicable filing office, any and all financing statements and continuation
statements or amendments to such financing statements, in any case, as may be
necessary or desirable to perfect and maintain the perfection and priority of
the Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral. Without limiting the generality of the
foregoing, the Borrower hereby irrevocably and unconditionally authorizes
(without obligating) the Administrative Agent, and any designee thereof to
describe the collateral in any financing statement filed against the Borrower as
“all property and other assets of the debtor, together with all proceeds
thereof”, “all assets” or words of similar import.
98

--------------------------------------------------------------------------------





(b)[Reserved].


(c)The Borrower shall provide to the Administrative Agent on (or prior to) the
date hereof, and promptly hereafter upon request, all information required by
Article 9 of the UCC of any applicable jurisdiction to be included on any
financing statement or necessary for the filing thereof.


(d)[Reserved].


(e)Without the express prior approval of Administrative Agent, in no event shall
Borrower at any time file, or authorize any other Person to file, any amendment
or termination statement with respect to any financing statement filed pursuant
to clause (a) above. Upon any sale or other transfer or disposition of any
Collateral that is expressly permitted pursuant to this Agreement or any other
Transaction Document and upon any Purchased Participation becoming subject to a
Release pursuant to the express terms hereof, the Security Interest in such
Purchased Participation and the related Purchased Assets shall be automatically
released. The Administrative Agent shall, at the Borrower’s expense, take all
action reasonably requested by the Borrower to evidence the release of the
Administrative Agent’s Security Interest (i) in any portion of the Collateral
subject to a Release or otherwise sold, transferred or otherwise disposed to the
extent any such Release or such sale, transfer or other disposition is expressly
permitted pursuant to this Agreement or any other Transaction Document; and (ii)
in all Collateral after Payment in Full.


SECTION 9.03 Additional Collateral Covenants. At any time and from time to time,
subject to the terms of this Agreement, the Borrower shall do any or all of the
following, immediately upon creation of acquisition of any Collateral of the
following types: (a) deliver, or cause to be delivered, to the Custodian (on
behalf of the Administrative Agent, for the benefit of the Secured Parties) all
tangible Instruments, Securities, Chattel Paper and Documents constituting part
of the Collateral, if any; (b) take all actions required to be taken by a debtor
to give “control” (as defined in or required by the UCC, the Federal Electronic
Signatures in Global and National Commerce Act, the Uniform Electronic
Transactions Act, or any other applicable statute, in each case, to the extent
that such statute governs perfection of the applicable type of intangible
property in the applicable jurisdiction) to the Custodian (on behalf of the
Administrative Agent, for the benefit of the Secured Parties) of the sole
“authoritative” copy of all electronic Chattel Paper, electronic Instruments,
and/or other transferable records constituting part of the Collateral, if any;
and (c) take all actions required to be taken by a debtor to give “control” (as
defined in and required by the UCC) to the Administrative Agent of the
Collection Account, the Reserve Account, any other Deposit Accounts and any
Securities Accounts constituting part of the Collateral. The Borrower also shall
provide all necessary endorsements or instruments of assignments with respect to
any of the foregoing in connection with such delivery of possession or control.
All Collections and cash proceeds of Collateral received by Borrower shall be
held in trust for the benefit of Administrative Agent and deposited into the
Collection Account in the manner required pursuant to this Agreement.


SECTION 9.04 Administrative Agent Covenant


99

--------------------------------------------------------------------------------



. The Administrative Agent hereby agrees and covenants that it will not exercise
its rights on behalf of the Borrower under either the Master Purchase Agreement
or the Multiparty Agreement prior to the occurrence of an Event of Default or an
Amortization Event.


SECTION 9.05Further Assurances. If at any time the Borrower shall take a
security interest in any property of an Obligor or any other person to secure
payment and performance of a Purchased Participation, the Borrower shall
promptly assign such security interest to the Administrative Agent, for the
benefit of the Secured Parties. The Borrower shall also, at its own expense,
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents, and take all such further actions, as are necessary,
desirable, or that the Administrative Agent reasonably requests to: (i)
maintain, protect, and preserve the first priority, perfected security interest
of the Administrative Agent, for the benefit of the Secured Parties, in all of
the Collateral and to carry out more effectively the purposes hereof; and (ii)
enable the Administrative Agent, for the benefit of the Secured Parties, to
fully and completely exercise and enforce its rights and remedies hereunder.


ARTICLE X
MISCELLANEOUS PROVISIONS


SECTION 10.01 Amendments; Supplements; Modifications; Waivers.


(a)Generally. No supplement, amendment, modification, or waiver to or of this
Agreement, any other Transaction Document, or any provision hereof or thereof,
and no consent to any departure by the Borrower, Seller, Servicer or other party
herefrom or therefrom, shall in any event be effective unless the same shall be
in writing and signed by (i) with respect to this Agreement and any other
Transaction Document to which the Borrower is a party, the Borrower, (ii) with
respect to this Agreement and any other Transaction Document to which the Seller
or the Servicer is a party, the Seller or the Servicer, as the case may be,
(iii) the Administrative Agent, and (iv) each Lender whose consent is required
pursuant to subsection (b) of this Section.


(b)Lender Consents. Without the written consent of each Lender affected thereby,
which consent Administrative Agent shall request from such Lender (but which
consent shall be in such Lender’s sole discretion), no supplement, amendment,
modification, waiver or consent shall: (i) change the currency, outstanding
amount (other than the waiver of the Default Rate) or required payment date of
any payment of principal, interest, fee or other Obligation due hereunder or
under any other Transaction Document; provided, that this subsection shall not
apply to the waiver of any Default or Event of Default, even if the foregoing
would have such an effect; (ii) change the Commitment (if any) or Drawn Amount
of such Lender; (iii) release the Lien on any Collateral other than as expressly
contemplated by the terms of this Agreement or any other Transaction Document;
(iv) change the definition of “Alternate Base Rate”, “Amortization Rate”, “Class
A Advance Rate”, “Class A Borrowing Base”, “Class A Borrowing Base Deficiency”,
“Class A Interest Rate”, “Class A Unused Fee”, “Class A Used Fee”, “Class B
Advance Rate”, “Class B Borrowing Base”, “Class B Borrowing Base Deficiency”,
“CP Rate”, “Default Rate”, “Upfront Fee”, “Majority Lenders”, “Eligible
Participation”, “Final Maturity Date”, “Settlement Date”, “Commitment
Termination Date”, or “Required Reserve Account Deposit Amount” (or the
definitions used therein); (v) change any provision that expressly
100

--------------------------------------------------------------------------------



requires the consent of, or provides certain rights or powers to, such Lender;
(vi) impair the right of such Lender to institute a suit or take other action
against the Borrower to collect the indebtedness owed to it pursuant to the
provisions of this Agreement; (vii) change the Facility Limit (or the definition
thereof); (viii) change any section hereof specific to a Conduit Lender (with
respect to any Lender that is a Conduit Lender); or (ix) modify this Section
10.01.


(c)No Deemed Waiver or Limitation/Exclusivity of Remedies. Any waiver, consent
or approval given by the Administrative Agent or any party hereto (other than
any waiver, consent or approval which is contemplated by the express terms of
this Agreement or any other Transaction Document) shall be effective only in the
specific instance and for the specific purpose for which given, and no waiver by
a party of any breach or default under this Agreement or any other Transaction
Document shall be deemed a waiver of any other breach or default. No failure on
the part of the Administrative Agent or any party hereto to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder, or any abandonment
or discontinuation of steps to enforce the right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other right. Any
waiver consent or approval given by the Administrative Agent under this
Agreement, and in accordance with this Agreement, or any other Transaction
Document shall be binding upon each Lender and their respective successors and
permitted assigns. No notice to or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in the same, similar
or other circumstances. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.


(d)Consent of SST. No amendment, modification, or waiver to or of the Section
3.02(a)(i), Section 3.02(b)(i) or Section 3.02(c)(i) hereunder shall be
effective without the prior written consent of SST, in its capacity as Backup
Servicer.


SECTION 10.02 Confidentiality; Publicity.


(a)Confidentiality. The Borrower shall, and shall cause the other GreenSky Group
Members, to keep all economic terms of this Agreement and the other Transaction
Documents (other than the Servicing Agreement and the Backup Servicing
Agreement) confidential, except that such terms may be disclosed (i) to the
Borrower or to each GreenSky Group Member and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates, and any of such
Person’s successors and permitted assigns (any of the foregoing, its “Related
Parties”) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such terms and instructed to keep such terms confidential); (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by applicable laws, regulations or
stock exchange rules or by any subpoena or similar legal process; (iv) to any
other party hereto; (v) in connection with the exercise of any remedies
hereunder or under any other Transaction Document or any action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder; (vi) subject to an
101

--------------------------------------------------------------------------------



agreement containing provisions substantially the same as those of this Section,
to any actual or prospective party (or its Related Parties) to any swap,
derivative or other hedging transaction of the Borrower permitted hereunder to
the extent that payments thereunder are to be made by reference to the terms
hereof; (vii) on a confidential basis to any rating agency; (viii) with the
consent of the Administrative Agent; or (ix) to the extent such term (A) becomes
publicly available other than as a result of a breach of this Section, or (B)
becomes available to the Borrower or GreenSky Group Members or their Related
Parties on a nonconfidential basis from a source other than the Administrative
Agent. Any Person required to maintain the confidentiality of such terms as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such terms as such Person would accord to its
own confidential information. Notwithstanding the foregoing, Borrower, its
Affiliates and the parent of its Affiliates may disclose the existence of this
facility (but not the material economic terms thereof) to any of its lenders
which agree to maintain the confidentiality of such information. Notwithstanding
anything else to the contrary herein, this Agreement shall not limit or restrict
customary disclosures by any GreenSky Group Member in its SEC filings (including
confidential treatment requests and responses to comment letters), earnings
releases, earnings calls, analyst meetings and similar situations.


(b)Press Releases. Neither the Administrative Agent nor GreenSky shall publish
any press release naming any other party hereto relating to the transactions
contemplated by the Transaction Documents without the written consent of the
other party prior to publication thereof.


(c)[Reserved].


(d)References to GreenSky and JPMorgan. Except as permitted by Section 10.02(a)
and (b), no printed or other material in any language, including prospectuses,
notices, reports, and promotional material (other than materials prepared and
used solely for internal purposes in connection with this Agreement or the other
Transaction Documents and materials expressly prepared and used pursuant to the
terms hereof or thereof) which mentions “GreenSky” by name in any capacity under
this Agreement or the other Transaction Documents, or “JPMorgan” or “JPM” by
name in its capacity as Administrative Agent or any other capacity under this
Agreement or the other Transaction Documents, shall be issued by or on behalf of
any party hereto without the prior written consent of the other parties hereto.


(e)Confidentiality of Information. The Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to any Affiliates and the partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates, and any of such
Person’s successors and permitted assigns (any of the foregoing, its “Related
Parties”) (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (ii) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party
102

--------------------------------------------------------------------------------



hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Transaction Document or any action or proceeding relating to this
Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, in reliance on this clause
(vi)); (vii) on a confidential basis to any rating agency; (viii) with the
consent of the Borrower; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or (B)
becomes available to such Agent or such Lender or any of their respective
Related Parties on a nonconfidential basis from a source other than the Borrower
that the recipient does not know or have reason to know has made such
information available in breach of a duty or covenant to maintain the
confidentiality thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. In addition, the Agents and the
Lenders may disclose the existence of this Agreement and information about this
Agreement (other than the identity of the Borrower, Seller and Servicer) to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Transaction Documents, and the
Commitments.


(f)Protection of Individual Obligor Information. The Borrower, Administrative
Agent and each Lender understands and agrees that the Consumer Information
related to each Participation and the related Receivable is subject to the
Requirements and any other applicable laws regarding the privacy of Consumer
Information (collectively, the “Privacy Laws”), and each of them agrees that it
shall comply in all material respects with the Privacy Laws and will promptly
notify each of the others of any material breach by it of the Privacy Laws or
any breach of the provisions of this Section 10.02(f).


(g)Damages. The parties hereto agree that any breach or threatened breach of
this Section 10.02 could cause not only financial harm, but also irreparable
harm to the other parties, and that money damages may not provide an adequate
remedy for such harm. In the event of a breach or threatened breach of this
Section 10.02 by any party, each other party shall, in addition to any other
rights and remedies it may have, be entitled to seek equitable relief,
including, without limitation, an injunction (without the necessity of posting
any bond or surety) to restrain such breach and pursue all other remedies such
other parties may have at law or in equity.


(h)Post-Termination. Following the termination of this Agreement, each party
shall retain copies or materials containing confidential or proprietary
information (including Information, as applicable) of any other party and any
Obligor Information on a confidential basis and shall use the foregoing solely
for internal document retention and audit purposes or as required by applicable
Requirements of Law. Any Information retained pursuant to this provision shall
remain subject to the terms of this Agreement.




103

--------------------------------------------------------------------------------



SECTION 10.03 Binding on Successors and Assigns.


(a)Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.


(b)Restrictions on Borrower Assignments. The Borrower may not assign its rights
or obligations hereunder, under any other Transaction Document, or in connection
herewith or therewith, or any interest herein or therein (voluntarily, by
operation of law or otherwise) without the prior written consent of the
Administrative Agent and the satisfaction of the “know your customer”
requirements of the Administrative Agent; provided, that the Borrower may
transfer or sell Participations in connection with a Release or as otherwise
permitted hereunder or under any other Transaction Document.


(c)No Implied Third Party Beneficiary. Nothing expressed herein is intended or
shall be construed to give any Person any legal or equitable right, remedy or
claim under or in respect of this Agreement except as expressly set forth
herein; provided, that the Priority of Payments shall inure to the benefit of
each related recipient of distributions thereunder.


(d)Collateral Assignments By Lender. Notwithstanding anything to the contrary
set forth herein, and without any requirement to comply with any other section
hereof or to receive the consent of Borrower or any other Person (except as
expressly set forth in this subsection (d)), each Lender may, at any time,
pledge, collaterally assign and grant a security interest in and Lien on all or
any portion of its rights and interests under this Agreement, any other
Transaction Document, its Loan (or any portion thereof) and all rights to
receive payments hereunder: (i) to any Federal Reserve Bank or any other
Governmental Authority in accordance with any applicable Requirements of Law,
(ii) to any collateral trustee or collateral agent of a Federal Reserve Bank or
Governmental Authority, or to any other collateral trustee or collateral agent
with the prior written consent of the Borrower, and (iii) with the prior written
consent of the Administrative Agent and the Borrower, such consent not to be
unreasonably withheld (but subject to satisfaction of “know your customer”
requirements of the Administrative Agent), to any other Person. No such
assignment shall relieve the assigning Lender of any of its obligations
hereunder, including, without limitation, with respect to any Committed Lender,
its Commitment to fund Advances.


(e)Lender Assignments. Subject to subsection (d) of this Section, a Lender (with
the consent of the Administrative Agent, such consent not to be unreasonably
withheld, and the satisfaction of “know your customer” requirements of the
Administrative Agent) may proportionately assign all or any portion of its
Commitment (if any) and its Loan, and its rights, interests and obligations as
“Lender” under this Agreement and the Transaction Documents, (i) if there is no
Event of Default: (A) to any Eligible Assignee without the consent of Borrower
or any other Person (other than the Administrative Agent as set forth above), or
(B) otherwise, to any Person with the consent of the Borrower, which consent
shall not be unreasonably withheld, conditioned, or delayed; and (ii) on or
after the occurrence and continuation of an Event of Default, to any Person
(whether or not an Eligible Assignee) without the consent of the Borrower or any
Person (other than the Administrative Agent as set forth above). In connection
with any such assignment, such Lender shall have the right, in its sole
discretion, to divide and/or credit tranche its Loan (or any portion thereof) in
any manner; provided that neither the Borrower nor


104

--------------------------------------------------------------------------------



GreenSky shall be required to take any action in connection therewith, other
than, if applicable, with respect to the Borrower’s right to consent to such
assignment pursuant to the terms of this Section. Any assignment pursuant to
this subsection (e) shall be effective when an Assignment and Assumption
Agreement executed by the assignor Lender, assignee Lender and the
Administrative Agent has been delivered to the Administrative Agent and recorded
in the Register. Notwithstanding the foregoing, if any Regulatory Requirement
has made it unlawful for any Lender to make, hold or maintain any Loan
hereunder, or otherwise to perform the transactions contemplated to be performed
by it pursuant to this Agreement and the other Transaction Documents, then (1)
such Lender shall so notify the Borrower and the Administrative Agent; and (2)
the obligation of such Lender to fund any Advance shall be suspended.


(f)Lender Participations. A Lender, may, at its sole cost and expense and in
accordance with applicable law, at any time sell to one or more entities other
than any entity that is a Disqualified Institution (“Participants”)
participating interests in this Agreement and the other Transaction Documents,
its Commitment (if any), its Loan, and any other interest of such Lender
hereunder or thereunder; provided, that any such participation shall require (i)
the prior written consent of the Administrative Agent, and (ii) the satisfaction
of “know your customer” requirements of the Administrative Agent; provided,
further, that no such consent of the Administrative Agent shall be required so
long as the agreement or instrument pursuant to which a Lender sells such a
participation provides that such Lender shall retain the sole right (and the
applicable Participant shall have no such rights) (A) to enforce its rights
under this Agreement and any other Transaction Document and (B) to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Transaction Document. In connection with any such participation, such
Lender shall have the right, in its sole discretion, to credit tranche the
Loans; provided that, neither the Borrower nor GreenSky shall be required to
take any action in connection therewith. In the event of any such sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under this Agreement to the Borrower shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof and the Borrower shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Transaction
Documents.
The Borrower hereby agrees that if amounts outstanding under this Agreement are
due or unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement and the other Transaction Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement and the other Transaction Documents; provided,
that such Participant shall only be entitled to such right of set off if it
shall have agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with such Lender the proceeds thereof. The
Borrower also each hereby agrees that each Participant shall be entitled to the
benefits of Sections 2.07 and 2.08 with respect to its participation in the
Loans outstanding from time to time (subject to the requirements and limitations
set forth therein); provided, that such Lender and all Participants shall be
entitled to receive no greater amount in the aggregate pursuant to such Sections
than such Lender would have been entitled to receive had no such transfer
occurred. Each Lender that sells a participating interest in any Loan or other
interest to a Participant shall, as agent of the Borrower solely for the purpose
of this Section 10.03, maintain a register on which it enters the name and
address of each Participant and the principal
105

--------------------------------------------------------------------------------



amounts (and stated interest) of each Participant’s interest in the Loan or
other Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitment, Loans, or other Obligations) to any
Person except to the extent that such disclosure is necessary to establish that
such foregoing is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, no Agent (in its capacity as an Agent) shall have
any responsibility for maintaining any Participant Register.


(g)Securities Act. Each Lender shall at all times be either an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”), or a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.


SECTION 10.04 Termination; Survival. This Agreement shall terminate only after
Payment in Full. All indemnity, confidentiality, nonpetition covenants, and
other provisions that by their nature survive termination shall survive
termination of this Agreement and the other Transaction Documents.


SECTION 10.05 Transaction Documents; Entire Agreement. This Agreement shall be
deemed to be a Transaction Document for all purposes hereof and of the other
Transaction Documents. This Agreement, together the other Transaction Documents,
including the exhibits, schedules and other attachments hereto and thereto,
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all previous oral statements and other writings with respect
thereto.
The provisions of this Agreement are intended to be and shall be enforceable
under Section
510(a) of the Bankruptcy Code.


SECTION 10.06 Payment of Costs and Expenses; Indemnification.


(a)Payment of Costs and Expenses.


(i)The Borrower agrees to pay, promptly and in any event on the next Settlement
Date subject to the Priority of Payments, the reasonable and documented out-
of-pocket costs, fees and expenses of the Administrative Agent in connection
with: (w) the negotiation, preparation, execution, delivery, and administration
of this Agreement and the other Transaction Documents, (x) any required filings
or recordings with any applicable Governmental Authority, (y) subject to the
terms of Sections 5.02(g) and 6.01(i), the periodic due diligence reviews, AUP
Letters, any other periodic auditing or inspection, and ongoing monitoring of
the Facility which, if no Amortization Event, Default or Event of Default has
occurred and is continuing, shall not exceed, in the case of this clause (y), in
the aggregate $[*****] per contract year with respect to amounts charged
therefor by or reimbursable to the Administrative Agent, and (z) legal services


106

--------------------------------------------------------------------------------



(but subject to a cap of $[*****] for the legal fees arising in connection with
the initial negotiating, documenting and closing of the Transaction Documents).


(ii)The Borrower agrees to pay, promptly and in any event on the next Settlement
Date subject to the Priority of Payments, all reasonable documented out-of-
pocket costs, fees and expenses (including reasonable legal costs, fees and
expenses of a single outside counsel) incurred by the Administrative Agent,
Backup Servicer (if applicable), or any Lender as a consequence of, or in
connection with, (A) any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Transaction Document, (B) the
negotiation of any restructuring or “work-out,” whether or not consummated, of
the Transaction Documents, (C) the replacement of, or the addition of a new
Person as, the Servicer, Account Bank, or Custodian, and (D) the enforcement or
potential enforcement of this Agreement or any other Transaction Document
against the Borrower, Seller or Servicer or protection or exercise of the rights
and remedies of any such Person under any Transaction Document, including,
without limitation, the taking of any Enforcement Action.


(b)Borrower Indemnification. The Borrower hereby agrees to indemnify and hold
harmless the Administrative Agent, the Custodian, each Lender, their Affiliates,
and the officers, directors, employees and agents of each of them (collectively,
the “Indemnified Parties”) from and against any and all actions, causes of
action, claims, suits, losses, costs, expenses, liabilities and damages, as
incurred (including, without limitation, any liability in connection with the
making of any Loan), including, without limitation, reasonable documented
attorneys’ fees and disbursements (collectively, the “Indemnified Liabilities”),
incurred by or asserted against the Indemnified Parties or any of them (whether
in prosecuting or defending against such actions, suits or claims or otherwise)
as a result of, or arising out of, or relating to (i) any transaction financed
or to be financed in whole or in part (including, without limitation, any
Purchased Participation constituting part of the Collateral), directly or
indirectly, with the proceeds of any Loan including, without limitation, any
claim, suit or action related to such transaction; or (ii) this Agreement or any
other Transaction Document, or the entering into and performance of this
Agreement or any other Transaction Document by any of the Indemnified Parties;
excluding, however, any such Indemnified Liabilities arising as a result of the
gross negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder, as based on the final determination by a court of
competent jurisdiction.


(c)Additional Terms; Survival. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, the Borrower agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities to which the Borrower is liable pursuant to clause (b), which is
permissible under applicable law (but subject to the limitations and exclusions
applicable to the indemnity by such Person). The indemnity set forth in this
Section 10.06 shall in no event include indemnification for any Taxes (which
indemnification is provided in Section 2.08), other than Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.


(d)Payments. Upon the written request of an Indemnified Party pursuant to this
Section 10.06, the Borrower shall promptly reimburse such an Indemnified Party
for the amount of any such Indemnified Liabilities incurred by such an
Indemnified Party, which shall
107

--------------------------------------------------------------------------------



be payable on the next Settlement Date subject to the Priority of Payments. The
provisions of this Section 10.06 shall survive the termination of this Agreement
or any resignation or removal of any Indemnified Party.


SECTION 10.07 Notices.


(a)Notices Generally. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address set
forth below its signature hereto (or, in the case of any assignee Lender, in the
applicable Assignment and Assumption Agreement) or at such other address as may
be designated by such party in a notice to the other parties and, in the case of
any such notice, waiver, amendment, consent or other communication sent to any
party other than the Administrative Agent, with a copy thereof to the
Administrative Agent. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received. Notices delivered through electronic communications,
to the extent provided in paragraph (b) below, shall be effective as provided in
said paragraph (b). The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.


(b)Electronic Communications. Notices and other communications hereunder or
under any other Transaction Document may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or pursuant to Article II if such
Lender has notified the Administrative Agent and the Borrower that it is
incapable of receiving notices under such Article by electronic communication.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient. The use of electronic communications to deliver notices shall
not preclude the use of mail or pre-paid courier service as described in Section
10.07(a).


(c)Each Person that is an Agent, in any capacity of such Person hereunder or
under any other Transaction Document (in all applicable capacities, a
“Recipient”), agrees to accept and act upon instructions or directions pursuant
to this Agreement, any other Transaction Document, and any document executed in
connection herewith or therewith, sent by unsecured email or other similar
unsecured electronic methods; provided however, that the Borrower shall, and
shall cause the Seller and Servicer (if applicable) to, provide to such
Recipient an
108

--------------------------------------------------------------------------------



incumbency certificate listing persons designated to provide such instructions
or directions, which incumbency certificate shall be amended whenever a person
is added or deleted from the listing; provided, further, however, that such
Recipient may, but is not required to, take action without any such incumbency
certificate and shall have no liability whatsoever for failure to have such
incumbency certificate or to verify that the sending party of the Borrower,
Seller or Servicer, as applicable, is on such incumbency certificate. If the
Borrower, Seller or Servicer elects to give any such Recipient email
instructions (or instructions by a similar electronic method) and such Recipient
in its discretion elects to act upon such instructions, such Recipient’s
reasonable understanding of such instructions shall be deemed controlling. No
Recipient shall be liable for any losses, costs or expenses arising directly or
indirectly from its reliance upon and compliance with such instructions
notwithstanding such instructions conflicting with or being inconsistent with a
subsequent written instruction. The Borrower hereby agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to any Recipient, including without limitation the risk of such
Recipient acting on unauthorized instructions, and the risk of interception and
misuse by third parties, and acknowledges and agrees that there may be more
secure methods of transmitting such instructions than the method(s) selected by
it and agrees that the security procedures (if any) to be followed in connection
with its transmission of such instructions provide to it a commercially
reasonable degree of protection in light of its particular needs and
circumstances.


SECTION 10.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.


SECTION 10.09 Tax Characterization


. Each party to this Agreement (a) acknowledges that it is the intent of the
parties to this Agreement that, for accounting purposes and for all federal,
State and local income and franchise tax purposes, the Loans will be treated as
evidence of indebtedness issued by the Borrower, (b) agrees to treat the Loans
for all such purposes as indebtedness and (c) agrees that the provisions of the
Transaction Documents shall be construed to further these intentions.


SECTION 10.10 Full Recourse to Borrower


. The obligations of the Borrower under this Agreement and the other Transaction
Documents shall be full recourse obligations of the Borrower. Notwithstanding
the foregoing, no recourse shall be had for the payment of any amount owing in
respect of this Agreement, including the payment of any fee hereunder or any
other obligation or claim arising out of or based upon this Agreement, against
any member, employee, officer, manager or director of the Borrower; provided,
however, that nothing in this Section 10.10 shall relieve the Seller, the
Servicer or GreenSky (in any capacity) or any other Person from any liability
that it may otherwise have as expressly set forth in this Agreement or any other
Transaction Document to which it is a party.


SECTION 10.11 Governing Law


109

--------------------------------------------------------------------------------



. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


SECTION 10.12 Submission to Jurisdiction


. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS WITH RESPECT TO ITSELF
OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR
ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.


SECTION 10.13 Waiver of Jury Trial


. THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY PARTY AGAINST THE OTHER PARTY,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES
HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.


SECTION 10.14 Counterparts; Electronic Delivery


. This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. Delivery of an


110

--------------------------------------------------------------------------------



executed counterpart of a signature page of this Agreement by telecopy, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative Agent
and the Lenders, electronic images of this Agreement or any other Transaction
Documents (in each case, including with respect to any signature pages thereto)
shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Transaction Documents based solely on the lack of paper
original copies of any Transaction Document, including with respect to any
signature pages thereto.


SECTION 10.15 Nonpetition Covenants.


(a)Against Borrower. Notwithstanding any prior termination of this Agreement,
prior to the date that is one year and one day after Payment in Full, none of
the Custodian, Administrative Agent, or any Lender will institute against, join
any other Person in instituting against, acquiesce, petition or otherwise
invoke, or cause the Borrower to invoke, the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against the Borrower under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for the Borrower or any substantial part of its property, or for ordering the
winding up or liquidation of the affairs of the Borrower. The Borrower hereby
agrees that it shall receive the foregoing agreement from each counterparty to
any contract entered into by the Borrower.


(b)Against Conduit Lenders. Notwithstanding any prior termination of this
Agreement, each party hereto hereby agree that prior to the date that is one
year and one day (or such longer preference or disgorgement period as may be in
effect from time to time) after the date upon which the latest maturing
commercial paper note or other debt security issued by a Conduit Lender is paid
in full, such party will not institute against, join any other Person in
instituting against, petition or otherwise invoke the process of any court or
governmental authority for the purpose of commencing or sustaining an Insolvency
Proceeding or other case against such Conduit Lender under any federal or State
bankruptcy, insolvency or other Debtor Relief Law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other


111

--------------------------------------------------------------------------------



similar official for such Conduit Lender or any substantial part of its
property, or for ordering the winding up or liquidation of the affairs of such
Conduit Lender.


(c)Survival. The terms of this Section 10.15 shall expressly survive termination
of this Agreement.




[Remainder of Page Intentionally Blank]














































































112


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.


GS INVESTMENT I, LLC, as Borrower


By: /s/ Timothy D. Kaliban
Name: Timothy D. Kaliban Title: President
Address: 5565 Glenridge Connector Atlanta, GA 30342











































































--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as initial
Committed Lender and Administrative Agent


By: /s/ R. Eric Wiedelman
Name: R. Eric Wiedelman
Title: Managing Director
Address: 10 South Dearborn Street
Chicago, Illinois 60603




Chariot Funding LLC, as a Conduit Lender
By: JPMorgan Chase Bank, N.A., as its attorney-in-
fact




By: /s/ R. Eric Wiedelman
Name: R. Eric Wiedelman
Title: Managing Director
Address: 10 South Dearborn Street
Chicago, Illinois 60603

